Exhibit 10.1

 

DIRECTV HOLDINGS LLC



DIRECTV FINANCING CO., INC.



4.750% SENIOR NOTES DUE 2014

5.875% SENIOR NOTES DUE 2019

 

 

INDENTURE



Dated as of September 22, 2009

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
as
Trustee

 

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE

 

TIA

 

Indenture

Section

 

Section

303

 

1.03

310(a)(1)

 

7.10

(a)(2)

 

7.10

(a)(3)

 

N.A.

(a)(4)

 

N.A.

(b)

 

7.10

(c)

 

N.A.

311(a)

 

7.11

(b)

 

7.11

(c)

 

N.A.

312(a)

 

2.05

(b)

 

11.03

(c)

 

11.03

313(a)

 

7.06

(b)(1)

 

7.06

(b)(2)

 

7.07

(c)

 

7.06; 11.02

(d)

 

7.06

314(a)

 

4.03(a); 11.05

(4)

 

4.04; 11.05

(b)

 

N.A.

(c)(1)

 

11.04

(c)(2)

 

11.04

(c)(3)

 

N.A.

(d)

 

N.A.

(e)

 

11.04; 11.05

(f)

 

N.A.

315(a)

 

7.01(b); 7.02

(b)

 

7.05; 11.02

(c)

 

7.01(a)

(d)

 

7.01(c)

(e)

 

6.11

316(a) (last sentence)

 

2.09

(a)(1)(A)

 

6.05

(a)(1)(B)

 

6.04

(a)(2)

 

N.A.

(b)

 

6.07

(c)

 

2.13

317(a)(1)

 

6.08

(a)(2)

 

6.09

(b)

 

2.04

318(a)

 

11.01

(c)

 

11.01

 

--------------------------------------------------------------------------------

N.A. means Not Applicable.

Note:  This Cross-Reference Table shall not, for any purposes, be deemed to be
part hereof.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.01.

Definitions

1

SECTION 1.02.

Other Definitions

13

SECTION 1.03.

Incorporation by Reference of Trust Indenture Act

13

SECTION 1.04.

Rules of Construction

14

SECTION 1.05.

Acts of Holders; Record Dates

14

 

 

 

ARTICLE 2

 

 

 

THE NOTES

 

 

 

SECTION 2.01.

Form and Dating

15

SECTION 2.02.

Form of Execution and Authentication

17

SECTION 2.03.

Registrar and Paying Agent

18

SECTION 2.04.

Paying Agent To Hold Money in Trust

18

SECTION 2.05.

Lists of Holders of the Notes

19

SECTION 2.06.

Transfer and Exchange

19

SECTION 2.07.

Replacement Notes

30

SECTION 2.08.

Outstanding Notes

30

SECTION 2.09.

Treasury Notes

31

SECTION 2.10.

Temporary Notes

31

SECTION 2.11.

Cancellation

31

SECTION 2.12.

Defaulted Interest

31

SECTION 2.13.

Record Date

32

SECTION 2.14.

CUSIP Number

32

SECTION 2.15.

Joint and Several Liability

32

 

 

 

ARTICLE 3

 

 

 

REDEMPTION

 

 

 

SECTION 3.01.

Notices to Trustee

32

SECTION 3.02.

Selection of Notes To Be Redeemed

32

SECTION 3.03.

Notice of Redemption

33

SECTION 3.04.

Effect of Notice of Redemption

34

SECTION 3.05.

Deposit of Redemption Price

34

SECTION 3.06.

Notes Redeemed in Part

34

SECTION 3.07.

Optional Redemption

34

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 4

 

COVENANTS

 

 

 

SECTION 4.01.

Payment of Notes

35

SECTION 4.02.

Maintenance of Office or Agency

35

SECTION 4.03.

Reports

35

SECTION 4.04.

Compliance Certificate

36

SECTION 4.05.

Taxes

37

SECTION 4.06.

Stay, Extension and Usury Laws

37

SECTION 4.07.

Limitation on Liens

37

SECTION 4.08.

Additional Subsidiary Guarantees

37

SECTION 4.09.

Organizational Existence

37

SECTION 4.10.

Change of Control and Ratings Decline

38

SECTION 4.11.

Limitation on Sale and Leasebacks

39

SECTION 4.12.

Limitation on Activities of DIRECTV Financing

39

 

 

 

ARTICLE 5

 

 

 

SUCCESSORS

 

 

 

SECTION 5.01.

Merger, Consolidation or Sale of Assets

40

SECTION 5.02.

Successor Corporation Substituted

40

 

 

 

ARTICLE 6

 

 

 

DEFAULTS AND REMEDIES

 

SECTION 6.01.

Events of Default

41

SECTION 6.02.

Acceleration

42

SECTION 6.03.

Other Remedies

43

SECTION 6.04.

Waiver of Past Defaults

43

SECTION 6.05.

Control by Majority

43

SECTION 6.06.

Limitation on Suits

44

SECTION 6.07.

Rights of Holders of Notes To Receive Payment

44

SECTION 6.08.

Collection Suit by Trustee

44

SECTION 6.09.

Trustee May File Proofs of Claim

45

SECTION 6.10.

Priorities

45

SECTION 6.11.

Undertaking for Costs

46

 

 

 

ARTICLE 7

 

 

 

TRUSTEE

 

 

 

SECTION 7.01.

Duties of Trustee

46

SECTION 7.02.

Rights of Trustee

47

SECTION 7.03.

Individual Rights of Trustee

48

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 7.04.

Trustee’s Disclaimer

48

SECTION 7.05.

Notice of Defaults

49

SECTION 7.06.

Reports by Trustee to Holders of the Notes

49

SECTION 7.07.

Compensation and Indemnity

49

SECTION 7.08.

Replacement of Trustee

50

SECTION 7.09.

Successor Trustee by Merger, Etc.

51

SECTION 7.10.

Eligibility; Disqualification

51

SECTION 7.11.

Preferential Collection of Claims Against Issuers

51

 

 

 

ARTICLE 8

 

 

 

DISCHARGE OF INDENTURE; DEFEASANCE

 

 

 

SECTION 8.01.

Termination of the Issuers’ Obligations

52

SECTION 8.02.

Option To Effect Legal Defeasance or Covenant Defeasance

52

SECTION 8.03.

Legal Defeasance and Covenant Discharge

53

SECTION 8.04.

Covenant Defeasance

53

SECTION 8.05.

Conditions to Legal or Covenant Defeasance

54

SECTION 8.06.

Deposited Money and Government Securities To Be Held in Trust; Other
Miscellaneous Provisions

55

SECTION 8.07.

Repayment to Issuers

56

SECTION 8.08.

Reinstatement

56

 

 

 

ARTICLE 9

 

 

 

AMENDMENT, SUPPLEMENT AND WAIVER

 

 

 

SECTION 9.01.

Without Consent of Holders of Notes

56

SECTION 9.02.

With Consent of Holders of Notes

57

SECTION 9.03.

Compliance with Trust Indenture Act

58

SECTION 9.04.

Revocation and Effect of Consents

58

SECTION 9.05.

Notation on or Exchange of Notes

59

SECTION 9.06.

Trustee To Sign Amendments, Etc.

59

 

 

 

ARTICLE 10

 

 

 

GUARANTEES

 

 

 

SECTION 10.01.

Guarantee

59

SECTION 10.02.

Execution and Delivery of Guarantees

61

SECTION 10.03.

Releases from Guarantees

61

 

 

 

ARTICLE 11

 

 

 

MISCELLANEOUS

 

 

 

SECTION 11.01.

Trust Indenture Act Controls

63

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 11.02.

Notices

63

SECTION 11.03.

Communication by Holders of Notes with Other Holders of Notes

64

SECTION 11.04.

Certificate and Opinion as to Conditions Precedent

64

SECTION 11.05.

Statements Required in Certificate or Opinion

65

SECTION 11.06.

Rules by Trustee and Agents

65

SECTION 11.07.

No Personal Liability of Directors, Owners, Employees, Incorporators and
Stockholders

65

SECTION 11.08.

Governing Law

65

SECTION 11.09.

No Adverse Interpretation of Other Agreements

66

SECTION 11.10.

Successors

66

SECTION 11.11.

Severability

66

SECTION 11.12.

Counterpart Originals

66

SECTION 11.13.

Table of Contents, Headings, Etc.

66

SECTION 11.14.

Force Majeure

66

SECTION 11.15.

Waiver of Jury Trial

66

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A-1

FORM OF 4.750% SENIOR NOTES DUE 2014

 

EXHIBIT A-2

FORM OF 5.875% SENIOR NOTES DUE 2019

 

EXHIBIT B

FORM OF GUARANTEE

 

EXHIBIT C-1

FORM OF CERTIFICATE OF TRANSFER - 4.750% SENIOR NOTES DUE 2014

 

EXHIBIT C-2

FORM OF CERTIFICATE OF TRANSFER - 5.875% SENIOR NOTES DUE 2019

 

EXHIBIT D-1

FORM OF CERTIFICATE OF EXCHANGE - 4.750% SENIOR NOTES DUE 2014

 

EXHIBIT D-2

FORM OF CERTIFICATE OF EXCHANGE - 5.875% SENIOR NOTES DUE 2019

 

 

iv

--------------------------------------------------------------------------------


 

INDENTURE dated as of September 22, 2009 by and among DIRECTV Holdings LLC (the
“Company” or an “Issuer”), a Delaware limited liability company, DIRECTV
Financing Co., Inc. (“DIRECTV Financing” or an “Issuer” and together with the
Company, the “Issuers”), a Delaware corporation, the Guarantors (as hereinafter
defined) and The Bank of New York Mellon Trust Corporation, N.A., a national
banking association, as trustee (the “Trustee”).

 

The Issuers, the Guarantors and the Trustee agree as follows for the benefit of
each other and for the equal and ratable benefit of the Holders of the Issuers’
4.750% Senior Notes due 2014 and the Issuers’ 5.875% Senior Notes due 2019.

 

RECITALS

 

The Issuers and the Guarantors have duly authorized the execution and delivery
hereof to provide for the issuance of the Notes and the Guarantees.

 

All things necessary (i) to make the Notes, when executed by the Issuers and
authenticated and delivered hereunder and duly issued by the Issuers and
delivered hereunder, the valid obligations of the Issuers, (ii) to make the
Guarantees when executed by the Guarantors and delivered hereunder the valid
obligations of the Guarantors, and (iii) to make this Indenture a valid and
legally binding agreement of the Issuers and the Guarantors, all in accordance
with their respective terms, have been done.

 

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, it is mutually agreed as follows for the equal and ratable
benefit of the Holders of the Notes.

 


ARTICLE 1


 


DEFINITIONS AND INCORPORATION BY REFERENCE


 


SECTION 1.01.              DEFINITIONS.


 

“144A Global Note” means a global note substantially in the form of Exhibit A-1
(in the case of the 2014 Notes) hereto or Exhibit A-2 (in the case of the 2019
Notes) hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that will be issued in a denomination equal to the
outstanding principal amount of the Notes sold in reliance on Rule 144A.

 

“2013 Notes” means $910 million of 8 3/8% Senior Notes due 2013 outstanding on
the Issue Date issued by the Company and DIRECTV Financing under an indenture
dated as of February 28, 2003.

 

“2014 Notes” means the Initial 2014 Notes, the Exchange Notes issued in exchange
for the Initial 2014 Notes and any other Notes designated as the 2014 Notes and
issued after the Issue Date in accordance with the fourth paragraph of
Section 2.02 hereof, treated as a single class of securities.

 

--------------------------------------------------------------------------------


 

“2015 Notes” means $1,000 million of 6 3/8% Senior Notes due 2015 issued by the
Company and DIRECTV Financing under an indenture dated as of June 15, 2005.

 

“2016 Notes” means $1,500 million of 7 5/8% Senior Notes due 2016 issued by the
Company and DIRECTV Financing under an indenture dated as of May 14, 2008.

 

“2019 Notes” means the Initial 2019 Notes, the Exchange Notes issued in exchange
for the Initial 2019 Notes and any other Notes designated as the same 2019 Notes
and issued after the Issue Date in accordance with the fourth paragraph of
Section 2.02 hereof, treated as a single class of securities.

 

“Acquired Debt” means, with respect to any specified Person, Indebtedness of any
other Person existing at the time such other Person merges with or into or
becomes a Subsidiary of such specified Person, or Indebtedness incurred by such
Person in connection with the acquisition of assets, in each case so long as
such Indebtedness was not incurred in connection with, or in contemplation of,
such other Person merging with or into or becoming a Subsidiary of such
specified Person or the acquisition of such assets, as the case may be.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided, however,
that no individual, other than a director of Parent or the Company or their
respective Subsidiaries or an officer of Parent or the Company or their
respective Subsidiaries with a policy making function, shall be deemed an
Affiliate of the Company or any of its Subsidiaries solely by reason of such
individual’s employment, position or responsibilities by or with respect to
Parent, the Company or any of their respective Subsidiaries.

 

“Agent” means any Registrar, Paying Agent or co-registrar.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary that apply to such transfer or exchange.

 

“Bankruptcy Law” means title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

“Board of Directors” means (a) with respect to any Person that is a corporation,
the board of directors of such Person or any duly authorized committee thereof
and (b) as to any other Person, the functionally comparable body of such Person
or any duly authorized committee thereof.

 

“Broker-Dealer” means any broker or dealer registered under the Exchange Act.

 

“Business Day” means any day other than a Legal Holiday.

 

2

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at the time any determination thereof is to be made
shall be the amount of the liability in respect of a capital lease that would at
such time be so required to be capitalized on a balance sheet in accordance with
GAAP.

 

“Capital Stock” means any and all shares, interests, participations, rights or
other equivalents, however designated, of corporate stock or partnership or
membership interests, whether common or preferred.

 

“Change of Control” means the occurrence of any one of the following:

 

(1)            the consummation of any transaction (including without
limitation, any merger or consolidation) the result of which is that any Person
(including any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act)) other than a Parent Company becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the Company’s outstanding Voting Stock, measured
by voting power rather than number of shares;

 

(2)            the first day on which the majority of the members of the
Company’s Board of Directors cease to be Continuing Directors; or

 

(3)            the adoption of a plan relating to the liquidation or dissolution
of the Company.

 

“Change of Control Triggering Event” means the occurrence of both a Change of
Control and a Ratings Decline.

 

“Commission” means the Securities and Exchange Commission.

 

“Communications Act” means the Communications Act of 1934, as amended.

 

“Comparable Treasury Issue” means, the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term (“Remaining Life”) of a Note being redeemed that would be
utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the Remaining Life of such Note.

 

“Comparable Treasury Price” means, with respect to any redemption date for any
Note:  (1) the average of the Reference Treasury Dealer Quotations for that
redemption date, after excluding the highest and lowest of four such Reference
Treasury Dealer Quotations; or (2) if the Trustee obtains fewer than four
Reference Treasury Dealer Quotations, the average of all quotations obtained by
the Trustee.

 

“Consolidated Net Tangible Assets” of any Person means, for any period, the
total amount of assets (less applicable reserves and other properly deductible
items) after deducting (1) all current liabilities and (2) all goodwill, trade
names, trademarks, patents, unamortized debt discount and expense and other
intangibles, all as set forth on the Company’s most recent consolidated balance
sheet and computed in accordance with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Continuing Director” means, as of any date of determination, any member of the
Company’s Board of Directors who:

 

(1)            was a member of such Board of Directors on the date hereof; or

 

(2)           was nominated for election or elected to such Board of Directors
with the approval of a majority of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election.

 

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which any time its corporate trust business shall be administered,
which office at the date hereof is located at 700 South Flower Street,
Suite 500, Los Angeles, CA 90017, Attention:  Corporate Unit, or such other
address as the Trustee may designate from time to time by notice to the Holders
and the Company, or the principal corporate trust office of any successor
Trustee (or such other address as such successor Trustee may designate from time
to time by notice to the Holders and the Company).

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A-1 (in the case of a 2014 Note) hereto or Exhibit A-2 (in the
case of a 2019 Note) hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

 

“Depositary” means The Depository Trust Company and any and all successors
thereto appointed as depositary hereunder and having become such pursuant to an
applicable provision hereof.

 

“DIRECTV Group” means The DIRECTV Group, Inc., a Delaware corporation, and its
successors.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated, formed or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof or pursuant to a registered exchange offer for Notes with
a Private Placement Legend issued after the Issue Date.

 

4

--------------------------------------------------------------------------------


 

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

 

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

 

“Existing Notes” means the 2013 Notes, the 2015 Notes and the 2016 Notes.

 

“Existing Satellites” means the following satellites:  DIRECTV 1R, DIRECTV 4S,
DIRECTV 5, DIRECTV 7S, DIRECTV 8, DIRECTV 9S, DIRECTV 10, DIRECTV 11, DIRECTV
12, Spaceway 1 and Spaceway 2.

 

“FCC” means the Federal Communications Commission.

 

“Fitch” means Fitch Inc., a subsidiary of Fimalac, S.A., and its successors.

 

“Foreign Currency Obligations” means, with respect to any Person, the
obligations of such Person pursuant to any foreign exchange contract, currency
swap agreement or other similar agreement or arrangement designed to protect the
Company or any Subsidiary of the Company against fluctuations in currency
values.

 

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession of the United States, which are applicable as of the
date of determination; provided that, except as otherwise specifically provided,
all calculations made for purposes of determining compliance with the terms of
the provisions hereof shall utilize GAAP as in effect on the Issue Date.

 

“Global Note Legend” means the legend set forth in Section 2.01 hereof, which is
required to be placed on all Global Notes issued under this Indenture.

 

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A-1 (in the case of a 2014 Note) hereto or Exhibit A-2 (in the case of a
2019 Note) hereto issued in accordance with Section 2.01 or 2.06 hereof.

 

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness.

 

“Guarantee” means a guarantee by a Guarantor of the Notes.

 

“Guarantor” means any Subsidiary of the Company that guarantees the Notes and
its successors and assigns.

 

5

--------------------------------------------------------------------------------


 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person pursuant to any arrangement with any other Person, whereby, directly or
indirectly, such Person is entitled to receive from time to time periodic
payments calculated by applying either floating or a fixed rate of interest on a
stated notional amount in exchange for periodic payments made by such other
Person calculated by applying a fixed or a floating rate of interest on the same
notional amount and shall include, without limitation, interest rate swaps,
caps, floors, collars and similar agreements designed to protect such Person
against fluctuations in interest rates.

 

“Holder” means a Person in whose name a Note is registered.

 

“incur” means, collectively, either directly or indirectly, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness (including Acquired Debt).

 

“Indebtedness” means, with respect to any Person, any indebtedness of such
Person, whether or not contingent, in respect of borrowed money or evidenced by
bonds, notes, debentures or similar instruments or letters of credit (or
reimbursement agreements in respect thereof) or representing the balance
deferred and unpaid of the purchase price of any property (including pursuant to
capital leases) or representing any Hedging Obligations or Foreign Currency
Obligations, except any such balance that constitutes an accrued expense or
trade payable, if and to the extent any of the foregoing (other than Hedging
Obligations or Foreign Currency Obligations) would appear as a liability upon a
balance sheet of such Person prepared in accordance with GAAP, and also includes
the guarantee of items that would be included within this definition.

 

“Indenture” means this Indenture, as amended or supplemented from time to time.

 

“Independent Investment Banker” means one of the Reference Treasury Dealers, to
be appointed by the Company.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Initial 2014 Notes” means the $1.0 billion in aggregate principal amount of the
Issuers’ 4.750% Senior Notes due 2014 issued under this Indenture on the Issue
Date.

 

“Initial 2019 Notes” means the $1.0 billion in aggregate principal amount of the
Issuers’ 5.875% Senior Notes due 2019 issued under this Indenture on the Issue
Date.

 

“Initial Notes” means, collectively, the Initial 2014 Notes and the Initial 2019
Notes.

 

“Initial Purchasers” means, with respect to the Initial Notes, Citigroup Global
Markets Inc., Credit Suisse Securities (USA) LLC, J.P. Morgan Securities Inc.,
Barclays Capital Inc., Mizuho Securities USA Inc. and UBS Securities LLC.

 

“Investment Grade” means a rating of Baa3 or better by Moody’s (or its
equivalent under any successor rating category of Moody’s); a rating of BBB- or
better by S&P (or its equivalent under any successor rating category of S&P);
and a rating of BBB- or better by Fitch (or its equivalent under any successor
rating category of Fitch).  In the event that the Company shall select any other
Rating Agency, the equivalent of such ratings by such Rating Agency shall be
used.

 

6

--------------------------------------------------------------------------------


 

“Issue Date” means September 22, 2009, the date of original issuance of the
Initial Notes.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.  If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue
for the intervening period.

 

“Liberty Entertainment Merger” means the mergers contemplated by the Agreement
and Plan of Merger dated May 3, 2009, as amended, by and among The DIRECTV
Group, Inc., DIRECTV, Liberty Media Corporation, Liberty Entertainment, Inc. 
and several wholly-owned Subsidiaries of DIRECTV.

 

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statute) of any jurisdiction).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Non-U.S. Person” means a Person who is not a U.S. Person.

 

“Notes” means, collectively, the 2014 Notes and the 2019 Notes.

 

“Offering Memorandum” means the Offering Memorandum, dated September 14, 2009,
relating to and used in connection with the initial offering of the Initial
Notes.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, Controller, Secretary
or any Vice President of such Person, or any other officer designated by the
Board of Directors serving in a similar capacity.

 

“Officers’ Certificate” means a certificate signed on behalf of the Company or
DIRECTV Financing, as the case may be, by two Officers of such Person or of such
Person’s partner or managing member, one of whom must be the principal executive
officer, principal financial officer, treasurer or principal accounting officer
of such Person or of such Person’s partner or managing member.

 

“Opinion of Counsel” means an opinion from legal counsel, who may be an employee
of or counsel to the Company or any Subsidiary of the Company.

 

7

--------------------------------------------------------------------------------


 

“Parent” means DIRECTV Group and prior to the completion of the Liberty
Entertainment Merger, shall mean Liberty Media Corporation, a Delaware
corporation, and, after completion of the Liberty Entertainment Merger, shall
mean DIRECTV, a Delaware corporation, and their respective successors, in each
case together with each Subsidiary of Parent that beneficially owns any Equity
Interests of the Company.

 

“Parent Company” means each of (a) Parent and (b) any direct or indirect
Subsidiary of Parent that owns any of the Company’s Capital Stock.

 

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

 

“Permitted Liens” means:

 

(a)           Liens securing the Notes and Liens securing any Guarantee;

 

(b)           Liens securing Purchase Money Indebtedness; provided that such
Liens do not extend to any assets of the Company or the Company’s Subsidiaries
other than the assets so acquired;

 

(c)           Liens to secure Indebtedness incurred for the purpose of financing
all or any part of the purchase price or cost of instruction or improvement of
property, plant or equipment or the purchase price or construction, improvement
or launch of satellites (other than Existing Satellites) for use in the business
of the Company or any Subsidiary of the Company; provided that such Liens do not
apply to any assets other than the property acquired, constructed or improved or
the satellite constructed, improved or launched (and in the case of any such
satellite, other than any Existing Satellite, the related orbital slots,
licenses and other related assets);

 

(d)           Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company;
provided that such Liens were not incurred in connection with, or in
contemplation of, such merger or consolidation, other than in the ordinary
course of business;

 

(e)           Liens on property of a Subsidiary of the Company at the time that
it becomes a Subsidiary of the Company; provided that such Liens were not
incurred in connection with, or contemplation of, such Subsidiary becoming a
Subsidiary of the Company;

 

(f)            Liens on property existing at the time of acquisition thereof by
the Company or any Subsidiary of the Company; provided that such Liens were not
incurred in connection with, or in contemplation of, such acquisition and do not
extend to any assets of the Company or Subsidiary of the Company other than the
property so acquired;

 

(g)           Liens to secure the performance of statutory obligations, surety
or appeal bonds or performance bonds, or landlords’, carriers’, warehousemen’s,
mechanics’, suppliers’, materialmen’s or other like Liens, in any case incurred
in the ordinary course of business and with respect to amounts not yet
delinquent or being contested in good faith by appropriate process of law, if a
reserve or other appropriate provision, if any, as is required by GAAP shall
have been made therefor;

 

8

--------------------------------------------------------------------------------


 

(h)           Liens existing on the Issue Date securing Indebtedness existing on
the Issue Date or incurred pursuant to commitments outstanding on the Issue
Date;

 

(i)            Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor;

 

(j)            any interest or title of a lessor under any Capital Lease
Obligations;

 

(k)           Liens (other than Liens created or imposed under ERISA) incurred
or deposits made by the Company or any of its Subsidiaries in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations (exclusive of
obligations for the payment of borrowed money);

 

(l)            easements, rights-of-way, covenants, restrictions (including
zoning restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes;

 

(m)          normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(n)           Liens not provided for in clauses (a) through (m) above securing
Indebtedness incurred in compliance with the terms hereof so long as the Notes
are secured by the assets subject to such Liens on an equal and ratable basis or
on a basis prior to such Liens; provided that to the extent that such Lien
secured Indebtedness that is subordinated to the Notes, such Lien shall be
subordinated to and be later in priority than the Notes on the same basis;

 

(o)           extensions, renewals or refundings of any Liens referred to in
clauses (a) through (n) above; provided that any such extension, renewal or
refunding does not extend to any assets or secure any Indebtedness not securing
or secured by the Liens being extended, renewed or refinanced; and

 

(p)           other Liens arising in connection with the Company’s and its
Subsidiaries’ Indebtedness, in an aggregate principal amount for the Company and
its Subsidiaries together with the amount of Attributable Indebtedness incurred
in connection with Sale and Leaseback Transactions, not exceeding at the time
such Lien is issued, created or assumed 15% of the Company’s Consolidated Net
Tangible Assets.

 

9

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust or
unincorporated organization (including any subdivision or ongoing business of
any such entity or substantially all of the assets of any such entity,
subdivision or business).

 

“Private Placement Legend” means the legend set forth in Section 2.01 hereof to
be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions hereof.

 

“Purchase Money Indebtedness” means (i) Indebtedness incurred (within 365 days
of such purchase) to finance the purchase of any assets (including the purchase
of Equity Interests of Persons that are not Affiliates of the Company or the
Guarantors):  (a) to the extent the amount of Indebtedness thereunder does not
exceed 100% of the purchase cost of such assets; and (b) so long as such
Indebtedness is without recourse to the Company or any of its Subsidiaries or
any of their respective assets, other than to the assets so purchased; or
(ii) Indebtedness which refinances Indebtedness referred to in clause (i) of
this definition; provided that such refinancing satisfies subclauses (a) and
(b) of such clause (i).

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Rating Agency” means each of Moody’s, S&P and Fitch; provided, that if any of
Moody’s, S&P and Fitch ceases to provide rating services to issuers or
investors, the Company may appoint a replacement for such Rating Agency that is
reasonably acceptable to the Trustee.

 

“Ratings Decline” means with respect to a Series of Notes within 60 days after
the earlier of, (i) the occurrence of a Change of Control or (ii) public notice
of the occurrence of a Change of Control or the intention by the Company or any
Parent Company to effect a Change of Control (which period shall be extended so
long as the rating of the Notes is under publicly announced consideration for a
possible downgrade by any of the Rating Agencies) (the “Trigger Period”), the
rating of such Series of Notes shall be reduced by at least two Rating Agencies
and the Notes of such Series shall be rated below Investment Grade by each of
the Rating Agencies.  Unless at least two of the three Rating Agencies are
providing a rating for the Notes of such series at the commencement of any
Trigger Period, the Notes will be deemed to have had a Ratings Decline to below
Investment Grade by at least two of the three Rating Agencies during that
Trigger Period.

 

“Reference Treasury Dealer” means four primary U.S. Government securities
dealers to be selected by the Company.

 

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any redemption date for any Note, the average, as determined
by the Trustee, of the bid and asked prices for the Comparable Treasury Issue,
expressed in each case as a percentage of its principal amount, quoted in
writing to the Trustee by such Reference Treasury Dealer at 3:00 p.m., New York
City time, on the third Business Day preceding such redemption date.

 

“Registration Rights Agreement” means the Registration Rights Agreement for the
Initial Notes, dated as of September 22, 2009, by and among the Issuers, the
Guarantors and the Initial Purchasers, as such agreement may be amended,
modified or supplemented from time to time.

 

10

--------------------------------------------------------------------------------


 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Regulation S Global Note” means a Global Note of a Series bearing the Private
Placement Legend and deposited with or on behalf of the Depositary and
registered in the name of the Depositary or its nominee, issued in a
denomination equal to the outstanding principal amount of the Notes of such
Series issued on a single date and initially sold in reliance on Rule 903 of
Regulation S.

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.

 

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

 

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

 

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

“Rule 903” means Rule 903 promulgated under the Securities Act.

 

“Rule 904” means Rule 904 promulgated under the Securities Act.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its subsidiaries.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Secured Credit Facility” means any credit agreement to which the Company
and/or one or more of its Domestic Subsidiaries is party from time to time
including without limitation the credit agreement dated as of April 13, 2005 by
and among the Company, as borrower, the lenders party thereto from time to time,
Bank of America N.A., as administrative agent, and JPMorgan Chase Bank, N.A., as
syndication agent, together with the related documents thereto (including,
without limitation, any guarantee agreements and security documents), in each
case as such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including any
agreement exchanging, extending the maturity of, refinancing, renewing,
replacing, substituting or otherwise restructuring, whether in the bank or debt
capital markets (or combination thereof) (including increasing the amount of
available borrowings thereunder or adding Subsidiaries as additional

 

11

--------------------------------------------------------------------------------


 

borrowers or guarantors thereunder) all or any portion of the Indebtedness under
such agreement or any successor or replacement agreement and whether by the same
or any other agent, lender or group of lenders.

 

“Series” refers to all 2014 Notes or all 2019 Notes, as applicable.

 

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated
pursuant to the Securities Act, as such regulation is in effect on the Issue
Date.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, association or other business entity of which more than 50% of the
total voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of such Person or a
combination thereof.

 

“TIA” means the Trust Indenture Act of 1939 as in effect on the date hereof.

 

“Treasury Rate” means, at the time of computation, (1) the semi-annual
equivalent yield to maturity of the United States Treasury Securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) which has become publicly available at least two
Business Days prior to the redemption date or, if such Statistical Release is no
longer published, any publicly available source of similar market data) for the
maturity corresponding to the Comparable Treasury Issue; provided, however, that
if no maturity is within three months before or after the maturity date for the
applicable Notes, yields for the two published maturities most closely
corresponding to the Comparable Treasury Issue will be determined and the
Treasury Rate will be interpolated or extrapolated from those yields on a
straight line basis, rounding to the nearest month; or (2) if that release, or
any successor release, is not published during the week preceding the
calculation date or does not contain such yields, the rate per annum equal to
the semiannual equivalent yield to maturity of the Comparable Treasury Issue,
calculated using a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
that redemption date.  The Treasury Rate will be calculated on the third
Business Day preceding the redemption date.

 

“Trustee” means the party named as such above until a successor replaces it in
accordance with the applicable provisions hereof and thereafter means the
successor serving hereunder.

 

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

 

12

--------------------------------------------------------------------------------


 

“Unrestricted Global Note” means a permanent Global Note substantially in the
form of Exhibit A-1 (in the case of a 2014 Note) hereto and Exhibit A-2 (in the
case of a 2019 Note) hereto that bears the Global Note Legend and that has the
“Schedule of Exchanges of Interests in the Global Note” attached thereto, and
that is deposited with or on behalf of and registered in the name of the
Depositary, representing Notes that do not bear the Private Placement Legend.

 

“U.S. Person” means a U.S. Person as defined in Rule 902(k) under the Securities
Act.

 

“Voting Stock” with respect to any Person, means securities of any class of
Capital Stock of such Person entitling the holders thereof (whether at all times
or only so long as no senior class of stock or other relevant equity interest
has voting power by reason of any contingency) to vote in the election of
members of the Board of Directors of such Person.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any Subsidiary all
of the outstanding voting stock (other than directors’ qualifying shares) of
which is owned by such Person, directly or indirectly.

 


SECTION 1.02.                                         OTHER DEFINITIONS.

 

Term

 

Defined
in Section

 

 

 

“Attributable Debt”

 

4.11

“Change of Control Offer”

 

4.10

“Change of Control Payment”

 

4.10

“Change of Control Payment Date”

 

4.10

“Company”

 

Preamble

“Covenant Defeasance”

 

8.04

“DTC”

 

2.01(b)

“Event of Default”

 

6.01

“Global Note Legend

 

2.01(b)

“Issuers”

 

Preamble

“Legal Defeasance”

 

8.03

“Paying Agent”

 

2.03

“Payment Default”

 

6.01(e)

“Private Placement Legend”

 

2.01(c)

“Registrar”

 

2.03

“Sale and Leaseback Transaction”

 

4.11

 


SECTION 1.03.                                         INCORPORATION BY REFERENCE
OF TRUST INDENTURE ACT.


 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part hereof.

 

The following TIA terms used in this Indenture have the following meanings:

 

“indenture securities” means the Notes;

 

“indenture security holder” means a Holder of a Note;

 

13

--------------------------------------------------------------------------------


 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Notes means each of the Issuers and any successor obligor upon
the Notes.

 

All other terms used in this Indenture that are defined by the TIA, defined by
reference to another statute or defined by the Commission rule under the TIA
have the meanings so assigned to them.

 


SECTION 1.04.                                         RULES OF CONSTRUCTION.


 

Unless the context otherwise requires,

 

(1)          A TERM HAS THE MEANING ASSIGNED TO IT;

 

(2)          AN ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING ASSIGNED
TO IT IN ACCORDANCE WITH GAAP;

 

(3)          “OR” IS NOT EXCLUSIVE;

 

(4)          WORDS IN THE SINGULAR INCLUDE THE PLURAL, AND IN THE PLURAL INCLUDE
THE SINGULAR; AND

 

(5)          PROVISIONS APPLY TO SUCCESSIVE EVENTS AND TRANSACTIONS.

 


SECTION 1.05.                                         ACTS OF HOLDERS; RECORD
DATES.


 


(A)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION PROVIDED BY THIS INDENTURE TO BE GIVEN OR TAKEN BY
HOLDERS SHALL BE EMBODIED IN AND EVIDENCED BY ONE OR MORE INSTRUMENTS OF
SUBSTANTIALLY SIMILAR TENOR SIGNED BY SUCH HOLDERS IN PERSON OR BY AN AGENT DULY
APPOINTED IN WRITING; AND, EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED, SUCH
ACTION SHALL BECOME EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS ARE DELIVERED
TO THE TRUSTEE AND, WHERE IT IS HEREBY EXPRESSLY REQUIRED, TO THE ISSUERS. 
PROOF OF EXECUTION OF ANY SUCH INSTRUMENT OR OF A WRITING APPOINTING ANY SUCH
AGENT SHALL BE SUFFICIENT FOR ANY PURPOSE HEREOF AND CONCLUSIVE IN FAVOR OF THE
TRUSTEE AND THE ISSUERS, IF MADE IN THE MANNER PROVIDED IN THIS SECTION 1.05.


 


(B)           THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH
INSTRUMENT OR WRITING MAY BE PROVED BY THE AFFIDAVIT OF A WITNESS OF SUCH
EXECUTION OR BY A CERTIFICATE OF A NOTARY PUBLIC OR OTHER OFFICER AUTHORIZED BY
LAW TO TAKE ACKNOWLEDGMENTS OF DEEDS, CERTIFYING THAT THE INDIVIDUAL SIGNING
SUCH INSTRUMENT OR WRITING ACKNOWLEDGED TO SUCH PERSON THE EXECUTION THEREOF. 
WHERE SUCH EXECUTION IS BY A SIGNER ACTING IN A CAPACITY OTHER THAN SUCH
PERSON’S INDIVIDUAL CAPACITY, SUCH CERTIFICATE OR AFFIDAVIT SHALL ALSO
CONSTITUTE SUFFICIENT PROOF OF SUCH PERSON’S AUTHORITY.  THE FACT AND DATE OF
THE EXECUTION OF ANY SUCH INSTRUMENT OR WRITING, OR THE AUTHORITY OF THE PERSON
EXECUTING THE SAME, MAY ALSO BE PROVED IN ANY OTHER MANNER WHICH THE TRUSTEE
DEEMS SUFFICIENT.

 

14

--------------------------------------------------------------------------------


 


(C)           THE ISSUERS MAY, IN THE CIRCUMSTANCES PERMITTED BY THE TIA, FIX
ANY DATE AS THE RECORD DATE FOR THE PURPOSE OF DETERMINING THE HOLDERS ENTITLED
TO GIVE OR TAKE ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION, OR TO VOTE ON ANY ACTION, AUTHORIZED OR PERMITTED TO BE
GIVEN OR TAKE BY HOLDERS.  IF NOT SET BY THE ISSUERS PRIOR TO THE FIRST
SOLICITATION OF A HOLDER MADE BY ANY PERSON IN RESPECT OF ANY SUCH ACTION, OR,
IN THE CASE OF ANY SUCH VOTE, PRIOR TO SUCH VOTE, THE RECORD DATE FOR ANY SUCH
ACTION OR VOTE SHALL BE THE 30TH DAY (OR, IF LATER, THE DATE OF THE MOST RECENT
LIST OF HOLDERS REQUIRED TO BE PROVIDED PURSUANT TO SECTION 2.05 HEREOF) PRIOR
TO SUCH FIRST SOLICITATION OR VOTE, AS THE CASE MAY BE.  WITH REGARD TO ANY
RECORD DATE, ONLY THE HOLDERS ON SUCH DATE (OR THEIR DULY DESIGNATED PROXIES)
SHALL BE ENTITLED TO GIVE OR TAKE, OR VOTE ON, THE RELEVANT ACTION.


 


ARTICLE 2


 


THE NOTES


 


SECTION 2.01.                                                                
FORM AND DATING.


 


(A)           THE NOTES AND THE TRUSTEE’S CERTIFICATE OF AUTHENTICATION SHALL BE
SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1 (IN THE CASE OF A 2014 NOTE) HERETO AND
EXHIBIT A-2 (IN THE CASE OF A 2019 NOTE) HERETO, THE TERMS OF WHICH ARE
INCORPORATED IN AND MADE A PART HEREOF.  THE NOTES MAY HAVE NOTATIONS, LEGENDS
OR ENDORSEMENTS APPROVED AS TO FORM BY THE ISSUERS, AND REQUIRED BY LAW, STOCK
EXCHANGE RULE, AGREEMENTS TO WHICH THE ISSUERS ARE SUBJECT OR USAGE.  EACH NOTE
SHALL BE DATED THE DATE OF ITS AUTHENTICATION.  THE NOTES SHALL BE ISSUABLE ONLY
IN DENOMINATIONS OF $2,000 AND INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF.


 


(B)           THE NOTES SHALL INITIALLY BE ISSUED IN THE FORM OF ONE OR MORE
GLOBAL NOTES AND THE DEPOSITORY TRUST COMPANY (“DTC”), ITS NOMINEES, AND THEIR
RESPECTIVE SUCCESSORS, SHALL ACT AS THE DEPOSITARY WITH RESPECT THERETO.  EACH
GLOBAL NOTE SHALL (I) BE REGISTERED IN THE NAME OF THE DEPOSITARY FOR SUCH
GLOBAL NOTE OR THE NOMINEE OF SUCH DEPOSITARY, (II) SHALL BE DELIVERED BY THE
TRUSTEE TO SUCH DEPOSITARY OR PURSUANT TO SUCH DEPOSITARY’S INSTRUCTIONS, AND
(III) SHALL BEAR A LEGEND (THE “GLOBAL NOTE LEGEND”) SUBSTANTIALLY TO THE
FOLLOWING EFFECT:


 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUERS OR
THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

15

--------------------------------------------------------------------------------


 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A
DEPOSITARY OR A SUCCESSOR DEPOSITARY.  THIS NOTE IS NOT EXCHANGEABLE FOR
SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS
NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE, AND NO
TRANSFER OF THIS NOTE (OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

 


(C)           EXCEPT AS PERMITTED BY SECTION 2.06(G) HEREOF, ANY NOTE NOT
REGISTERED UNDER THE SECURITIES ACT SHALL BEAR THE FOLLOWING LEGEND (THE
“PRIVATE PLACEMENT LEGEND”) ON THE FACE THEREOF:


 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS ONE YEAR, OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE
144(D) UNDER THE SECURITIES ACT, AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS
THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO AN
ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A,

 

16

--------------------------------------------------------------------------------


 

(D) PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT THAT IS AN INSTITUTIONAL ACCREDITED INVESTOR
ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN
INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF
THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR
FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT SUBJECT TO THE ISSUERS’ AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES
(D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.

 

The Trustee must refuse to register any transfer of a Note bearing the Private
Placement Legend that would violate the restrictions described in such legend.

 


SECTION 2.02.                                                                
FORM OF EXECUTION AND AUTHENTICATION.


 

An Officer shall sign the Notes for each Issuer by manual or facsimile
signature.

 

If an Officer whose signature is on a Note no longer holds that office at the
time the Note is authenticated, the Note shall nevertheless be valid.

 

A Note shall not be valid until authenticated by the manual signature of the
Trustee.  The signature of the Trustee shall be conclusive evidence that the
Note has been authenticated under this Indenture.

 

The Trustee shall authenticate (i) Initial Notes for original issue on the Issue
Date consisting of (x) $1.0 billion aggregate principal amount of Initial 2014
Notes and (y) $1.0 billion aggregate principal amount of Initial 2019 Notes,
(ii) pursuant to the Exchange Offer, Exchange Notes from time to time for issue
only in exchange for a like principal amount of Initial Notes of the applicable
Series and (iii) additional Notes of either Series for original issue after the
Issue Date (such Notes to be substantially in the form of Exhibit A-1 (in the
case of 2014 Notes) hereto or Exhibit A-2 (in the case of 2019 Notes) hereto) in
an unlimited amount (and if issued with a Private Placement Legend, the same
principal amount of Exchange Notes of the applicable Series in exchange therefor
upon consummation of a registered exchange offer), in each case upon written
orders of the Issuers in the form of an Officers’ Certificate.  Each such
Officers’ Certificate shall specify the amount and Series of Notes to be
authenticated, the date on which the Notes are to be authenticated, whether the
Securities are to be Initial Notes, Exchange Notes or

 

17

--------------------------------------------------------------------------------


 

Notes issued under clause (iii) of the preceding sentence and the aggregate
principal amount of Notes of such Series outstanding on the date of
authentication, and shall further specify the amount of such Notes to be issued
as a Global Note or Definitive Notes.  Such Notes shall initially be in the form
of one or more Global Notes, which (i) shall represent, and shall be denominated
in an amount equal to the aggregate principal amount of, the Notes to be issued,
(ii) shall be registered in the name of the Depositary for such Global Note or
Notes or its nominee and (iii) shall be delivered by the Trustee to the
Depositary or pursuant to the Depositary’s instruction.  All Notes of a
Series issued under this Indenture shall vote and consent together on all
matters as one class and no Notes of any Series will have the right to vote or
consent as a separate class from any other Notes of such Series on any matter.

 

The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes.  Unless limited by the terms of such appointment, an
authenticating agent may authenticate Notes whenever the Trustee may do so. 
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent.  An authenticating agent has the same rights as an
Agent to deal with the Issuers or any Affiliate of the Issuers.

 


SECTION 2.03.                                                                
REGISTRAR AND PAYING AGENT.


 

The Issuers shall maintain (i) an office or agency where Notes may be presented
for registration of transfer or for exchange (including any co-registrar, the
“Registrar”) and (ii) an office or agency where Notes may be presented for
payment (“Paying Agent”).  The Registrar shall keep a register of the Notes and
of their transfer and exchange.  The Issuers may appoint one or more
co-registrars and one or more additional paying agents.  The term “Paying Agent”
includes any additional paying agent.  The Issuers may change any Paying Agent,
Registrar or co-registrar without prior notice to any Holder of a Note.  The
Issuers shall notify the Trustee in writing and the Trustee shall notify the
Holders of the Notes of the name and address of any Agent not a party to this
Indenture.  The Issuers may act as Paying Agent, Registrar or co-registrar.  The
Issuers shall enter into an appropriate agency agreement with any Agent not a
party to this Indenture, which shall incorporate the provisions of the TIA.  The
agreement shall implement the provisions hereof that relate to such Agent.  The
Issuers shall notify the Trustee in writing of the name and address of any such
Agent.  If the Issuers fail to maintain a Registrar or Paying Agent, or fail to
give the foregoing notice, the Trustee shall act, at the written direction of
the Issuers, as such, and shall be entitled to appropriate compensation in
accordance with Section 7.07 hereof.

 

The Issuers initially appoint the Trustee as Registrar, Paying Agent and agent
for service of notices and demands in connection with the Notes.

 


SECTION 2.04.                                                                
PAYING AGENT TO HOLD MONEY IN TRUST.


 

The Issuers shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of the Holders
of the Notes of any Series or the Trustee all money held by the Paying Agent for
the payment of principal of, premium, if any, and interest on the Notes of such
Series, and shall notify the Trustee in writing of any Default by the Issuers in
making any such payment.  While any such Default continues, the Trustee may
require a Paying Agent to pay all money held by it to the Trustee.  The Issuers
at any time may require a Paying Agent to pay all money held by it to the
Trustee.  Upon payment over to the Trustee, the Paying Agent (if other than an
Issuer) shall have no further liability for the money delivered to the Trustee. 
If an Issuer acts as Paying Agent, it shall segregate and hold in a separate
trust fund for the benefit of the Holders of the applicable Series all money
held by them as Paying Agent for such Series.

 

18

--------------------------------------------------------------------------------


 


SECTION 2.05.                                                                
LISTS OF HOLDERS OF THE NOTES.


 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders of the
Notes of each Series and shall otherwise comply with TIA § 312(a).  If the
Trustee is not the Registrar, the Issuers shall furnish to the Trustee at least
seven Business Days before each interest payment date and at such other times as
the Trustee may request in writing a list in such form and as of such date as
the Trustee may reasonably require of the names and addresses of Holders of the
Notes of each Series, including the aggregate principal amount of the Notes of
such Series held by each thereof, and the Issuers shall otherwise comply with
TIA § 312(a).

 


SECTION 2.06.                                                                
TRANSFER AND EXCHANGE.


 


(A)                                  TRANSFER AND EXCHANGE OF GLOBAL NOTES.  A
GLOBAL NOTE MAY NOT BE TRANSFERRED AS A WHOLE EXCEPT BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY, BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
TO ANOTHER NOMINEE OF THE DEPOSITARY, OR BY THE DEPOSITARY OR ANY SUCH NOMINEE
TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  BENEFICIAL
INTERESTS IN GLOBAL NOTES WILL BE EXCHANGED BY THE ISSUERS FOR DEFINITIVE NOTES
OF THE SAME SERIES, SUBJECT TO ANY APPLICABLE LAWS, IF (I) REQUESTED BY A HOLDER
OF A BENEFICIAL OWNERSHIP IN THE GLOBAL NOTES OR (II) THE ISSUERS DELIVER TO THE
TRUSTEE NOTICE FROM THE DEPOSITARY THAT IT IS UNWILLING OR UNABLE TO CONTINUE TO
ACT AS DEPOSITARY AND A SUCCESSOR DEPOSITARY IS NOT APPOINTED BY THE ISSUERS
WITHIN 90 DAYS AFTER THE DATE OF SUCH WRITTEN NOTICE FROM THE DEPOSITARY.  IN
ANY SUCH CASE, THE ISSUERS WILL NOTIFY THE TRUSTEE IN WRITING THAT, UPON
SURRENDER BY THE DIRECT PARTICIPANTS AND INDIRECT PARTICIPANTS OF THEIR INTEREST
IN SUCH GLOBAL NOTE, CERTIFICATED NOTES OF THE SAME SERIES WILL BE ISSUED TO
EACH PERSON THAT SUCH DIRECT PARTICIPANTS AND INDIRECT PARTICIPANTS AND DTC
IDENTIFY AS BEING THE BENEFICIAL OWNER OF THE RELATED NOTES.  GLOBAL NOTES ALSO
MAY BE EXCHANGED OR REPLACED, IN WHOLE OR IN PART, AS PROVIDED IN SECTIONS 2.07
AND 2.10 HEREOF.  EVERY NOTE AUTHENTICATED AND DELIVERED IN EXCHANGE FOR, OR IN
LIEU OF, A GLOBAL NOTE OR ANY PORTION THEREOF, PURSUANT TO THIS SECTION 2.06 OR
SECTION 2.07 OR 2.10 HEREOF, SHALL BE AUTHENTICATED AND DELIVERED IN THE FORM
OF, AND SHALL BE, A GLOBAL NOTE OF THE SAME SERIES.  A GLOBAL NOTE MAY NOT BE
EXCHANGED FOR ANOTHER NOTE OTHER THAN AS PROVIDED IN THIS SECTION 2.06. 
HOWEVER, BENEFICIAL INTERESTS IN A GLOBAL NOTE MAY BE TRANSFERRED AND EXCHANGED
AS PROVIDED IN PARAGRAPH (B), (C) OR (F) BELOW.


 


(B)                                 TRANSFER AND EXCHANGE OF BENEFICIAL
INTERESTS IN THE GLOBAL NOTES.  THE TRANSFER AND EXCHANGE OF BENEFICIAL
INTERESTS IN THE GLOBAL NOTES SHALL BE EFFECTED THROUGH THE DEPOSITARY, IN
ACCORDANCE WITH THE PROVISIONS HEREOF AND THE APPLICABLE PROCEDURES.  BENEFICIAL
INTERESTS IN THE RESTRICTED GLOBAL NOTES SHALL BE SUBJECT TO RESTRICTIONS ON
TRANSFER COMPARABLE TO THOSE SET FORTH IN THIS INDENTURE TO THE EXTENT REQUIRED
BY THE SECURITIES ACT.  TRANSFERS OF BENEFICIAL INTERESTS IN THE GLOBAL NOTES
ALSO SHALL REQUIRE COMPLIANCE WITH EITHER SUBPARAGRAPH (I) OR (II) BELOW, AS
APPLICABLE, AS WELL AS ONE OR MORE OF THE OTHER FOLLOWING SUBPARAGRAPHS, AS
APPLICABLE:

 

19

--------------------------------------------------------------------------------


 

(I)                                   TRANSFER OF BENEFICIAL INTERESTS IN THE
SAME GLOBAL NOTE.  BENEFICIAL INTERESTS IN ANY RESTRICTED GLOBAL NOTE MAY BE
TRANSFERRED TO PERSONS WHO TAKE DELIVERY THEREOF IN THE FORM OF A BENEFICIAL
INTEREST IN THE SAME RESTRICTED GLOBAL NOTE IN ACCORDANCE WITH THE TRANSFER
RESTRICTIONS SET FORTH IN THE PRIVATE PLACEMENT LEGEND; PROVIDED, HOWEVER, THAT
PRIOR TO THE EXPIRATION OF THE RESTRICTED PERIOD, NO TRANSFER OF BENEFICIAL
INTERESTS IN A REGULATION S GLOBAL NOTE MAY BE MADE TO A U.S. PERSON OR FOR THE
ACCOUNT OR BENEFIT OF A U.S. PERSON (OTHER THAN AN INITIAL PURCHASER) UNLESS
PERMITTED BY APPLICABLE LAW AND MADE IN COMPLIANCE WITH SUBPARAGRAPHS (II) AND
(III) BELOW.  BENEFICIAL INTERESTS IN ANY UNRESTRICTED GLOBAL NOTE MAY BE
TRANSFERRED TO PERSONS WHO TAKE DELIVERY THEREOF IN THE FORM OF A BENEFICIAL
INTEREST IN AN UNRESTRICTED GLOBAL NOTE OF THE SAME SERIES.  NO WRITTEN ORDERS
OR INSTRUCTIONS SHALL BE REQUIRED TO BE DELIVERED TO THE REGISTRAR TO EFFECT THE
TRANSFERS DESCRIBED IN THIS SUBPARAGRAPH (I) UNLESS SPECIFICALLY STATED ABOVE.

 

(II)                                ALL OTHER TRANSFERS AND EXCHANGES OF
BENEFICIAL INTERESTS IN GLOBAL NOTES.  IN CONNECTION WITH ALL TRANSFERS AND
EXCHANGES OF BENEFICIAL INTERESTS THAT ARE NOT SUBJECT TO SUBPARAGRAPH
(I) ABOVE, THE TRANSFEROR OF SUCH BENEFICIAL INTEREST MUST DELIVER TO THE
REGISTRAR EITHER (A) (1) A WRITTEN ORDER FROM A PARTICIPANT OR AN INDIRECT
PARTICIPANT GIVEN TO THE DEPOSITARY IN ACCORDANCE WITH THE APPLICABLE PROCEDURES
DIRECTING THE DEPOSITARY TO CREDIT OR CAUSE TO BE CREDITED A BENEFICIAL INTEREST
IN ANOTHER GLOBAL NOTE OF THE SAME SERIES IN AN AMOUNT EQUAL TO THE BENEFICIAL
INTEREST TO BE TRANSFERRED OR EXCHANGED AND (2) INSTRUCTIONS GIVEN IN ACCORDANCE
WITH THE APPLICABLE PROCEDURES CONTAINING INFORMATION REGARDING THE PARTICIPANT
ACCOUNT TO BE CREDITED WITH SUCH INCREASE OR, (B) (1) IF DEFINITIVE NOTES ARE AT
SUCH TIME PERMITTED TO BE ISSUED PURSUANT TO THIS INDENTURE, A WRITTEN ORDER
FROM A PARTICIPANT OR AN INDIRECT PARTICIPANT GIVEN TO THE DEPOSITARY IN
ACCORDANCE WITH THE APPLICABLE PROCEDURES DIRECTING THE DEPOSITARY TO CAUSE TO
BE ISSUED A DEFINITIVE NOTE OF THE SAME SERIES IN AN AMOUNT EQUAL TO THE
BENEFICIAL INTEREST TO BE TRANSFERRED OR EXCHANGED AND (2) INSTRUCTIONS GIVEN BY
THE DEPOSITARY TO THE REGISTRAR CONTAINING INFORMATION REGARDING THE PERSON IN
WHOSE NAME SUCH DEFINITIVE NOTE SHALL BE REGISTERED TO EFFECT THE TRANSFER OR
EXCHANGE REFERRED TO IN (1) ABOVE.  UPON CONSUMMATION OF AN EXCHANGE OFFER BY
THE ISSUERS IN ACCORDANCE WITH PARAGRAPH (F) BELOW, THE REQUIREMENTS OF THIS
SUBPARAGRAPH (II) SHALL BE DEEMED TO HAVE BEEN SATISFIED UPON RECEIPT BY THE
REGISTRAR OF THE INSTRUCTIONS CONTAINED IN THE LETTER OF TRANSMITTAL DELIVERED
BY THE HOLDER OF SUCH BENEFICIAL INTERESTS IN THE RESTRICTED GLOBAL NOTES.  UPON
SATISFACTION OF ALL OF THE REQUIREMENTS FOR TRANSFER OR EXCHANGE OF BENEFICIAL
INTERESTS IN GLOBAL NOTES CONTAINED IN THIS INDENTURE AND THE NOTES OR OTHERWISE
APPLICABLE UNDER THE SECURITIES ACT, THE TRUSTEE SHALL ADJUST THE PRINCIPAL
AMOUNT OF THE RELEVANT GLOBAL NOTE(S) PURSUANT TO PARAGRAPH (H) BELOW.

 

(III)                             TRANSFER OF BENEFICIAL INTERESTS TO ANOTHER
RESTRICTED GLOBAL NOTE.  A BENEFICIAL INTEREST IN ANY RESTRICTED GLOBAL NOTE MAY
BE TRANSFERRED TO A PERSON WHO TAKES DELIVERY THEREOF IN THE FORM OF A
BENEFICIAL INTEREST IN ANOTHER RESTRICTED GLOBAL NOTE IF THE TRANSFER COMPLIES
WITH THE REQUIREMENTS OF SUBPARAGRAPH (II) ABOVE AND THE REGISTRAR RECEIVES THE
FOLLOWING:

 

(A)                              IF THE TRANSFEREE WILL TAKE DELIVERY IN THE
FORM OF A BENEFICIAL INTEREST IN THE 144A GLOBAL NOTE, THEN THE TRANSFEROR MUST
DELIVER A CERTIFICATE IN THE FORM OF EXHIBIT C-1 (IN THE CASE OF A 2014 NOTE)
HERETO OR EXHIBIT C-2 (IN THE CASE OF A 2019 NOTE) HERETO, INCLUDING THE
CERTIFICATIONS IN ITEM (1) THEREOF; AND

 

20

--------------------------------------------------------------------------------


 

(B)                                IF THE TRANSFEREE WILL TAKE DELIVERY IN THE
FORM OF A BENEFICIAL INTEREST IN THE REGULATION S GLOBAL NOTE, THEN THE
TRANSFEROR MUST DELIVER A CERTIFICATE IN THE FORM OF EXHIBIT C-1 (IN THE CASE OF
A 2014 NOTE) HERETO OR EXHIBIT C-2 (IN THE CASE OF A 2019 NOTE) HERETO,
INCLUDING THE CERTIFICATIONS IN ITEM (2) THEREOF.

 

(IV)                            TRANSFER AND EXCHANGE OF BENEFICIAL INTERESTS IN
A RESTRICTED GLOBAL NOTE FOR BENEFICIAL INTERESTS IN AN UNRESTRICTED GLOBAL
NOTE.  A BENEFICIAL INTEREST IN ANY RESTRICTED GLOBAL NOTE MAY BE EXCHANGED BY
ANY HOLDER THEREOF FOR A BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OF
THE SAME SERIES OR TRANSFERRED TO A PERSON WHO TAKES DELIVERY THEREOF IN THE
FORM OF A BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OF SUCH SERIES IF
THE EXCHANGE OR TRANSFER COMPLIES WITH THE REQUIREMENTS OF SUBPARAGRAPH
(II) ABOVE AND

 

(A)                            SUCH EXCHANGE OR TRANSFER IS EFFECTED PURSUANT TO
THE EXCHANGE OFFER IN ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT AND THE
HOLDER OF THE BENEFICIAL INTEREST TO BE TRANSFERRED, IN THE CASE OF AN EXCHANGE,
OR THE TRANSFEREE, IN THE CASE OF A TRANSFER, CERTIFIES IN THE APPLICABLE LETTER
OF TRANSMITTAL THAT IT IS NOT (1) A BROKER-DEALER, (2) A PERSON PARTICIPATING IN
THE DISTRIBUTION OF THE EXCHANGE NOTES OR (3) A PERSON WHO IS AN “AFFILIATE” (AS
DEFINED IN RULE 144) OF THE ISSUERS;

 

(B)                              SUCH TRANSFER IS EFFECTED PURSUANT TO A SHELF
REGISTRATION STATEMENT IN ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT;

 

(C)                              SUCH TRANSFER IS EFFECTED BY A BROKER-DEALER
PURSUANT TO AN EXCHANGE OFFER REGISTRATION STATEMENT IN ACCORDANCE WITH THE
REGISTRATION RIGHTS AGREEMENT; OR

 

(D)                             THE REGISTRAR RECEIVES THE FOLLOWING:

 

(y)           if the Holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a beneficial interest in
an Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit D-1 (in the case of a 2014 Note) hereto or Exhibit D-2 (in the case of a
2019 Note) hereto, including the certifications in item (1)(a) thereof, or

 

(z)            if the Holder of such beneficial interest in a Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such Holder in the form of Exhibit C-1 (in the case of
a 2014 Note) hereto or Exhibit C-2 (in the case of a 2019 Note) hereto,
including the certifications in item (4) thereof;

 

21

--------------------------------------------------------------------------------


 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained in this Indenture and in the Private Placement Legend are no
longer required in order to maintain compliance with the Securities Act.

 

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.

 

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

 


(C)                                  TRANSFER OR EXCHANGE OF BENEFICIAL
INTERESTS FOR DEFINITIVE NOTES.


 

(i)            Beneficial Interests in Restricted Global Notes to Restricted
Definitive Notes.  If any Holder of a beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a Restricted Definitive Note, then, upon receipt by the
Registrar of the following documentation:

 

(A)                              if the Holder of such beneficial interest in a
Restricted Global Note proposes to exchange such beneficial interest for a
Restricted Definitive Note, a certificate from such Holder in the form of
Exhibit D-1 (in the case of a 2014 Note) hereto or Exhibit D-2 (in the case of a
2019 Note) hereto, including the certifications in item (2)(a) thereof;

 

(B)                                if such beneficial interest is being
transferred to a QIB in accordance with Rule 144A under the Securities Act, a
certificate to the effect set forth in Exhibit C-1 (in the case of a 2014 Note)
hereto or Exhibit C-2 (in the case of a 2019 Note) hereto, including the
certifications in item (1) thereof;

 

(C)                                if such beneficial interest is being
transferred to a Non-U.S. Person in an offshore transaction in accordance with
Rule 903 or Rule 904 under the Securities Act, a certificate to the effect set
forth in Exhibit C-1 (in the case of a 2014 Note) hereto or Exhibit C-2 (in the
case of a 2019 Note) hereto, including the certifications in item (2) thereof;

 

(D)                               if such beneficial interest is being
transferred pursuant to an exemption from the registration requirements of the
Securities Act in accordance with Rule 144 under the Securities Act, a
certificate to the effect set forth in Exhibit C-1 (in the case of a 2014 Note)
hereto or Exhibit C-2 (in the case of a 2019 Note) hereto, including the
certifications in item (3)(a) thereof;

 

22

--------------------------------------------------------------------------------


 

(E)                                 if such beneficial interest is being
transferred to the Issuers or any of their Subsidiaries, a certificate to the
effect set forth in Exhibit C-1 (in the case of a 2014 Note) hereto or
Exhibit C-2 (in the case of a 2019 Note) hereto, including the certifications in
item (3)(b) thereof; or

 

(F)                                 if such beneficial interest is being
transferred pursuant to an effective registration statement under the Securities
Act, a certificate to the effect set forth in Exhibit C-1 (in the case of a 2014
Note) hereto or Exhibit C-2 (in the case of a 2019 Note) hereto, including the
certifications in item (3)(c) thereof,

 

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to paragraph (h) below, and the Issuers
shall execute and the Trustee shall authenticate and deliver to the Person
designated in the instructions a Restricted Definitive Note of the same
Series in the appropriate principal amount.  Any Restricted Definitive Note
issued in exchange for a beneficial interest in a Restricted Global Note
pursuant to this paragraph (c) shall be registered in such name or names and in
such authorized denomination or denominations as the Holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant.  The Trustee shall deliver such
Restricted Definitive Notes to the Persons in whose names such Notes are so
registered.  Any Restricted Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this subparagraph (i) shall
bear the Private Placement Legend and shall be subject to all restrictions on
transfer contained therein.

 

(ii)                                  Beneficial Interests in Restricted Global
Notes to Unrestricted Definitive Notes.  A Holder of a beneficial interest in a
Restricted Global Note may exchange such beneficial interest for an Unrestricted
Definitive Note of the same Series or may transfer such beneficial interest to a
Person who takes delivery thereof in the form of an Unrestricted Definitive Note
of such Series only if

 

(A)                              such exchange or transfer is effected pursuant
to an Exchange Offer in accordance with the Registration Rights Agreement and
the Holder of such beneficial interest, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) a broker-dealer, (2) a Person participating in
the distribution of the Exchange Notes or (3) a Person who is an “affiliate” (as
defined in Rule 144) of the Issuers;

 

(B)                                such transfer is effected pursuant to a Shelf
Registration Statement in accordance with the Registration Rights Agreement;

 

(C)                                such transfer is effected by a Broker-Dealer
pursuant to the Exchange Offer Registration Statement in accordance with the
Registration Rights Agreement; or

 

(D)                               the Registrar receives the following:

 

(y)        if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Definitive Note that does
not bear the Private Placement Legend, a certificate from such Holder in the
form of Exhibit D-1 (in the case of a 2014 Note) hereto or Exhibit D-2 (in the
case of a 2019 Note) hereto, including the certifications in item
(1)(b) thereof; or

 

23

--------------------------------------------------------------------------------


 

(z)         if the Holder of such beneficial interest in a Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a Definitive Note that does not bear the Private
Placement Legend, a certificate from such Holder in the form of Exhibit C-1 (in
the case of a 2014 Note) hereto or Exhibit C-2 (in the case of a 2019 Note)
hereto, including the certifications in item (4) thereof,

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained in this Indenture and in the Private Placement Legend are no
longer required in order to maintain compliance with the Securities Act.

 

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note of the applicable Series has not yet been
issued, the Issuers shall issue and, upon receipt of an Authentication Order in
accordance with Section 2.02 hereof, the Trustee shall authenticate one or more
Unrestricted Global Notes of such Series in an aggregate principal amount equal
to the aggregate principal amount of beneficial interests transferred pursuant
to subparagraph (B) or (D) above.

 

(iii)          Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes.  If any Holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in subparagraph (b)(ii) above, the Trustee shall cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to paragraph (h) below, and the Issuers shall execute and the Trustee
shall authenticate and deliver to the Person designated in the instructions a
Definitive Note of such Series in the appropriate principal amount.  Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
subparagraph (c)(iii) shall be registered in such name or names and in such
authorized denomination or denominations as the Holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant.  The Trustee shall deliver such
Definitive Notes to the Persons in whose names such Notes are so registered. 
Any Definitive Note issued in exchange for a beneficial interest pursuant to
this subparagraph (c)(iii) shall not bear the Private Placement Legend.

 


(D)                                 TRANSFER AND EXCHANGE OF DEFINITIVE NOTES
FOR BENEFICIAL INTERESTS.


 

(i)            Restricted Definitive Notes to Beneficial Interests in Restricted
Global Notes.  If any Holder of a Restricted Definitive Note proposes to
exchange such Note for a beneficial interest in a Restricted Global Note or to
transfer such Restricted Definitive Notes to a Person who takes delivery thereof
in the form of a beneficial interest in a Restricted Global Note, then, upon
receipt by the Registrar of the following documentation:

 

24

--------------------------------------------------------------------------------


 

(A)                              if the Holder of such Restricted Definitive
Note proposes to exchange such Note for a beneficial interest in a Restricted
Global Note, a certificate from such Holder in the form of Exhibit D-1 (in the
case of a 2014 Note) hereto or Exhibit D-2 (in the case of a 2019 Note) hereto,
including the certifications in item (2)(b) thereof;

 

(B)                                if such Restricted Definitive Note is being
transferred to a QIB in accordance with Rule 144A under the Securities Act, a
certificate to the effect set forth in Exhibit C-1 (in the case of a 2014 Note)
hereto or Exhibit C-2 (in the case of a 2019 Note) hereto, including the
certifications in item (1) thereof; or

 

(C)                                if such Restricted Definitive Note is being
transferred to a Non-U.S. Person in an offshore transaction in accordance with
Rule 903 or Rule 904 under the Securities Act, a certificate to the effect set
forth in Exhibit C-1 (in the case of a 2014 Note) hereto or Exhibit C-2 (in the
case of a 2019 Note) hereto, including the certifications in item (2) thereof,

 

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note of such Series, in the case of clause
(B) above, the 144A Global Note of such Series, and in the case of clause
(C) above, the Regulation S Global Note of such Series.

 

(ii)                                  Restricted Definitive Notes to Beneficial
Interests in Unrestricted Global Notes.  A Holder of a Restricted Definitive
Note may exchange such Note for a beneficial interest in an Unrestricted Global
Note of such Series or transfer such Restricted Definitive Note to a Person who
takes delivery thereof in the form of a beneficial interest in an Unrestricted
Global Note of such Series only if

 

(A)                              such exchange or transfer is effected pursuant
to the Exchange Offer in accordance with the Registration Rights Agreement and
the Holder, in the case of an exchange, or the transferee, in the case of a
transfer, certifies in the applicable Letter of Transmittal that it is not (1) a
broker-dealer, (2) a Person participating in the distribution of the Exchange
Notes or (3) a Person who is an “affiliate” (as defined in Rule 144) of the
Issuers;

 

(B)                                such transfer is effected pursuant to a Shelf
Registration Statement in accordance with the Registration Rights Agreement;

 

(C)                                such transfer is effected by a Broker-Dealer
pursuant to an Exchange Offer Registration Statement in accordance with the
Registration Rights Agreement; or

 

(D)                               the Registrar receives the following:

 

(y)                                 if the Holder of such Definitive Notes
proposes to exchange such Notes for a beneficial interest in the Unrestricted
Global Note, a certificate from such Holder in the form of Exhibit D-1 (in the
case of a 2014 Note) hereto or Exhibit D-2 (in the case of a 2019 Note) hereto,
including the certifications in item (1)(c) thereof; or

 

25

--------------------------------------------------------------------------------


 

(z)                                   if the Holder of such Definitive Notes
proposes to transfer such Notes to a Person who shall take delivery thereof in
the form of a beneficial interest in the Unrestricted Global Note of such
Series, a certificate from such Holder in the form of Exhibit C-1 (in the case
of a 2014 Note) hereto or Exhibit C-2 (in the case of a 2019 Note) hereto,
including the certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained in this Indenture and in the Private Placement Legend are no
longer required in order to maintain compliance with the Securities Act.

 

Upon satisfaction of the conditions of any of the subparagraphs in this
subparagraph (d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note of such Series.

 

(iii)                               Unrestricted Definitive Notes to Beneficial
Interests in Unrestricted Global Notes.  A Holder of an Unrestricted Definitive
Note may exchange such Note for a beneficial interest in an Unrestricted Global
Note of such Series or transfer such Unrestricted Definitive Notes to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note of such Series at any time.  Upon receipt of a request
for such an exchange or transfer, the Trustee shall cancel the applicable
Unrestricted Definitive Note and increase or cause to be increased the aggregate
principal amount of one of the Unrestricted Global Notes of such Series.

 

If any such exchange or transfer from an Unrestricted Definitive Note or a
Restricted Definitive Note, as the case may be, to a beneficial interest is
effected pursuant to subparagraphs (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes of the applicable Series in an aggregate principal amount equal to
the principal amount of Unrestricted Definitive Notes or Restricted Definitive
Notes, as the case may be, so transferred.

 


(E)                                  TRANSFER AND EXCHANGE OF DEFINITIVE NOTES
FOR DEFINITIVE NOTES.  UPON REQUEST BY A HOLDER OF DEFINITIVE NOTES AND SUCH
HOLDER’S COMPLIANCE WITH THE PROVISIONS OF THIS PARAGRAPH (E), THE REGISTRAR
SHALL REGISTER THE TRANSFER OR EXCHANGE OF DEFINITIVE NOTES.  PRIOR TO SUCH
REGISTRATION OF TRANSFER OR EXCHANGE, THE REQUESTING HOLDER SHALL PRESENT OR
SURRENDER TO THE REGISTRAR THE DEFINITIVE NOTES DULY ENDORSED OR ACCOMPANIED BY
A WRITTEN INSTRUCTION OF TRANSFER IN FORM SATISFACTORY TO THE REGISTRAR DULY
EXECUTED BY SUCH HOLDER OR BY ITS ATTORNEY, DULY AUTHORIZED IN WRITING.  IN
ADDITION, THE REQUESTING HOLDER SHALL PROVIDE ANY ADDITIONAL CERTIFICATIONS,
DOCUMENTS AND INFORMATION, AS APPLICABLE, REQUIRED PURSUANT TO THE FOLLOWING
PROVISIONS OF THIS PARAGRAPH (E).

 

26

--------------------------------------------------------------------------------


 

(I)                                     RESTRICTED DEFINITIVE NOTES TO
RESTRICTED DEFINITIVE NOTES.  ANY RESTRICTED DEFINITIVE NOTE MAY BE TRANSFERRED
TO AND REGISTERED IN THE NAME OF A PERSON WHO TAKES DELIVERY THEREOF IN THE FORM
OF A RESTRICTED DEFINITIVE NOTE OF SUCH SERIES IF THE REGISTRAR RECEIVES THE
FOLLOWING:

 

(A)                              IF THE TRANSFER WILL BE MADE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT, THEN THE TRANSFEROR MUST DELIVER A
CERTIFICATE IN THE FORM OF EXHIBIT C-1 (IN THE CASE OF A 2014 NOTE) HERETO OR
EXHIBIT C-2 (IN THE CASE OF A 2019 NOTE) HERETO, INCLUDING THE CERTIFICATIONS IN
ITEM (1) THEREOF;

 

(B)                                IF THE TRANSFER WILL BE MADE PURSUANT TO
RULE 903 OR RULE 904, THEN THE TRANSFEROR MUST DELIVER A CERTIFICATE IN THE FORM
OF EXHIBIT C-1 (IN THE CASE OF A 2014 NOTE) HERETO OR EXHIBIT C-2 (IN THE CASE
OF A 2019 NOTE) HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (2) THEREOF; AND

 

(C)                                IF THE TRANSFER WILL BE MADE PURSUANT TO ANY
OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, THEN
THE TRANSFEROR MUST DELIVER A CERTIFICATE IN THE FORM OF EXHIBIT C-1 (IN THE
CASE OF A DUE 2014 NOTE) HERETO OR EXHIBIT C-2 (IN THE CASE OF A 2019 NOTE)
HERETO, INCLUDING, IF THE REGISTRAR SO REQUESTS, A CERTIFICATION OR OPINION OF
COUNSEL IN FORM REASONABLY ACCEPTABLE TO THE ISSUERS TO THE EFFECT THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT.

 

(II)                                  RESTRICTED DEFINITIVE NOTES TO
UNRESTRICTED DEFINITIVE NOTES.  ANY RESTRICTED DEFINITIVE NOTE MAY BE EXCHANGED
BY THE HOLDER THEREOF FOR AN UNRESTRICTED DEFINITIVE NOTE OF SUCH SERIES OR
TRANSFERRED TO A PERSON OR PERSONS WHO TAKE DELIVERY THEREOF IN THE FORM OF AN
UNRESTRICTED DEFINITIVE NOTE OF SUCH SERIES IF

 

(A)                              SUCH EXCHANGE OR TRANSFER IS EFFECTED PURSUANT
TO AN EXCHANGE OFFER IN ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT AND
THE HOLDER, IN THE CASE OF AN EXCHANGE, OR THE TRANSFEREE, IN THE CASE OF A
TRANSFER, CERTIFIES IN THE APPLICABLE LETTER OF TRANSMITTAL THAT IT IS NOT (1) A
BROKER-DEALER, (2) A PERSON PARTICIPATING IN THE DISTRIBUTION OF THE EXCHANGE
NOTES OR (3) A PERSON WHO IS AN “AFFILIATE” (AS DEFINED IN RULE 144) OF THE
ISSUERS;

 

(B)                                ANY SUCH TRANSFER IS EFFECTED PURSUANT TO A
SHELF REGISTRATION STATEMENT IN ACCORDANCE WITH THE REGISTRATION RIGHTS
AGREEMENT;

 

(C)                                ANY SUCH TRANSFER IS EFFECTED BY A
BROKER-DEALER PURSUANT TO AN EXCHANGE OFFER REGISTRATION STATEMENT IN ACCORDANCE
WITH THE REGISTRATION RIGHTS AGREEMENT; OR

 

(D)                               THE REGISTRAR RECEIVES THE FOLLOWING:

 

(y)                                 if the Holder of such Restricted Definitive
Notes proposes to exchange such Notes for an Unrestricted Definitive Note, a
certificate from such Holder in the form of Exhibit D-1 (in the case of a 2014
Note) hereto or Exhibit D-2 (in the case of a 2019 Note) hereto, including the
certifications in item (1)(d) thereof; or

 

27

--------------------------------------------------------------------------------


 

(z)                                   if the Holder of such Restricted
Definitive Notes proposes to transfer such Notes to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such Holder in the form of Exhibit C-1 (in the case of a 2014 Note) hereto
or Exhibit C-2 (in the case of a 2019 Note) hereto, including the certifications
in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Issuers to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained in this Indenture and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

 

(III)                               UNRESTRICTED DEFINITIVE NOTES TO
UNRESTRICTED DEFINITIVE NOTES.  A HOLDER OF UNRESTRICTED DEFINITIVE NOTES MAY
TRANSFER SUCH NOTES TO A PERSON WHO TAKES DELIVERY THEREOF IN THE FORM OF AN
UNRESTRICTED DEFINITIVE NOTE OF SUCH SERIES.  UPON RECEIPT OF A REQUEST TO
REGISTER SUCH A TRANSFER, THE REGISTRAR SHALL REGISTER THE UNRESTRICTED
DEFINITIVE NOTES PURSUANT TO THE INSTRUCTIONS FROM THE HOLDER THEREOF.

 


(F)                                    EXCHANGE OFFER.  UPON THE OCCURRENCE OF
AN EXCHANGE OFFER FOR ANY SERIES OF NOTES IN ACCORDANCE WITH THE REGISTRATION
RIGHTS AGREEMENT, THE ISSUERS SHALL ISSUE AND, UPON RECEIPT OF AN AUTHENTICATION
ORDER IN ACCORDANCE WITH SECTION 2.02 HEREOF, THE TRUSTEE SHALL AUTHENTICATE
(I) ONE OR MORE UNRESTRICTED GLOBAL NOTES OF SUCH SERIES IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTERESTS IN
THE RESTRICTED GLOBAL NOTES OF SUCH SERIES TENDERED FOR ACCEPTANCE BY PERSONS
THAT MAKE THE CERTIFICATIONS IN THE APPLICABLE LETTERS OF TRANSMITTAL REQUIRED
BY SECTION 2(A) OF THE REGISTRATION RIGHTS AGREEMENT, AND ACCEPTED FOR EXCHANGE
IN AN EXCHANGE OFFER AND (II) DEFINITIVE NOTES OF SUCH SERIES IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE RESTRICTED DEFINITIVE
NOTES OF SUCH SERIES ACCEPTED FOR EXCHANGE IN AN EXCHANGE OFFER.  CONCURRENTLY
WITH THE ISSUANCE OF SUCH NOTES, THE TRUSTEE SHALL CAUSE THE AGGREGATE PRINCIPAL
AMOUNT OF THE APPLICABLE RESTRICTED GLOBAL NOTES OF SUCH SERIES TO BE REDUCED
ACCORDINGLY, AND THE ISSUERS SHALL EXECUTE AND THE TRUSTEE SHALL AUTHENTICATE
AND DELIVER TO THE PERSONS DESIGNATED BY THE HOLDERS OF RESTRICTED DEFINITIVE
NOTES SO ACCEPTED UNRESTRICTED DEFINITIVE NOTES OF SUCH SERIES IN THE
APPROPRIATE PRINCIPAL AMOUNT.


 


(G)                                 LEGENDS.  THE FOLLOWING LEGENDS SHALL APPEAR
ON THE FACE OF ALL GLOBAL NOTES AND DEFINITIVE NOTES ISSUED UNDER THIS INDENTURE
UNLESS SPECIFICALLY STATED OTHERWISE IN THE APPLICABLE PROVISIONS HEREOF.

 

(I)                                     PRIVATE PLACEMENT LEGEND.

 

(A)                              EXCEPT AS PERMITTED BY SUBPARAGRAPH (B) BELOW,
EACH GLOBAL NOTE (OTHER THAN AN UNRESTRICTED GLOBAL NOTE) AND EACH DEFINITIVE
NOTE (AND ALL NOTES ISSUED IN EXCHANGE THEREFOR OR SUBSTITUTION THEREOF) SHALL
BEAR THE PRIVATE PLACEMENT LEGEND.

 

(B)                                NOTWITHSTANDING THE FOREGOING, ANY GLOBAL
NOTE OR DEFINITIVE NOTE ISSUED PURSUANT TO SUBPARAGRAPHS (B)(IV), (C)(II),
(C)(III), (D)(II), (D)(III), (E)(II), (E)(III) OR (F) OF THIS SECTION 2.06 (AND
ALL NOTES ISSUED IN EXCHANGE THEREFOR OR SUBSTITUTION THEREOF) SHALL NOT BEAR
THE PRIVATE PLACEMENT LEGEND.

 

28

--------------------------------------------------------------------------------


 

(II)                                  GLOBAL NOTE LEGEND.  EACH GLOBAL NOTE
SHALL BEAR THE GLOBAL NOTE LEGEND.

 


(H)                                 CANCELLATION AND/OR ADJUSTMENT OF GLOBAL
NOTES.  AT SUCH TIME AS ALL BENEFICIAL INTERESTS IN A PARTICULAR GLOBAL NOTE
HAVE BEEN EXCHANGED FOR DEFINITIVE NOTES OR A PARTICULAR GLOBAL NOTE HAS BEEN
REDEEMED, REPURCHASED OR CANCELED IN WHOLE AND NOT IN PART, EACH SUCH GLOBAL
NOTE SHALL BE RETURNED TO OR RETAINED AND CANCELED BY THE TRUSTEE IN ACCORDANCE
WITH SECTION 2.11 HEREOF.  AT ANY TIME PRIOR TO SUCH CANCELLATION, IF ANY
BENEFICIAL INTEREST IN A GLOBAL NOTE IS EXCHANGED FOR OR TRANSFERRED TO A PERSON
WHO WILL TAKE DELIVERY THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN ANOTHER
GLOBAL NOTE OR FOR DEFINITIVE NOTES, THE PRINCIPAL AMOUNT OF NOTES REPRESENTED
BY SUCH GLOBAL NOTE SHALL BE REDUCED ACCORDINGLY AND AN ENDORSEMENT SHALL BE
MADE ON SUCH GLOBAL NOTE BY THE TRUSTEE OR BY THE DEPOSITARY AT THE DIRECTION OF
THE TRUSTEE TO REFLECT SUCH REDUCTION; AND IF THE BENEFICIAL INTEREST IS BEING
EXCHANGED FOR OR TRANSFERRED TO A PERSON WHO WILL TAKE DELIVERY THEREOF IN THE
FORM OF A BENEFICIAL INTEREST IN ANOTHER GLOBAL NOTE, SUCH OTHER GLOBAL NOTE
SHALL BE INCREASED ACCORDINGLY AND AN ENDORSEMENT SHALL BE MADE ON SUCH GLOBAL
NOTE BY THE TRUSTEE OR BY THE DEPOSITARY AT THE DIRECTION OF THE TRUSTEE TO
REFLECT SUCH INCREASE.


 


(I)                                     GENERAL PROVISIONS RELATING TO TRANSFERS
AND EXCHANGES.


 

(I)                                     TO PERMIT REGISTRATIONS OF TRANSFERS AND
EXCHANGES, THE ISSUERS SHALL EXECUTE AND THE TRUSTEE SHALL AUTHENTICATE GLOBAL
NOTES AND DEFINITIVE NOTES UPON THE ISSUERS’ ORDER OR AT THE REGISTRAR’S
REQUEST.

 

(II)                                  NO SERVICE CHARGE SHALL BE MADE TO A
HOLDER OF A BENEFICIAL INTEREST IN A GLOBAL NOTE OR TO A HOLDER OF A DEFINITIVE
NOTE FOR ANY REGISTRATION OF TRANSFER OR EXCHANGE, BUT THE ISSUERS MAY REQUIRE
PAYMENT OF A SUM SUFFICIENT TO COVER ANY TRANSFER TAX OR SIMILAR GOVERNMENTAL
CHARGE PAYABLE IN CONNECTION THEREWITH (OTHER THAN ANY SUCH TRANSFER TAXES OR
SIMILAR GOVERNMENTAL CHARGE PAYABLE UPON EXCHANGE OR TRANSFER PURSUANT TO
SECTIONS 2.10, 3.06 AND 9.05 HEREOF).

 

(III)                               THE REGISTRAR SHALL NOT BE REQUIRED TO
REGISTER THE TRANSFER OF OR EXCHANGE ANY NOTE SELECTED FOR REDEMPTION IN WHOLE
OR IN PART, EXCEPT THE UNREDEEMED PORTION OF ANY NOTE BEING REDEEMED IN PART.

 

(IV)                              ALL GLOBAL NOTES AND DEFINITIVE NOTES ISSUED
UPON ANY REGISTRATION OF TRANSFER OR EXCHANGE OF GLOBAL NOTES OR DEFINITIVE
NOTES SHALL BE THE VALID OBLIGATIONS OF THE ISSUERS, EVIDENCING THE SAME DEBT,
AND ENTITLED TO THE SAME BENEFITS HEREOF, AS THE GLOBAL NOTES OR DEFINITIVE
NOTES SURRENDERED UPON SUCH REGISTRATION OF TRANSFER OR EXCHANGE.

 

(V)                                 THE ISSUERS SHALL NOT BE REQUIRED (A) TO
ISSUE, TO REGISTER THE TRANSFER OF OR TO EXCHANGE ANY NOTES OF A SERIES DURING A
PERIOD BEGINNING AT THE OPENING OF BUSINESS ON A BUSINESS DAY 15 DAYS BEFORE THE
DAY OF ANY SELECTION OF NOTES OF SUCH SERIES FOR REDEMPTION UNDER SECTION 3.02
HEREOF AND ENDING AT THE CLOSE OF BUSINESS ON THE DAY OF SELECTION OR (B) TO
REGISTER THE TRANSFER OF OR TO EXCHANGE ANY NOTE SO SELECTED FOR REDEMPTION IN
WHOLE OR IN PART, EXCEPT THE UNREDEEMED PORTION OF ANY NOTE BEING REDEEMED IN
PART.

 

29

--------------------------------------------------------------------------------


 

(VI)                              PRIOR TO DUE PRESENTMENT FOR THE REGISTRATION
OF A TRANSFER OF ANY NOTE, THE TRUSTEE, ANY AGENT AND THE ISSUERS MAY DEEM AND
TREAT THE PERSON IN WHOSE NAME ANY NOTE IS REGISTERED AS THE ABSOLUTE OWNER OF
SUCH NOTE FOR THE PURPOSE OF RECEIVING PAYMENT OF PRINCIPAL OF AND INTEREST ON
SUCH NOTES AND FOR ALL OTHER PURPOSES, AND NONE OF THE TRUSTEE, ANY AGENT OR THE
ISSUERS SHALL BE AFFECTED BY NOTICE TO THE CONTRARY.

 

(VII)                           THE TRUSTEE SHALL AUTHENTICATE GLOBAL NOTES AND
DEFINITIVE NOTES IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.02 HEREOF.

 

(VIII)                        ALL CERTIFICATIONS, CERTIFICATES AND OPINIONS OF
COUNSEL REQUIRED TO BE SUBMITTED TO THE REGISTRAR PURSUANT TO THIS SECTION 2.06
TO EFFECT A REGISTRATION OF TRANSFER OR EXCHANGE MAY BE SUBMITTED BY FACSIMILE.

 


SECTION 2.07.                                         REPLACEMENT NOTES.


 

If any mutilated Note is surrendered to the Trustee, or the Issuers and the
Trustee receive evidence to their satisfaction of the destruction, loss or theft
of any Note, the Issuers shall issue and the Trustee, upon the written order of
the Issuers signed by two Officers of each Issuer, shall authenticate a
replacement Note of such Series if the Trustee’s requirements for replacements
of Notes are met.  If required by the Trustee or the Issuers, an indemnity bond
must be supplied by the Holder that is sufficient in the judgment of the Trustee
and the Issuers to protect the Issuers, the Trustee, any Agent or any
authenticating agent from any loss which any of them may suffer if a Note is
replaced.  The Issuers and the Trustee may charge for its expenses in replacing
a Note.

 

Every replacement Note is a joint and several obligation of the Issuers.

 


SECTION 2.08.                                         OUTSTANDING NOTES.


 

The Notes outstanding at any time of any Series are all the Notes of such
Series authenticated by the Trustee except for those canceled by it, those
delivered to it for cancellation and those described in this Section 2.08 as not
outstanding.

 

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

 

If the principal amount of any Note is considered paid under Section 4.01
hereof, it shall cease to be outstanding and interest on it shall cease to
accrue.

 

Subject to Section 2.09 hereof, a Note does not cease to be outstanding because
the Issuers, a Subsidiary of the Issuers or an Affiliate of the Issuers holds
the Note.

 

30

--------------------------------------------------------------------------------


 


SECTION 2.09.                                         TREASURY NOTES.


 

In determining whether the Holders of the required principal amount of Notes of
any Series have concurred in any direction, waiver or consent, Notes owned by
the Issuers, any Subsidiary of the Issuers or any Affiliate of the Issuers shall
be considered as though not outstanding, except that for purposes of determining
whether the Trustee shall be protected in relying on any such direction, waiver
or consent, only Notes which a Responsible Officer knows to be so owned shall be
so considered.  Notwithstanding the foregoing, Notes that are to be acquired by
the Issuers, any Subsidiary of the Issuers or an Affiliate of the Issuers
pursuant to an exchange offer, tender offer or other agreement shall not be
deemed to be owned by the Issuers, a Subsidiary of the Issuers or an Affiliate
of the Issuers until legal title to such Notes passes to the Issuers, such
Subsidiary or such Affiliate, as the case may be.

 


SECTION 2.10.                                         TEMPORARY NOTES.


 

Until definitive Notes are ready for delivery, the Issuers may prepare and the
Trustee shall authenticate temporary Notes.  Temporary Notes shall be
substantially in the form of definitive Notes but may have variations that the
Issuers and the Trustee consider appropriate for temporary Notes.  Without
unreasonable delay, the Issuers shall prepare and the Trustee, upon receipt of
the written order of the Issuers signed by two Officers of the Issuers, shall
authenticate definitive Notes of a Series in exchange for temporary Notes of
such Series.  Until such exchange, temporary Notes of a Series shall be entitled
to the same rights, benefits and privileges as definitive Notes of such Series.

 


SECTION 2.11.                                         CANCELLATION.


 

The Issuers at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.  The Trustee shall
cancel all Notes surrendered for registration of transfer, exchange, payment,
replacement or cancellation and shall dispose of all canceled Notes in its
customary manner (subject to the record retention requirement of the Exchange
Act), unless the Issuers direct canceled Notes to be returned to them.  The
Issuers may not issue new Notes to replace Notes that they have redeemed or paid
or that have been delivered to the Trustee for cancellation.  All canceled Notes
held by the Trustee shall be disposed of and certification of their disposal
delivered to the Issuers upon their request therefor, unless by a written order,
signed by two Officers of the Issuers, the Issuers shall direct that canceled
Notes be returned to them.

 


SECTION 2.12.                                         DEFAULTED INTEREST.


 

If the Issuers default in a payment of interest on the Notes of a Series, they
shall pay the defaulted interest in any lawful manner plus, to the extent
lawful, interest payable on the defaulted interest, to the Persons who are
Holders of such Series of Notes on a subsequent special record date, which date
shall be at the earliest practicable date but in all events at least five
Business Days prior to the payment date, in each case at the rate provided in
the Notes of such Series.  The Issuers shall, with the consent of the Trustee,
fix or cause to be fixed each such special record date and payment date.  At
least 15 days before the special record date, the Issuers (or the

 

31

--------------------------------------------------------------------------------


 

Trustee, in the name of and at the expense of the Issuers) shall mail to Holders
of the Notes of the applicable Series a notice that states the special record
date, the related payment date and the amount of such interest to be paid.

 


SECTION 2.13.                                         RECORD DATE.


 

The record date for purposes of determining the identity of Holders of the Notes
entitled to vote or consent to any action by vote or consent authorized or
permitted under this Indenture shall be determined as provided for in TIA §
316(c).

 


SECTION 2.14.                                         CUSIP NUMBER.


 

The Issuers in issuing the Notes may use a “CUSIP” number and, if they do so,
the Trustee shall use the CUSIP number in notices of redemption or exchange as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness or accuracy of the CUSIP number
printed in the notice or on the Notes and that reliance may be placed only on
the other identification numbers printed on the Notes.  The Issuers shall
promptly notify the Trustee in writing of any change in the CUSIP number.

 


SECTION 2.15.                                         JOINT AND SEVERAL
LIABILITY.


 

Except as otherwise expressly provided herein, the Issuers shall be jointly and
severally liable for the performance of all obligations and covenants under this
Indenture and the Notes.

 


ARTICLE 3


 


REDEMPTION


 


SECTION 3.01.                                         NOTICES TO TRUSTEE.


 

If the Issuers elect to redeem Notes of a Series pursuant to the optional
redemption provisions of Section 3.07 hereof, they shall furnish to the Trustee,
at least 35 days (unless a shorter period is acceptable to the Trustee) but not
more than 60 days before a redemption date, an Officers’ Certificate of the
Issuers identifying the Series of Notes to be redeemed and setting forth (i) the
redemption date, (ii) the principal amount of Notes to be redeemed and (iii) the
redemption price.

 


SECTION 3.02.                                         SELECTION OF NOTES TO BE
REDEEMED.

 


(A)                                  IF LESS THAN ALL OF THE NOTES OF ANY
SERIES ARE TO BE REDEEMED AT ANY TIME IN ACCORDANCE WITH SECTION 3.07 HEREOF,
THE SELECTION OF NOTES OF SUCH SERIES FOR REDEMPTION SHALL BE MADE BY THE
TRUSTEE IN COMPLIANCE WITH THE REQUIREMENTS OF THE PRINCIPAL NATIONAL SECURITIES
EXCHANGE, IF ANY, ON WHICH THE NOTES OF SUCH SERIES ARE LISTED, OR IF THE NOTES
OF SUCH SERIES ARE NOT SO LISTED ON A PRO RATA BASIS, BY LOT OR IN ACCORDANCE
WITH ANY OTHER METHOD THE TRUSTEE DEEMS FAIR AND APPROPRIATE; PROVIDED THAT NO
NOTES WITH A PRINCIPAL AMOUNT OF $2,000 OR LESS SHALL BE REDEEMED IN PART.  IN
THE EVENT OF PARTIAL REDEMPTION BY LOT, THE PARTICULAR NOTES TO BE REDEEMED
SHALL BE SELECTED, UNLESS OTHERWISE PROVIDED HEREIN, NOT LESS THAN 30 NOR MORE
THAN 60 DAYS PRIOR TO THE REDEMPTION DATE BY THE TRUSTEE FROM THE OUTSTANDING
NOTES NOT PREVIOUSLY CALLED FOR REDEMPTION.

 

32

--------------------------------------------------------------------------------


 


(B)                                 THE TRUSTEE SHALL PROMPTLY NOTIFY THE
ISSUERS IN WRITING OF THE NOTES SELECTED FOR REDEMPTION AND, IN THE CASE OF ANY
NOTE SELECTED FOR PARTIAL REDEMPTION, THE PRINCIPAL AMOUNT THEREOF TO BE
REDEEMED.  NOTES AND PORTIONS OF THEM SELECTED SHALL BE IN AMOUNTS OF $2,000 OR
WHOLE MULTIPLES OF $1,000; EXCEPT THAT IF ALL OF THE NOTES OF A SERIES OF A
HOLDER ARE TO BE REDEEMED, THE ENTIRE OUTSTANDING AMOUNT OF NOTES HELD BY SUCH
HOLDER, EVEN IF NOT A MULTIPLE OF $1,000, SHALL BE REDEEMED.  EXCEPT AS PROVIDED
IN THE PRECEDING SENTENCE, PROVISIONS HEREOF THAT APPLY TO NOTES CALLED FOR
REDEMPTION ALSO APPLY TO PORTIONS OF NOTES CALLED FOR REDEMPTION.


 


SECTION 3.03.                                         NOTICE OF REDEMPTION.


 

At least 30 days but not more than 60 days before a redemption date, the Company
shall mail or cause to be mailed, by first class mail, a notice of redemption to
each Holder whose Notes are to be redeemed at its registered address.

 

The notice shall identify the Notes to be redeemed and shall state

 

(I)                                     THE REDEMPTION DATE;

 

(II)                                  THE REDEMPTION PRICE;

 

(III)                               IF ANY NOTE IS BEING REDEEMED IN PART ONLY,
THE PORTION OF THE PRINCIPAL AMOUNT OF SUCH NOTE TO BE REDEEMED AND THAT, AFTER
THE REDEMPTION DATE UPON SURRENDER OF SUCH NOTE, A NEW NOTE OR NOTES OF SUCH
SERIES IN PRINCIPAL AMOUNT EQUAL TO THE UNREDEEMED PORTION SHALL BE ISSUED IN
THE NAME OF THE HOLDER THEREOF UPON CANCELLATION OF THE ORIGINAL NOTE;

 

(IV)                              THE NAME AND ADDRESS OF THE PAYING AGENT;

 

(V)                                 THAT NOTES CALLED FOR REDEMPTION MUST BE
SURRENDERED TO THE PAYING AGENT TO COLLECT THE REDEMPTION PRICE;

 

(VI)                              THAT, UNLESS THE ISSUERS DEFAULT IN MAKING
SUCH REDEMPTION PAYMENT, INTEREST ON NOTES CALLED FOR REDEMPTION CEASES TO
ACCRUE ON AND AFTER THE REDEMPTION DATE;

 

(VII)                           THE PARAGRAPH OF THE NOTES AND/OR SECTION HEREOF
PURSUANT TO WHICH THE NOTES CALLED FOR REDEMPTION ARE BEING REDEEMED; AND

 

(VIII)                        THAT NO REPRESENTATION IS MADE AS TO THE
CORRECTNESS OR ACCURACY OF THE CUSIP NUMBER, IF ANY, LISTED IN SUCH NOTICE OR
PRINTED ON SUCH NOTES.

 

At the Company’s written request, the Trustee shall give the notice of
redemption in the Company’s name and at its expense; provided that the Company
shall have delivered to the Trustee, at least 35 days (unless a shorter period
is acceptable to the Trustee) prior to the redemption date, an Officers’
Certificate requesting that the Trustee give such notice and setting forth the
information to be stated in such notice as provided in the preceding paragraph.

 

33

--------------------------------------------------------------------------------


 


SECTION 3.04.                                         EFFECT OF NOTICE OF
REDEMPTION.


 

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become due and payable on the redemption date at the
redemption price.

 


SECTION 3.05.                                         DEPOSIT OF REDEMPTION
PRICE.


 

On or prior to any redemption date, the Company shall deposit with the Trustee
or with the Paying Agent money sufficient to pay the redemption price of and
accrued interest on all Notes to be redeemed on that date.  The Trustee or the
Paying Agent shall promptly return to the Company any money deposited with the
Trustee or the Paying Agent by the Company in excess of the amounts necessary to
pay the redemption price of, and accrued interest on, all Notes to be redeemed.

 

On and after the redemption date, if the Company does not default in the payment
of the redemption price, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption.  If a Note is redeemed on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date.  If any Note
called for redemption shall not be so paid upon surrender for redemption because
of the failure of the Company to comply with the preceding paragraph, interest
shall be paid on the unpaid principal, from the redemption date until such
principal is paid, and to the extent lawful on any interest not paid on such
unpaid principal, in each case at the rate provided in such Notes.

 


SECTION 3.06.                                         NOTES REDEEMED IN PART.


 

Upon surrender and cancellation of a Note that is redeemed in part, the Issuers
shall issue and the Trustee shall authenticate for the Holder of such Note at
the expense of the Issuers a new Note of such Series equal in principal amount
to the unredeemed portion of the Note surrendered.

 


SECTION 3.07.                                         OPTIONAL REDEMPTION.

 


AT ANY TIME AND FROM TIME TO TIME THE COMPANY MAY REDEEM ALL OR ANY PORTION OF
THE NOTES OF ANY SERIES OUTSTANDING AT A REDEMPTION PRICE EQUAL TO THE GREATER
OF:


 


(A)                                  100% OF THE AGGREGATE PRINCIPAL AMOUNT OF
SUCH NOTES TO BE REDEEMED, AND


 


(B)                                 AN AMOUNT EQUAL TO THE SUM OF THE PRESENT
VALUES OF THE REMAINING SCHEDULED PAYMENTS OF PRINCIPAL OF AND INTEREST ON SUCH
NOTES TO BE REDEEMED (EXCLUDING ACCRUED AND UNPAID INTEREST TO THE REDEMPTION
DATE AND SUBJECT TO THE RIGHT OF HOLDERS ON THE RELEVANT RECORD DATE TO RECEIVE
INTEREST DUE ON THE RELEVANT INTEREST PAYMENT DATE) DISCOUNTED FROM THEIR
SCHEDULED DATE OF PAYMENT TO THE REDEMPTION DATE ON A SEMI-ANNUAL BASIS
(ASSUMING A 360-DAY YEAR CONSISTING OF TWELVE 30-DAY MONTHS) USING A DISCOUNT
RATE EQUAL TO THE TREASURY RATE PLUS 40 BASIS POINTS, PLUS, IN EACH OF THE ABOVE
CASES, ACCRUED AND UNPAID INTEREST, IF ANY, TO SUCH REDEMPTION DATE.

 

34

--------------------------------------------------------------------------------


 


ARTICLE 4

 


COVENANTS

 


SECTION 4.01.                                         PAYMENT OF NOTES.


 


(A)                                  THE ISSUERS SHALL PAY OR CAUSE TO BE PAID
THE PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THE NOTES ON THE DATES AND IN
THE MANNER PROVIDED IN THE NOTES.  PRINCIPAL, PREMIUM, IF ANY, AND INTEREST
SHALL BE CONSIDERED PAID ON THE DATE DUE IF THE PAYING AGENT, IF OTHER THAN
EITHER ISSUER, HOLDS AS OF 10:00 A.M. EASTERN TIME ON THE DUE DATE MONEY
DEPOSITED BY OR ON BEHALF OF THE ISSUERS IN IMMEDIATELY AVAILABLE FUNDS AND
DESIGNATED FOR AND SUFFICIENT TO PAY ALL PRINCIPAL, PREMIUM, IF ANY, AND
INTEREST THEN DUE.


 


(B)                                 THE ISSUERS SHALL PAY INTEREST (INCLUDING
POST-PETITION INTEREST IN ANY PROCEEDING UNDER ANY BANKRUPTCY LAW) ON OVERDUE
PRINCIPAL AT THE RATE EQUAL TO THE THEN APPLICABLE INTEREST RATE ON THE
APPLICABLE SERIES OF NOTES TO THE EXTENT LAWFUL; THEY SHALL PAY INTEREST
(INCLUDING POST-PETITION INTEREST IN ANY PROCEEDING UNDER ANY BANKRUPTCY LAW) ON
OVERDUE INSTALLMENTS OF INTEREST (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIOD)
AT THE SAME RATE TO THE EXTENT LAWFUL.


 


SECTION 4.02.                                         MAINTENANCE OF OFFICE OR
AGENCY.


 


(A)                                  THE ISSUERS SHALL MAINTAIN AN OFFICE OR
AGENCY (WHICH MAY BE AN OFFICE OF THE TRUSTEE OR AN AFFILIATE OF THE TRUSTEE,
REGISTRAR OR CO-REGISTRAR) WHERE NOTES MAY BE SURRENDERED FOR REGISTRATION OF
TRANSFER OR EXCHANGE AND WHERE NOTICES AND DEMANDS TO OR UPON THE ISSUERS IN
RESPECT OF THE NOTES AND THIS INDENTURE MAY BE SERVED.  THE ISSUERS SHALL GIVE
PROMPT WRITTEN NOTICE TO THE TRUSTEE OF THE LOCATION, AND ANY CHANGE IN THE
LOCATION, OF SUCH OFFICE OR AGENCY.  IF AT ANY TIME THE ISSUERS SHALL FAIL TO
MAINTAIN ANY SUCH REQUIRED OFFICE OR AGENCY OR SHALL FAIL TO FURNISH THE TRUSTEE
WITH THE ADDRESS THEREOF, SUCH PRESENTATIONS, SURRENDERS, NOTICES AND DEMANDS
MAY BE MADE OR SERVED AT THE CORPORATE TRUST OFFICE OF THE TRUSTEE.


 


(B)                                 THE ISSUERS MAY ALSO FROM TIME TO TIME
DESIGNATE ONE OR MORE OTHER OFFICES OR AGENCIES WHERE THE NOTES MAY BE PRESENTED
OR SURRENDERED FOR ANY OR ALL SUCH PURPOSES AND MAY FROM TIME TO TIME RESCIND
SUCH DESIGNATIONS; PROVIDED, HOWEVER, THAT NO SUCH DESIGNATION OR RESCISSION
SHALL IN ANY MANNER RELIEVE THE ISSUERS OF THEIR OBLIGATION TO MAINTAIN AN
OFFICE OR AGENCY FOR SUCH PURPOSES.  THE ISSUERS SHALL GIVE PROMPT WRITTEN
NOTICE TO THE TRUSTEE OF ANY SUCH DESIGNATION OR RESCISSION AND OF ANY CHANGE IN
THE LOCATION OF ANY SUCH OTHER OFFICE OR AGENCY.


 


(C)                                  THE ISSUERS HEREBY DESIGNATE THE CORPORATE
TRUST OFFICE OF THE TRUSTEE AS ONE SUCH OFFICE OR AGENCY OF THE ISSUERS IN
ACCORDANCE WITH SECTION 2.03 HEREOF.


 


SECTION 4.03.                                         REPORTS.


 


(A)                                  WHETHER OR NOT REQUIRED BY THE RULES AND
REGULATIONS OF THE COMMISSION, SO LONG AS ANY NOTES OF A SERIES ARE OUTSTANDING,
THE ISSUERS SHALL FURNISH TO THE HOLDERS OF NOTES OF SUCH

 

35

--------------------------------------------------------------------------------


 


SERIES ALL QUARTERLY AND ANNUAL FINANCIAL INFORMATION THAT WOULD BE REQUIRED TO
BE CONTAINED IN A FILING WITH THE COMMISSION ON FORMS 10-Q AND 10-K IF THE
ISSUERS WERE REQUIRED TO FILE SUCH FORMS, INCLUDING A “MANAGEMENT’S DISCUSSION
AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” AND, WITH RESPECT
TO THE ANNUAL INFORMATION ONLY, A REPORT THEREON BY THE CERTIFIED PUBLIC
ACCOUNTANTS OF THE ISSUERS; PROVIDED, HOWEVER, THAT TO THE EXTENT SUCH REPORTS
ARE FILED WITH THE COMMISSION AND PUBLICLY AVAILABLE, NO ADDITIONAL COPIES NEED
BE PROVIDED TO HOLDERS OF THE NOTES OR THE TRUSTEE.  THE ISSUERS SHALL ALSO
COMPLY WITH THE PROVISIONS OF TIA §314(A).


 


(B)                                 THE ISSUERS SHALL PROVIDE THE TRUSTEE WITH A
SUFFICIENT NUMBER OF COPIES OF ALL REPORTS AND OTHER DOCUMENTS AND INFORMATION
THAT THE TRUSTEE MAY BE REQUIRED TO DELIVER TO THE HOLDERS OF THE NOTES UNDER
THIS SECTION 4.03.


 


(C)                                  THE ISSUERS WILL BE DEEMED TO HAVE
SATISFIED THE REQUIREMENTS OF PARAGRAPH (A) AND (B) ABOVE IF (I) ANY PARENT
FILES AND PROVIDES REPORTS, DOCUMENTS AND INFORMATION OF THE TYPES OTHERWISE SO
REQUIRED, IN EACH CASE WITHIN THE APPLICABLE TIME PERIODS, (II) SUCH PARENT DOES
NOT HAVE ANY MATERIAL ASSETS OR LIABILITIES OTHER THAN DIRECT OR INDIRECT
INTERESTS IN THE ISSUERS, AND (III) THE ISSUERS ARE NOT REQUIRED TO FILE SUCH
REPORTS, DOCUMENTS AND INFORMATION SEPARATELY UNDER THE APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION (AFTER GIVING EFFECT TO ANY EXEMPTIVE RELIEF)
BECAUSE OF THE FILINGS BY SUCH PARENT.


 


SECTION 4.04.                                         COMPLIANCE CERTIFICATE.


 


(A)                                  THE ISSUERS SHALL DELIVER TO THE TRUSTEE,
WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR, AN OFFICERS’ CERTIFICATE OF
THE ISSUERS STATING THAT A REVIEW OF THE ACTIVITIES OF THE COMPANY AND ITS
SUBSIDIARIES DURING THE PRECEDING FISCAL YEAR HAS BEEN MADE UNDER THE
SUPERVISION OF THE SIGNING OFFICERS WITH A VIEW TO DETERMINING WHETHER THE
ISSUERS AND GUARANTORS HAVE KEPT, OBSERVED, PERFORMED AND FULFILLED THEIR
OBLIGATIONS UNDER THIS INDENTURE AND FURTHER STATING, AS TO EACH SUCH OFFICER
SIGNING SUCH CERTIFICATE, THAT TO THE BEST OF HIS OR HER KNOWLEDGE EACH SUCH
ENTITY HAS KEPT, OBSERVED, PERFORMED AND FULFILLED EACH AND EVERY COVENANT
CONTAINED IN THIS INDENTURE AND IS NOT IN DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, PROVISIONS AND CONDITIONS HEREOF, INCLUDING,
WITHOUT LIMITATION, A DEFAULT IN THE PERFORMANCE OR BREACH OF SECTION 4.10
HEREOF (OR, IF A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED, DESCRIBING ALL
SUCH DEFAULTS OR EVENTS OF DEFAULT OF WHICH HE OR SHE MAY HAVE KNOWLEDGE AND
WHAT ACTION EACH IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO) AND THAT TO
THE BEST OF HIS OR HER KNOWLEDGE NO EVENT HAS OCCURRED AND REMAINS IN EXISTENCE
BY REASON OF WHICH PAYMENTS ON ACCOUNT OF THE PRINCIPAL OF OR INTEREST, IF ANY,
ON THE NOTES OF ANY SERIES IS PROHIBITED OR IF SUCH EVENT HAS OCCURRED, A
DESCRIPTION OF THE EVENT AND WHAT ACTION EACH IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO.


 


(B)                                 THE ISSUERS SHALL, SO LONG AS ANY OF THE
NOTES ARE OUTSTANDING, DELIVER TO THE TRUSTEE, FORTHWITH UPON ANY OFFICER
BECOMING AWARE OF (I) ANY DEFAULT OR EVENT OF DEFAULT, OR (II) ANY DEFAULT UNDER
ANY INDEBTEDNESS REFERRED TO IN SECTION 6.01(F) OR (G) HEREOF, AN OFFICERS’
CERTIFICATE OF THE ISSUERS SPECIFYING SUCH DEFAULT, EVENT OF DEFAULT OR DEFAULT
AND WHAT ACTION THE ISSUERS OR ANY OF THEIR AFFILIATES ARE TAKING OR PROPOSE TO
TAKE WITH RESPECT THERETO.

 

36

--------------------------------------------------------------------------------


 


SECTION 4.05.                                         TAXES.


 

The Issuers shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except as
contested in good faith and by appropriate proceedings or where the failure to
effect such payment is not adverse in any material respect to the Holders of the
Notes.

 


SECTION 4.06.                                         STAY, EXTENSION AND USURY
LAWS.


 

The Issuers covenant (to the extent that they may lawfully do so) that they
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, that may affect the covenants or
the performance hereof; and the Issuers (to the extent that they may lawfully do
so) hereby expressly waive all benefit or advantage of any such law, and
covenant that they shall not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law has been enacted.

 


SECTION 4.07.                                         LIMITATION ON LIENS.


 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, create or assume any Indebtedness for borrowed money that is
secured by a Lien on any asset now owned or hereafter acquired, or on any income
or profits therefrom or assign or convey any right to receive income therefrom,
except Permitted Liens.

 


SECTION 4.08.                                         ADDITIONAL SUBSIDIARY
GUARANTEES.


 

If any of the Company’s Domestic Subsidiaries, including any Domestic Subsidiary
that the Company or any of its Subsidiaries may organize, acquire or otherwise
invest in after the date of hereof, that is not a Guarantor guarantees or
becomes otherwise obligated under the Senior Secured Credit Facility or the
Existing Notes, then such Domestic Subsidiary shall (i) execute and deliver to
the Trustee a supplemental indenture in form reasonably satisfactory to the
Trustee pursuant to which such Domestic Subsidiary shall unconditionally
guarantee all of the Issuers’ obligations under the Notes and this Indenture on
the terms set forth in Article 10 and (ii) deliver to the Trustee an Opinion of
Counsel that such supplemental indenture has been duly authorized, executed and
delivered by such Domestic Subsidiary and constitutes a legal, valid, binding
and enforceable obligation of such Domestic Subsidiary.  Thereafter, such
Domestic Subsidiary shall be a Guarantor for all purposes hereof; provided,
however, that to the extent that a Domestic Subsidiary is subject to any
instrument governing Acquired Debt, as in effect at the time of acquisition
thereof, that prohibits such Domestic Subsidiary from issuing a Guarantee, such
Domestic Subsidiary shall not be required to execute such a supplemental
indenture until it is permitted to issue such Guarantee pursuant to the terms of
such Acquired Debt; provided, further, however, that any such Guarantee shall be
released as provided under Section 10.03 hereof.

 


SECTION 4.09.                                         ORGANIZATIONAL EXISTENCE.


 

Subject to Article 5 hereof and the proviso to this Section 4.09, the Company
shall do or cause to be done all things necessary to preserve and keep in full
force and effect (i) its existence

 

37

--------------------------------------------------------------------------------


 

as a limited liability company and, the corporate, limited liability company,
partnership or other existence of any Subsidiary, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of the Company or any Subsidiary and (ii) the rights (charter and
statutory), licenses and franchises of the Company and its Subsidiaries;
provided, however, that the Company shall not be required to preserve any such
right, license or franchise, or the corporate, partnership or other existence of
any Subsidiary (other than the corporate existence of DIRECTV Financing) if the
Board of Directors of the Company shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Company and its
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Holders of the Notes.

 


SECTION 4.10.                                         CHANGE OF CONTROL AND
RATINGS DECLINE.


 

Upon the occurrence of a Change of Control Triggering Event with respect to a
Series of Notes, the Company shall make an offer (a “Change of Control Offer”)
to each Holder of Notes of such Series to repurchase all or any part (equal to
$1,000 or an integral multiple thereof) of such Holder’s Notes of such Series at
a purchase price equal to 101% of the aggregate principal amount thereof,
together with accrued and unpaid interest thereon to the date of repurchase (the
“Change of Control Payment”).  Within 30 days following any Change of Control
Triggering Event, the Company shall mail a notice to each Holder of Notes of the
applicable Series stating:

 

(1)               that the Change of Control Offer is being made pursuant to
this Section 4.10;

 

(2)               the purchase price and the purchase date, which shall be no
earlier than 30 days nor later than 45 days after the date such notice is mailed
(the “Change of Control Payment Date”);

 

(3)               that any Notes not tendered will continue to accrue interest
in accordance with the terms hereof;

 

(4)               that, unless the Company defaults in the payment of the Change
of Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer shall cease to accrue interest after the Change of Control Payment
Date;

 

(5)               that Holders will be entitled to withdraw their election if
the Paying Agent receives, not later than the close of business on the second
Business Day preceding the Change of Control Payment Date, a telegram, telex,
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of Notes delivered for purchase, and a statement that such
Holder is unconditionally withdrawing its election to have such Notes purchased;

 

(6)               that Holders whose Notes are being purchased only in part will
be issued new Notes of such Series equal in principal amount to the unpurchased
portion of the Notes surrendered, which unpurchased portion must be equal to
$2,000 in principal amount or an integral multiple of $1,000 in excess thereof,
and

 

(7)               any other information material to such Holder’s decision to
tender Notes.

 

38

--------------------------------------------------------------------------------


 

The Company will not be required to make a Change of Control Offer following a
Change of Control Triggering Event if a third party makes a Change of Control
Offer in the manner, at the times and otherwise in compliance with the
requirements set forth above and purchases all Notes validly tendered and not
withdrawn under such Change of Control Offer.  Notwithstanding anything to the
contrary herein, a Change of Control Offer may be made in advance of a Change of
Control Triggering Event, conditional upon such Change of Control, if a
definitive agreement is in place for the Change of Control at the time of making
the Change of Control Offer.

 

The Company will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with the repurchase of the
Notes required in the event of a Change of Control Triggering Event.

 


SECTION 4.11.                                         LIMITATION ON SALE AND
LEASEBACKS.


 


THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO
ANY ARRANGEMENT WITH ANY PERSON PURSUANT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES LEASES ANY PROPERTY THAT HAS BEEN OR IS TO BE SOLD OR TRANSFERRED
BY THE COMPANY OR ITS SUBSIDIARIES TO SUCH PERSON (A “SALE AND LEASEBACK
TRANSACTION”), EXCEPT THAT A SALE AND LEASEBACK TRANSACTION IS PERMITTED IF THE
COMPANY OR SUCH SUBSIDIARY WOULD BE ENTITLED TO SECURE THE PROPERTY TO BE LEASED
BY A LIEN (WITHOUT EQUALLY AND RATABLY SECURING THE OUTSTANDING NOTES) IN AN
AMOUNT EQUAL TO THE PRESENT VALUE OF THE LEASE PAYMENTS WITH RESPECT TO THE TERM
OF THE LEASE REMAINING ON THE DATE AS OF WHICH THE AMOUNT IS BEING DETERMINED,
DISCOUNTED AT THE RATE OF INTEREST SET FORTH OR IMPLICIT IN THE TERMS OF THE
LEASE, COMPOUNDED SEMI-ANNUALLY (SUCH AMOUNT IS REFERRED TO AS THE “ATTRIBUTABLE
DEBT”).


 

In addition, the following Sale and Leaseback Transactions shall not be subject
to the limitation above and shall not be included in calculating Attributable
Debt for purposes of Section 4.07:

 

(1)                              temporary leases for a term, including renewals
at the option of the lessee, of not more than three years;

 

(2)                              leases between only the Company and a
Subsidiary of the Company or only between the Company’s Subsidiaries; and

 

(3)                              leases of property executed by the time of, or
within 18 months after the latest of, the acquisition, the completion of
construction or improvement, or the commencement of commercial operation of the
property.

 


SECTION 4.12.                                         LIMITATION ON ACTIVITIES
OF DIRECTV FINANCING.


 

DIRECTV Financing may not hold any material assets, become liable for any
material obligations, engage in any trade or business, or conduct any business
activity, other than the issuance of Equity Interests to the Company or any
Wholly Owned Subsidiary of the Company, the incurrence of Indebtedness as a
co-obligor or guarantor of the Notes, the Exchange Notes, if any, the Senior
Secured Credit Facility and any other Indebtedness incurred by the Company.  
Neither the Company nor any Subsidiary of the Issuer shall engage in any
transactions with DIRECTV Financing in violation of the immediately preceding
sentence.

 

39

--------------------------------------------------------------------------------


 


ARTICLE 5


 


SUCCESSORS


 


SECTION 5.01.                                         MERGER, CONSOLIDATION OR
SALE OF ASSETS.


 

The Company shall not consolidate or merge with or into (whether or not the
Company is the surviving entity), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, another Person unless:

 

(a)                                  the Company is the surviving Person or the
Person formed by or surviving any such consolidation or merger (if other than
the Company) or to which such sale, assignment, transfer, lease, conveyance or
other disposition shall have been made is a corporation, limited partnership or
limited liability company organized or existing under the laws of the United
States, any state thereof or the District of Columbia;

 

(b)                                 the Person formed by or surviving any such
consolidation or merger (if other than the Company) or the Person to which such
sale, assignment, transfer, lease, conveyance or other disposition shall have
been made assumes all the obligations of the Company pursuant to a supplemental
indenture in form reasonably satisfactory to the Trustee, under the Notes and
this Indenture; and

 

(c)                                  immediately after such transaction, no
Default or Event of Default exists.

 


SECTION 5.02.                                         SUCCESSOR CORPORATION
SUBSTITUTED.


 

Upon any consolidation or merger, or any sale, lease, conveyance or other
disposition of all or substantially all of the assets of the Company in
accordance with Section 5.01 hereof, the successor corporation formed by such
consolidation or into or with which the Company is merged or to which such sale,
lease, conveyance or other disposition is made shall succeed to, and be
substituted for (so that from and after the date of such consolidation, merger,
sale, lease, conveyance or other disposition, the provisions hereof referring to
the Company shall refer instead to the successor corporation and not to the
Company), and may exercise every right and power of, the Company under this
Indenture with the same effect as if such successor Person has been named as the
Company herein.

 

40

--------------------------------------------------------------------------------


 


ARTICLE 6


 


DEFAULTS AND REMEDIES


 


SECTION 6.01.                                         EVENTS OF DEFAULT.


 

Each of the following constitutes an “Event of Default” with respect to each
Series of Notes:

 


(A)                                  DEFAULT FOR 30 DAYS IN THE PAYMENT WHEN DUE
OF INTEREST OR ADDITIONAL INTEREST, IF ANY, ON THE NOTES OF SUCH SERIES;


 


(B)                                 DEFAULT IN THE PAYMENT WHEN DUE OF PRINCIPAL
OF OR PREMIUM, IF ANY, ON THE NOTES OF SUCH SERIES AT MATURITY, UPON REPURCHASE,
REDEMPTION OR OTHERWISE;


 


(C)                                  FAILURE TO COMPLY WITH THE PROVISIONS OF
SECTION 4.10 OR SECTION 5.01 HEREOF;


 


(D)                                 DEFAULT UNDER ANY OTHER PROVISION OF THIS
INDENTURE OR THE NOTES OF SUCH SERIES, WHICH DEFAULT REMAINS UNCURED FOR 60 DAYS
AFTER NOTICE FROM THE TRUSTEE OR THE HOLDERS OF AT LEAST 25% OF THE AGGREGATE
PRINCIPAL AMOUNT THEN OUTSTANDING OF THE NOTES OF SUCH SERIES;


 


(E)                                  THERE SHALL OCCUR ANY (I) DEFAULT UNDER ANY
MORTGAGE, INDENTURE OR INSTRUMENT UNDER WHICH THERE MAY BE ISSUED OR BY WHICH
THERE MAY BE SECURED OR EVIDENCED ANY INDEBTEDNESS FOR MONEY BORROWED BY THE
COMPANY AND ANY OF ITS SUBSIDIARIES (OR THE PAYMENT OF WHICH IS GUARANTEED BY
THE COMPANY AND ANY OF ITS SUBSIDIARIES) OTHER THAN THE INDEBTEDNESS EVIDENCED
BY THE EXISTING NOTES, WHICH DEFAULT IS CAUSED BY A FAILURE TO PAY THE PRINCIPAL
OF SUCH INDEBTEDNESS AT THE FINAL STATED MATURITY THEREOF WITHIN THE GRACE
PERIOD PROVIDED IN SUCH INDEBTEDNESS (A “PAYMENT DEFAULT”), AND THE PRINCIPAL
AMOUNT OF ANY SUCH INDEBTEDNESS, TOGETHER WITH THE PRINCIPAL AMOUNT OF ANY OTHER
SUCH INDEBTEDNESS UNDER WHICH THERE HAS BEEN A PAYMENT DEFAULT, AGGREGATES $100
MILLION OR MORE OR (II) “EVENT OF DEFAULT” UNDER AND AS DEFINED IN ANY INDENTURE
GOVERNING ANY OF THE EXISTING NOTES (BUT ONLY FOR SO LONG AS THE EXISTING NOTES
ISSUED THEREUNDER REMAIN OUTSTANDING AND SUCH “EVENT OF DEFAULT” HAS NOT BEEN
CURED OR WAIVED, IN ACCORDANCE WITH SUCH INDENTURE) WHETHER OR NOT ANY OF THE
EXISTING NOTES HAVE BEEN ACCELERATED IN ACCORDANCE WITH THE TERMS OF THE
INDENTURES GOVERNING THE EXISTING NOTES;


 


(F)                                    DEFAULT UNDER ANY MORTGAGE, INDENTURE OR
INSTRUMENT UNDER WHICH THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED OR
EVIDENCED ANY INDEBTEDNESS FOR MONEY BORROWED BY THE COMPANY AND ANY OF ITS
SUBSIDIARIES (OR THE PAYMENT OF WHICH IS GUARANTEED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES) OTHER THAN THE INDEBTEDNESS EVIDENCED BY THE EXISTING NOTES, WHICH
DEFAULT RESULTS IN THE ACCELERATION OF SUCH INDEBTEDNESS PRIOR TO ITS EXPRESS
MATURITY NOT RESCINDED OR CURED WITHIN 30 DAYS AFTER SUCH ACCELERATION, AND THE
PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS, TOGETHER WITH THE PRINCIPAL AMOUNT OF
ANY OTHER SUCH INDEBTEDNESS UNDER WHICH THERE HAS BEEN A PAYMENT DEFAULT OR THE
MATURITY OF WHICH HAS BEEN SO ACCELERATED, AGGREGATES $100 MILLION OR MORE;

 

41

--------------------------------------------------------------------------------


 


(G)                                 FAILURE BY THE COMPANY AND ANY OF ITS
SUBSIDIARIES TO PAY FINAL JUDGMENTS (OTHER THAN ANY JUDGMENT AS TO WHICH A
REPUTABLE INSURANCE COMPANY HAS ACCEPTED FULL LIABILITY) AGGREGATING $100
MILLION OR MORE, WHICH JUDGMENTS ARE NOT STAYED WITHIN 60 DAYS AFTER THEIR
ENTRY;


 


(H)                                 ANY GUARANTEE OF A SIGNIFICANT SUBSIDIARY
WITH RESPECT TO THE NOTES OF SUCH SERIES SHALL BE HELD IN A JUDICIAL PROCEEDING
TO BE UNENFORCEABLE OR INVALID OR SHALL CEASE FOR ANY REASON TO BE IN FULL FORCE
AND EFFECT, OR ANY GUARANTOR THAT QUALIFIES AS A SIGNIFICANT SUBSIDIARY, OR ANY
PERSON ACTING ON BEHALF OF ANY GUARANTOR THAT QUALIFIES AS A SIGNIFICANT
SUBSIDIARY, SHALL DENY OR DISAFFIRM ITS OBLIGATIONS UNDER ITS GUARANTEE OF SUCH
SERIES OF NOTES;


 


(I)                                     THE COMPANY, DIRECTV FINANCING OR ANY
SIGNIFICANT SUBSIDIARY OF THE COMPANY PURSUANT TO OR WITHIN THE MEANING OF
BANKRUPTCY LAW (I) COMMENCES A VOLUNTARY CASE; (II) CONSENTS TO THE ENTRY OF AN
ORDER FOR RELIEF AGAINST IT IN AN INVOLUNTARY CASE; (III) CONSENTS TO THE
APPOINTMENT OF A CUSTODIAN OF IT OR FOR ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY; OR (IV) MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS;
AND


 


(J)                                     A COURT OF COMPETENT JURISDICTION ENTERS
AN ORDER OR DECREE UNDER ANY BANKRUPTCY LAW THAT:  (I) IS FOR RELIEF AGAINST THE
COMPANY, DIRECTV FINANCING OR ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY IN AN
INVOLUNTARY CASE; (II) APPOINTS A CUSTODIAN OF THE COMPANY, DIRECTV FINANCING OR
ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY OR FOR ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY OF THE COMPANY, DIRECTV FINANCING OR ANY SIGNIFICANT SUBSIDIARY OF THE
COMPANY; OR (III) ORDERS THE LIQUIDATION OF THE COMPANY, DIRECTV FINANCING OR
ANY SIGNIFICANT SUBSIDIARY OF THE COMPANY, AND THE ORDER OR DECREE REMAINS
UNSTAYED AND IN EFFECT FOR 60 CONSECUTIVE DAYS.


 


SECTION 6.02.                                         ACCELERATION


 


(A)                                  IF AN EVENT OF DEFAULT (OTHER THAN AN EVENT
OF DEFAULT RELATING TO AN ISSUER SPECIFIED IN PARAGRAPH (I) OR (J) OF
SECTION 6.01 HEREOF) OCCURS AND IS CONTINUING, THE TRUSTEE BY NOTICE TO THE
ISSUERS OR THE HOLDERS OF AT LEAST 25% OF THE AGGREGATE PRINCIPAL AMOUNT THEN
OUTSTANDING OF THE NOTES OF ANY SERIES BY WRITTEN NOTICE TO THE ISSUERS AND THE
TRUSTEE, MAY DECLARE ALL THE NOTES OF SUCH SERIES TO BE DUE AND PAYABLE
IMMEDIATELY. NOTWITHSTANDING THE FOREGOING, IN THE CASE OF AN EVENT OF DEFAULT
SPECIFIED IN PARAGRAPH (I) OR (J) OF SECTION 6.01 HEREOF WITH RESPECT TO AN
ISSUER, ALL OUTSTANDING NOTES SHALL BECOME AND BE IMMEDIATELY DUE AND PAYABLE
WITHOUT FURTHER ACTION OR NOTICE.  HOLDERS OF THE NOTES MAY NOT ENFORCE THIS
INDENTURE OR THE NOTES EXCEPT AS PROVIDED IN THIS INDENTURE. THE TRUSTEE MAY
WITHHOLD FROM HOLDERS OF THE NOTES NOTICE OF ANY CONTINUING DEFAULT OR EVENT OF
DEFAULT (EXCEPT A DEFAULT OR EVENT OF DEFAULT RELATING TO THE PAYMENT OF
PRINCIPAL OR INTEREST) IF IT DETERMINES THAT WITHHOLDING NOTICE IS IN SUCH
HOLDERS’ INTEREST.  THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF
THE THEN OUTSTANDING NOTES OF ANY SERIES BY WRITTEN NOTICE TO THE TRUSTEE MAY ON
BEHALF OF ALL OF THE HOLDERS OF NOTES OF SUCH SERIES RESCIND AN ACCELERATION AND
ITS CONSEQUENCES IF THE RESCISSION WOULD NOT CONFLICT WITH ANY JUDGMENT OR
DECREE AND IF ALL EXISTING EVENTS OF DEFAULT (EXCEPT NONPAYMENT OF PRINCIPAL,
INTEREST OR PREMIUM THAT HAS BECOME DUE SOLELY BECAUSE OF THE ACCELERATION) HAVE
BEEN CURED OR WAIVED.

 

42

--------------------------------------------------------------------------------


 


(B)                                 IN THE EVENT THE NOTES OF ANY SERIES ARE
ACCELERATED AS A RESULT OF AN EVENT OF DEFAULT SPECIFIED IN CLAUSE
6.01(E)(II) ABOVE, SUCH EVENT OF DEFAULT AND ALL CONSEQUENCES THEREOF (EXCLUDING
ANY RESULTING PAYMENT DEFAULT, OTHER THAN AS A RESULT OF THE ACCELERATION OF THE
NOTES OF SUCH SERIES) SHALL BE ANNULLED, WAIVED AND RESCINDED, AUTOMATICALLY AND
WITHOUT ACTION BY THE TRUSTEE OR THE HOLDERS, IF (I) SUCH RESCISSION WOULD NOT
CONFLICT WITH ANY JUDGMENT OR DECREE AND (II) WITHIN 60 DAYS FOLLOWING THE
OCCURRENCE OF SUCH EVENT OF DEFAULT:


 

(1)                             the applicable Existing Notes have been
redeemed, repaid or discharged in full;

 

(2)                             the trustee thereunder or the requisite holders
thereof have rescinded or waived the acceleration, notice or action (as the case
may be) giving rise to the Event of Default; or

 

(3)                             the default that is the basis for the Event of
Default has been cured.

 


(C)                                  ALL POWERS OF THE TRUSTEE UNDER THIS
INDENTURE WILL BE SUBJECT TO APPLICABLE PROVISIONS OF THE COMMUNICATIONS ACT,
INCLUDING WITHOUT LIMITATION, THE REQUIREMENTS OF PRIOR APPROVAL FOR DE FACTO OR
DE JURE TRANSFER OF CONTROL OR ASSIGNMENT OF TITLE III LICENSES.


 


SECTION 6.03.                                         OTHER REMEDIES.


 

If an Event of Default occurs and is continuing with respect to a Series of
Notes, the Trustee may pursue any available remedy to collect the payment of
principal, premium, if any, and interest on such Notes or to enforce the
performance of any provision of such Notes and this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes of the applicable Series or does not produce any of them in the
proceeding.  A delay or omission by the Trustee or any Holder of a Note in
exercising any right or remedy accruing upon an Event of Default shall not
impair the right or remedy or constitute a waiver of or acquiescence in the
Event of Default.  All remedies are cumulative to the extent permitted by law.

 


SECTION 6.04.                                         WAIVER OF PAST DEFAULTS.


 

Holders of not less than a majority in aggregate principal amount of Notes of
any Series then outstanding, by written notice to the Trustee, may on behalf of
the Holders of all of the Notes of such Series waive an existing Default or
Event of Default and its consequences under this Indenture, except a continuing
Default or Event of Default in the payment of the principal of, premium, if any,
or interest on, the Notes of such Series.  Upon any such waiver, such Default
shall cease to exist, and any Event of Default arising therefrom shall be deemed
to have been cured for every purpose hereof; but no such waiver shall extend to
any subsequent or other Default or impair any right consequent thereon.

 


SECTION 6.05.                                         CONTROL BY MAJORITY.


 

Holders of a majority in principal amount of the then outstanding Notes of any
Series may direct the time, method and place of conducting any proceeding for
exercising any remedy

 

43

--------------------------------------------------------------------------------


 

available to the Trustee or exercising any trust or power conferred on it with
respect to such Series of Notes.  However, the Trustee may refuse to follow any
direction that conflicts with the law or this Indenture that the Trustee
determines may be unduly prejudicial to the rights of other Holders of Notes or
that may involve the Trustee in personal liability.

 


SECTION 6.06.                                         LIMITATION ON SUITS.


 

A Holder of a Note of such Series may pursue a remedy with respect to this
Indenture or the Notes of such Series only if

 


(A)                                  THE HOLDER OF A NOTE OF SUCH SERIES GIVES
TO THE TRUSTEE WRITTEN NOTICE OF A CONTINUING EVENT OF DEFAULT;


 


(B)                                 THE HOLDERS OF AT LEAST 25% IN PRINCIPAL
AMOUNT OF THE THEN OUTSTANDING NOTES OF SUCH SERIES MAKE A WRITTEN REQUEST TO
THE TRUSTEE TO PURSUE THE REMEDY;


 


(C)                                  SUCH HOLDER OF A NOTE OR HOLDERS OF NOTES
OFFER AND, IF REQUESTED, PROVIDE TO THE TRUSTEE INDEMNITY SATISFACTORY TO THE
TRUSTEE AGAINST ANY LOSS, LIABILITY OR EXPENSE;


 


(D)                                 THE TRUSTEE DOES NOT COMPLY WITH THE REQUEST
WITHIN 60 DAYS AFTER RECEIPT OF THE REQUEST AND THE OFFER AND, IF REQUESTED, THE
PROVISION OF INDEMNITY; AND


 


(E)                                  DURING SUCH 60-DAY PERIOD THE HOLDERS OF A
MAJORITY IN PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES OF SUCH SERIES DO NOT
GIVE THE TRUSTEE A DIRECTION INCONSISTENT WITH THE REQUEST.


 

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

 


SECTION 6.07.                                         RIGHTS OF HOLDERS OF NOTES
TO RECEIVE PAYMENT.


 

Notwithstanding any other provision hereof, the right of any Holder of a Note to
receive payment of principal, premium, if any, and interest on the Note, on or
after the respective due dates expressed in the Note, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of the Holder of the Note.

 


SECTION 6.08.                                         COLLECTION SUIT BY
TRUSTEE.

 

If an Event of Default specified in Section 6.01(a) or (b) hereof occurs and is
continuing with respect to a Series of Notes, the Trustee is authorized to
recover judgment in its own name and as trustee of an express trust against the
Issuers for the whole amount of principal of, premium, if any, and interest
remaining unpaid on such Notes and interest on overdue principal and, to the
extent lawful, interest and such further amount as shall be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

 

44

--------------------------------------------------------------------------------


 


SECTION 6.09.                                         TRUSTEE MAY FILE PROOFS OF
CLAIM.

 

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Issuers
(or any other obligor upon the Notes), the Issuers’ creditors or the Issuers’
property and shall be entitled and empowered to collect, receive and distribute
any money or other property payable or deliverable on any such claims and any
custodian in any such judicial proceeding is hereby authorized by each Holder of
a Note to make such payments to the Trustee, and in the event that the Trustee
shall consent to the making of such payments directly to the Holders of the
Notes, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. 
To the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties which the Holders of the Notes may be entitled
to receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.  Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder of a Note any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder of a
Note thereof, or to authorize the Trustee to vote in respect of the claim of any
Holder of a Note in any such proceeding.

 


SECTION 6.10.                                         PRIORITIES.


 

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

 

First:  to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

 

Second:  to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any and interest, respectively; and

 

Third:  to the Issuers or to such party as a court of competent jurisdiction
shall direct in writing.

 

The Trustee may fix a record date and payment date for any payment to Holders of
Notes.

 

45

--------------------------------------------------------------------------------


 


SECTION 6.11.                                         UNDERTAKING FOR COSTS.


 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. 
This Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder of
a Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes pursuant to this Article 6.

 


ARTICLE 7


 


TRUSTEE


 


SECTION 7.01.                                         DUTIES OF TRUSTEE.


 


(A)                                  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE TRUSTEE SHALL EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN
IT BY THIS INDENTURE, AND USE THE SAME DEGREE OF CARE AND SKILL IN THEIR
EXERCISE, AS A PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN
THE CONDUCT OF HIS OR HER OWN AFFAIRS.


 


(B)                                 EXCEPT DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT,


 

(I)                                     THE DUTIES OF THE TRUSTEE SHALL BE
DETERMINED SOLELY BY THE EXPRESS PROVISIONS HEREOF AND THE TRUSTEE NEED PERFORM
ONLY THOSE DUTIES THAT ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO
OTHERS, AND NO IMPLIED COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS
INDENTURE AGAINST THE TRUSTEE; AND

 

(II)                                  IN THE ABSENCE OF BAD FAITH ON ITS PART,
THE TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS
FURNISHED TO THE TRUSTEE AND CONFORMING TO THE REQUIREMENTS HEREOF.  HOWEVER, IN
THE CASE OF CERTIFICATES OR OPINIONS SPECIFICALLY REQUIRED BY ANY PROVISION
HEREOF TO BE FURNISHED TO IT, THE TRUSTEE SHALL EXAMINE THE CERTIFICATES AND
OPINIONS TO DETERMINE WHETHER OR NOT THEY CONFORM TO THE REQUIREMENTS HEREOF.

 


(C)                                  THE TRUSTEE MAY NOT BE RELIEVED FROM
LIABILITIES FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE TO ACT, OR
ITS OWN WILLFUL MISCONDUCT, EXCEPT THAT


 

(I)                                     THIS PARAGRAPH DOES NOT LIMIT THE EFFECT
OF PARAGRAPH (B) OF THIS SECTION 7.01;

 

(II)                                  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ERROR OF JUDGMENT MADE IN GOOD FAITH BY A RESPONSIBLE OFFICER, UNLESS IT IS
PROVED THAT THE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS; AND

 

46

--------------------------------------------------------------------------------


 

(III)                               THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT
TO ANY ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN ACCORDANCE WITH A
DIRECTION RECEIVED BY IT PURSUANT TO SECTION 6.05 HEREOF.

 


(D)                                 WHETHER OR NOT THEREIN EXPRESSLY SO
PROVIDED, EVERY PROVISION HEREOF THAT IN ANY WAY RELATES TO THE TRUSTEE IS
SUBJECT TO PARAGRAPHS (A), (B), AND (C) OF THIS SECTION 7.01.


 


(E)                                  NO PROVISION HEREOF SHALL REQUIRE THE
TRUSTEE TO EXPEND OR RISK ITS OWN FUNDS OR INCUR ANY LIABILITY.  THE TRUSTEE
SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF ITS RIGHTS OR POWERS UNDER THIS
INDENTURE AT THE REQUEST OF ANY HOLDERS OF NOTES, UNLESS SUCH HOLDER SHALL HAVE
OFFERED TO THE TRUSTEE SECURITY AND INDEMNITY SATISFACTORY TO THE TRUSTEE
AGAINST ANY LOSS, LIABILITY OR EXPENSE.


 


(F)                                    THE TRUSTEE SHALL NOT BE LIABLE FOR
INTEREST ON ANY MONEY RECEIVED BY IT EXCEPT AS THE TRUSTEE MAY AGREE IN WRITING
WITH THE ISSUERS.  MONEY HELD IN TRUST BY THE TRUSTEE NEED NOT BE SEGREGATED
FROM OTHER FUNDS EXCEPT TO THE EXTENT REQUIRED BY LAW.


 


SECTION 7.02.                                         RIGHTS OF TRUSTEE.


 


(A)                                  THE TRUSTEE MAY CONCLUSIVELY RELY UPON ANY
DOCUMENT (WHETHER IN ORIGINAL OR FACSIMILE FORM) BELIEVED BY IT TO BE GENUINE
AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PERSON.  THE TRUSTEE NEED NOT
INVESTIGATE ANY FACT OR MATTER STATED IN THE DOCUMENT.


 


(B)                                 BEFORE THE TRUSTEE ACTS OR REFRAINS FROM
ACTING, IT MAY REQUIRE AN OFFICERS’ CERTIFICATE OF THE ISSUERS OR AN OPINION OF
COUNSEL OR BOTH.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES OR
OMITS TO TAKE IN GOOD FAITH IN RELIANCE ON SUCH OFFICERS’ CERTIFICATE OR OPINION
OF COUNSEL.  THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION AND THE
ADVICE OF SUCH COUNSEL OR ANY OPINION OF COUNSEL SHALL BE FULL AND COMPLETE
AUTHORIZATION AND PROTECTION FROM LIABILITY IN RESPECT OF ANY ACTION TAKEN,
SUFFERED OR OMITTED BY IT HEREUNDER IN GOOD FAITH AND IN RELIANCE THEREON.


 


(C)                                  THE TRUSTEE MAY ACT THROUGH ITS ATTORNEYS
AND AGENTS AND SHALL NOT BE RESPONSIBLE FOR THE MISCONDUCT OR NEGLIGENCE OF ANY
AGENT APPOINTED WITH DUE CARE.


 


(D)                                 THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH WHICH IT BELIEVES TO BE
AUTHORIZED OR WITHIN ITS RIGHTS OR POWERS CONFERRED UPON IT BY THIS INDENTURE.


 


(E)                                  UNLESS OTHERWISE SPECIFICALLY PROVIDED IN
THIS INDENTURE, ANY DEMAND, REQUEST, DIRECTION OR NOTICE FROM AN ISSUER SHALL BE
SUFFICIENT IF SIGNED BY AN OFFICER OF SUCH ISSUER.


 


(F)                                    THE TRUSTEE SHALL BE UNDER NO OBLIGATION
TO EXERCISE ANY OF THE RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE
REQUEST OR DIRECTION OF ANY OF THE HOLDERS UNLESS SUCH HOLDERS SHALL HAVE
OFFERED TO THE TRUSTEE SECURITY OR INDEMNITY REASONABLY SATISFACTORY TO IT
AGAINST THE COSTS, EXPENSES AND LIABILITIES THAT MIGHT BE INCURRED BY IT IN
COMPLIANCE WITH SUCH REQUEST OR DIRECTION.

 

47

--------------------------------------------------------------------------------


 


(G)                                 EXCEPT WITH RESPECT TO SECTION 4.01 HEREOF,
THE TRUSTEE SHALL HAVE NO DUTY TO INQUIRE AS TO THE PERFORMANCE OF THE ISSUERS’
COVENANTS IN ARTICLE 4.  IN ADDITION, THE TRUSTEE SHALL NOT BE DEEMED TO HAVE
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT (I) ANY EVENT OF DEFAULT
OCCURRING PURSUANT TO SECTIONS 4.01, 6.01(A) AND 6.01(B) HEREOF OR (II) ANY
DEFAULT OR EVENT OF DEFAULT OF WHICH THE TRUSTEE SHALL HAVE RECEIVED WRITTEN
NOTIFICATION OR OBTAINED ACTUAL KNOWLEDGE.


 


(H)                                 DELIVERY OF REPORTS, INFORMATION AND
DOCUMENTS TO THE TRUSTEE UNDER SECTION 4.03 HEREOF IS FOR INFORMATIONAL PURPOSES
ONLY AND THE TRUSTEE’S RECEIPT OF THE FOREGOING SHALL NOT CONSTITUTE
CONSTRUCTIVE NOTICE OF ANY INFORMATION CONTAINED THEREIN OR DETERMINABLE FROM
INFORMATION CONTAINED THEREIN, INCLUDING THE ISSUERS’ COMPLIANCE WITH ANY OF ITS
COVENANTS HEREUNDER (AS TO WHICH THE TRUSTEE IS ENTITLED TO RELY EXCLUSIVELY ON
OFFICERS’ CERTIFICATES).


 


(I)                                     THE RIGHTS, PRIVILEGES, PROTECTIONS,
IMMUNITIES AND BENEFITS GIVEN TO THE TRUSTEE, INCLUDING, WITHOUT LIMITATION, ITS
RIGHT TO BE INDEMNIFIED, ARE EXTENDED TO, AND SHALL BE ENFORCEABLE BY, THE
TRUSTEE IN EACH OF ITS CAPACITIES HEREUNDER, AND EACH AGENT, CUSTODIAN AND OTHER
PERSON EMPLOYED TO ACT HEREUNDER;


 


(J)                                     THE TRUSTEE MAY REQUEST THAT THE COMPANY
DELIVER A CERTIFICATE SETTING FORTH THE NAMES OF INDIVIDUALS AND/OR TITLES OF
OFFICERS AUTHORIZED AT SUCH TIME TO TAKE SPECIFIED ACTIONS PURSUANT TO THIS
INDENTURE; AND


 


(K)                                  IN NO EVENT SHALL THE TRUSTEE BE
RESPONSIBLE OR LIABLE FOR SPECIAL, INDIRECT, OR CONSEQUENTIAL LOSS OR DAMAGE OF
ANY KIND WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFIT) IRRESPECTIVE
OF WHETHER THE TRUSTEE HAS BEEN ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE
AND REGARDLESS OF THE FORM OF ACTION.


 


SECTION 7.03.                                         INDIVIDUAL RIGHTS OF
TRUSTEE.


 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of the
Issuers with the same rights it would have if it were not Trustee.  However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the Commission for permission to continue
as Trustee (if any of the Notes are registered pursuant to the Securities Act),
or resign.  Any Agent may do the same with like rights and duties.  The Trustee
is also subject to Sections 7.10 and 7.11 hereof.

 


SECTION 7.04.                                         TRUSTEE’S DISCLAIMER.

 


(A)                                  THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR
AND MAKES NO REPRESENTATION AS TO THE VALIDITY OR ADEQUACY HEREOF OR THE NOTES,
IT SHALL NOT BE ACCOUNTABLE FOR THE ISSUERS’ USE OF THE PROCEEDS FROM THE NOTES
OR ANY MONEY PAID TO THE ISSUERS OR UPON THE ISSUERS’ DIRECTION UNDER ANY
PROVISION HEREOF, IT SHALL NOT BE RESPONSIBLE FOR THE USE OR APPLICATION OF ANY
MONEY RECEIVED BY ANY PAYING AGENT OTHER THAN THE TRUSTEE, AND IT SHALL NOT BE
RESPONSIBLE FOR ANY STATEMENT OR RECITAL HEREIN OR ANY STATEMENT IN THE NOTES OR
ANY OTHER DOCUMENT IN CONNECTION WITH THE SALE OF THE NOTES OR PURSUANT TO THIS
INDENTURE OTHER THAN ITS CERTIFICATE OF AUTHENTICATION.

 

48

--------------------------------------------------------------------------------


 


(B)                                 THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY
INVESTIGATION INTO FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE,
STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT,
ORDER, BOND, DEBENTURE OR OTHER PAPER OR DOCUMENT.

 


SECTION 7.05.                                         NOTICE OF DEFAULTS.

 

If a Default or Event of Default occurs and is continuing with respect to a
Series of Notes and if it is known to a Responsible Officer of the Trustee, the
Trustee shall mail to Holders of Notes of such Series a notice of the Default or
Event of Default within 90 days after it occurs.  Except in the case of a
Default or Event of Default in payment of principal of, premium, if any, or
interest on any Note, the Trustee may withhold the notice if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders of the Notes.

 


SECTION 7.06.                                         REPORTS BY TRUSTEE TO
HOLDERS OF THE NOTES.


 

Within 60 days after each September 15 beginning with the September 15, 2010,
the Trustee shall mail to the Holders of the Notes a brief report dated as of
such reporting date that complies with TIA § 313(a) (but if no event described
in TIA § 313(a) has occurred within the twelve months preceding the reporting
date, no report need be transmitted).  The Trustee also shall comply with TIA §
313(b).  The Trustee shall also transmit by mail all reports as required by TIA
§ 313(c).

 

A copy of each report at the time of its mailing to the Holders of Notes of any
Series shall be mailed to the Issuers and filed with the Commission and each
stock exchange on which any Notes of such Series are listed.  The Issuers shall
promptly notify the Trustee in writing when any Notes of such Series are listed
on any stock exchange or any delisting thereof.

 


SECTION 7.07.                                         COMPENSATION AND
INDEMNITY.


 

The Issuers shall pay to the Trustee from time to time reasonable compensation
for its acceptance hereof and services hereunder.  The Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust.  The Issuers shall reimburse the Trustee promptly upon request for all
reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services.  Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.

 

The Issuers, jointly and severally, shall indemnify the Trustee against any and
all losses, liabilities, claims, damages or expenses incurred by it arising out
of or in connection with the acceptance or administration of its duties under
this Indenture, except any such loss, liability or expense as shall be
determined to have been caused by the negligence, willful misconduct or bad
faith of the Trustee.  The Trustee shall notify the Issuers promptly of any
claim for which it may seek indemnity.  Failure by the Trustee to so notify the
Issuers shall not relieve the Issuers of their obligations hereunder.  The
Issuers shall defend the claim and the Trustee shall cooperate in the defense. 
The Trustee may have separate counsel and the Issuers shall pay the reasonable
fees and expenses of such counsel.  The Issuers need not pay for any settlement
made without their consent, which consent shall not be unreasonably withheld.

 

49

--------------------------------------------------------------------------------


 

The obligations of the Issuers under this Section 7.07 shall survive the
satisfaction and discharge hereof.

 

To secure the Issuers’ payment obligations in this Section 7.07, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal and interest on
particular Notes.  Such Lien shall survive the satisfaction and discharge
hereof.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(i) or (j) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

 


SECTION 7.08.                                         REPLACEMENT OF TRUSTEE.


 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

 

The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Issuers and obtaining the prior written
approval of the FCC, if so required by the Communications Act, including
Section 310(d) and the rules and regulations promulgated thereunder.  The
Holders of at least a majority in principal amount of the then outstanding Notes
may remove the Trustee by so notifying the Trustee and the Issuers in writing. 
The Issuers may remove the Trustee (subject to the prior written approval of the
FCC, if required by the Communications Act, including Section 310(d), and the
rules and regulations promulgated thereunder) if:

 


(A)                                  THE TRUSTEE FAILS TO COMPLY WITH
SECTION 7.10 HEREOF;


 


(B)                                 THE TRUSTEE IS ADJUDGED A BANKRUPT OR AN
INSOLVENT OR AN ORDER FOR RELIEF IS ENTERED WITH RESPECT TO THE TRUSTEE UNDER
ANY BANKRUPTCY LAW;


 


(C)                                  THE TRUSTEE IS NO LONGER IN COMPLIANCE WITH
THE FOREIGN OWNERSHIP PROVISIONS OF SECTION 310 OF THE COMMUNICATIONS ACT AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER.


 


(D)                                 A CUSTODIAN OR PUBLIC OFFICER TAKES CHARGE
OF THE TRUSTEE OR ITS PROPERTY; OR


 


(E)                                  THE TRUSTEE BECOMES INCAPABLE OF ACTING.


 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee. 
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers, or the Holders
of Notes of at least 10% in principal amount of the then outstanding Notes may
petition at the expense of the Issuers any court of competent jurisdiction for
the appointment of a successor Trustee.

 

50

--------------------------------------------------------------------------------


 

If the Trustee after written request by any Holder of a Note who has been a
Holder of a Note for at least six months fails to comply with Section 7.10
hereof, such Holder of a Note may petition any court of competent jurisdiction
for the removal of the Trustee and the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders of the
Notes.  The retiring Trustee shall promptly transfer all property held by it as
Trustee to the successor Trustee, provided all sums owing to the Trustee
hereunder have been paid and subject to the Lien provided for in Section 7.07
hereof.  Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Issuers’ obligations under Section 7.07 hereof shall continue
for the benefit of the retiring Trustee.

 

If a Trustee is removed without cause, all fees and expenses of the Trustee
incurred in the administration of the trust or in the performance of the duties
hereunder shall be paid to the Trustee.

 


SECTION 7.09.                                         SUCCESSOR TRUSTEE BY
MERGER, ETC.


 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.

 


SECTION 7.10.                                         ELIGIBILITY;
DISQUALIFICATION.


 

There shall at all times be a Trustee hereunder which shall be a corporation
organized and doing business under the laws of the United States of America or
of any state thereof authorized under such laws to exercise corporate trustee
power, shall be subject to supervision or examination by federal or state
authority and shall have a combined capital and surplus of at least $25 million
as set forth in its most recent published annual report of condition.

 

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5).  The Trustee is subject to TIA § 310(b).

 


SECTION 7.11.                                         PREFERENTIAL COLLECTION OF
CLAIMS AGAINST ISSUERS.


 

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b).  A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

 

51

--------------------------------------------------------------------------------


 


ARTICLE 8

 


DISCHARGE OF INDENTURE; DEFEASANCE

 


SECTION 8.01.                                         TERMINATION OF THE
ISSUERS’ OBLIGATIONS.

 


(A)                                  THE ISSUERS MAY TERMINATE THEIR OBLIGATIONS
AS TO ALL OUTSTANDING NOTES OF ANY SERIES, EXCEPT THOSE OBLIGATIONS REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION 8.01, WHEN


 

(1)               either

 

(A)                              all the Notes of such Series theretofore
authenticated and delivered (except lost, stolen or destroyed Notes which have
been replaced or paid and Notes for whose payment money has theretofore been
deposited in trust or segregated and held in trust by the Company and thereafter
repaid to the Company or discharged from such trust) have been delivered to the
Trustee for cancellation; or

 

(B)                                all Notes of such Series not theretofore
delivered to the Trustee for cancellation have become due and payable and the
Company has irrevocably deposited or caused to be deposited with the Trustee
funds in an amount sufficient to pay and discharge the entire Indebtedness on
the Notes of such Series not theretofore delivered to the Trustee for
cancellation, for principal of, premium, if any, and interest on the Notes of
such Series to the date of deposit together with irrevocable instructions from
the Company directing the Trustee to apply such funds to the payment thereof at
maturity or redemption, as the case may be;

 

(2)               the Company has paid or caused to be paid all other sums
payable under this Indenture by the Company; and

 

(3)               the Company has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel stating that all conditions precedent
under this Indenture relating to the satisfaction and discharge hereof with
respect to such Series of Notes have been complied with; provided, however, that
such counsel may rely, as to matters of fact, on a certificate or certificates
of Officers of the Company.


 


(B)                                 NOTWITHSTANDING PARAGRAPH (A) OF THIS
SECTION 8.01, THE ISSUERS’ OBLIGATIONS IN SECTIONS 2.03, 2.04, 2.05, 2.06, 7.07,
7.08, 8.07 AND 8.08 HEREOF SHALL SURVIVE WITH RESPECT TO SUCH SERIES OF NOTES
UNTIL THE NOTES OF SUCH SERIES ARE NO LONGER OUTSTANDING PURSUANT TO
SECTION 2.08 HEREOF.  AFTER THE NOTES OF SUCH SERIES ARE NO LONGER OUTSTANDING,
THE ISSUERS’ OBLIGATIONS IN SECTIONS 7.07, 7.08, 8.07 AND 8.08 HEREOF SHALL
SURVIVE WITH RESPECT TO SUCH SERIES OF NOTES SUCH SATISFACTION AND DISCHARGE.


 


SECTION 8.02.                                         OPTION TO EFFECT LEGAL
DEFEASANCE OR COVENANT DEFEASANCE.


 

The Company may, at the option of its Board of Directors evidenced by a
resolution set forth in an Officers’ Certificate, at any time, with respect to
the Notes of any Series, elect to have either Section 8.03 or 8.04 hereof
applied to all outstanding Notes of such Series upon compliance with the
conditions set forth below in this Article 8.

 

52

--------------------------------------------------------------------------------


 


SECTION 8.03.                                         LEGAL DEFEASANCE AND
COVENANT DISCHARGE.


 

Upon the Company’s exercise under Section 8.02 hereof of the option applicable
to this Section 8.03 with respect to a Series of Notes, the Issuers shall be
deemed to have been discharged from their obligations with respect to all
outstanding Notes of such Series on the date the conditions set forth below are
satisfied (hereinafter, “Legal Defeasance”).  For this purpose, such Legal
Defeasance means that the Issuers shall be deemed to have paid and discharged
the entire Indebtedness represented by the outstanding Notes of the applicable
Series, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.06 hereof and the other Sections hereof referred to in
clauses (a) and (b) below, and to have satisfied all its other obligations under
such Series of Notes and this Indenture (and the Trustee, on demand of and at
the expense of the Issuers, shall execute proper instruments acknowledging the
same), except for the following which shall survive until otherwise terminated
or discharged hereunder:  (a) the rights of Holders of outstanding Notes of such
Series to receive, solely from the funds deposited with the Trustee in
accordance with Sections 8.05 and 8.06 hereof, payments in respect of the
principal of, premium, if any, and interest on such Notes when such payments are
due, or on the redemption date, as the case may be, (b) the Issuers’ obligations
with respect to such Series of Notes under Sections 2.05, 2.07, 2.08, 2.10, 2.11
and 4.02 hereof, (c) the rights, powers, trusts, duties and immunities of the
Trustee hereunder and the Issuers’ obligations in connection therewith and
(d) this Section 8.03.  Subject to compliance with this Article 8, the Company
may exercise its option under this Section 8.03 with respect to a Series of
Notes notwithstanding the prior exercise of its option under Section 8.04 hereof
with respect to the Notes of such Series.

 


SECTION 8.04.                                         COVENANT DEFEASANCE.


 

Upon the Company’s exercise under Section 8.02 hereof of the option applicable
to this Section 8.04 with respect to a Series of Notes, the Company shall be
released from its obligations under the covenants contained in Sections 4.03,
4.04, 4.07, 4.08, 4.10, 4.12 and 5.01 hereof with respect to the outstanding
Notes of such Series on and after the date the conditions set forth below are
satisfied (hereinafter, “Covenant Defeasance”), and the Notes of such
Series shall thereafter be deemed not “outstanding” for the purposes of any
direction, waiver, consent or declaration or act of Holders (and the
consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for GAAP).  For this
purpose, such Covenant Defeasance means that, with respect to the outstanding
Notes of the applicable Series, the Issuers may omit to comply with and shall
have no liability in respect of any term, condition or limitation set forth in
any such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply shall not constitute a Default or an Event of Default under
Section 6.01(c) hereof with respect to such Series of Notes, but, except as
specified above, the remainder hereof and such Notes shall be unaffected
thereby.  In addition, upon the Company’s exercise under Section 8.02 hereof of
the option applicable to this Section 8.04 with respect to a Series of Notes,
Sections 6.01(c) through 6.01(h) shall not constitute Events of Default with
respect to such Series of Notes.

 

53

--------------------------------------------------------------------------------


 


SECTION 8.05.                                         CONDITIONS TO LEGAL OR
COVENANT DEFEASANCE.


 

The following shall be the conditions to the application of either Section 8.03
or Section 8.04 hereof to the outstanding Notes of any Series:

 

(a)                                  the Company shall irrevocably have
deposited or caused to be deposited with the Trustee (or another trustee
satisfying the requirements of Section 7.10 hereof who shall agree to comply
with the provisions of this Article 8 applicable to it) in trust for the purpose
of making the following payments, specifically pledged as security for, and
dedicated solely to, the benefit of the Holders of the Notes of such Series,
(i) cash in U.S. Dollars, (ii) non-callable Government Securities which through
the scheduled payment of principal and interest in respect thereof in accordance
with their terms will provide, not later than one day before the due date of any
payment, cash in U.S. Dollars, or (iii) a combination thereof, in such amounts,
as will be sufficient in each case, in the opinion of a nationally recognized
firm of independent public accountants selected by the Trustee expressed in a
written certification thereof delivered to the Trustee, to pay and discharge and
which shall be applied by the Trustee (or other qualifying trustee) to pay and
discharge the principal of, premium, if any, and interest on the outstanding
Notes of such Series on the stated maturity or on the applicable optional
redemption date, as the case may be;

 

(b)                                 in the case of an election under
Section 8.03 hereof, the Company shall have delivered to the Trustee an Opinion
of Counsel in the United States reasonably satisfactory to the Trustee
confirming that (i) the Company has received from, or there has been published
by, the Internal Revenue Service a ruling or (ii) since the Issue Date, there
has been a change in the applicable federal income tax law, in each case to the
effect that, and based thereon such Opinion of Counsel shall confirm that, the
Holders of the outstanding Notes of such Series will not recognize income, gain
or loss for federal income tax purposes as a result of such Legal Defeasance and
will be subject to federal income tax in the same amounts, in the same manner
and at the same times as would have been the case if such Legal Defeasance had
not occurred;

 

(c)                                  in the case of an election under
Section 8.04 hereof, the Company shall have delivered to the Trustee an Opinion
of Counsel in the United States reasonably acceptable to the Trustee confirming
that the Holders of the outstanding Notes of such Series will not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;

 

(d)                                 no Default or Event of Default with respect
to the Notes of such Series shall have occurred and be continuing on the date of
such deposit or, in so far as Section 6.01(i) or 6.01(j) hereof is concerned, at
any time in the period ending on the 91st day after the date of such deposit (it
being understood that this condition shall not be deemed satisfied until the
expiration of such period);

 

54

--------------------------------------------------------------------------------


 

(e)           such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under, this Indenture or any
other material agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound;

 

(f)            the Company shall have delivered to the Trustee an Officers’
Certificate stating that the deposit made by the Company pursuant to its
election under Section 8.03 or 8.04 hereof was not made by the Company with the
intent of preferring the Holders of the Notes of the applicable Series over any
other creditors of the Company or with the intent of defeating, hindering,
delaying or defrauding any other creditors of the Company or others; and

 

(g)           the Company shall have delivered to the Trustee an Officers’
Certificate stating that all conditions precedent provided for relating to
either the Legal Defeasance under Section 8.03 hereof or the Covenant Defeasance
under Section 8.04 hereof (as the case may be) with respect to such Series of
Notes have been complied with as contemplated by this Section 8.05.

 


SECTION 8.06.                      DEPOSITED MONEY AND GOVERNMENT SECURITIES TO
BE HELD IN TRUST; OTHER MISCELLANEOUS PROVISIONS.


 

Subject to Section 8.07 hereof, all money and Government Securities (including
the proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 8.06, the “Trustee”) pursuant to
Section 8.05 hereof in respect of the outstanding Notes of any Series shall be
held in trust and applied by the Trustee, in accordance with the provisions of
such Notes and this Indenture, to the payment, either directly or through any
Paying Agent (including an Issuer acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium, if any, and interest, but such money
need not be segregated from other funds except to the extent required by law.

 

The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.05 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes of any Series.

 

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon the request of the Company
any money or Government Securities held by it as provided in Section 8.05 hereof
with respect to a Series of Notes which, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee (which may be the opinion
delivered under Section 8.05(a) hereof), are in excess of the amount thereof
which would then be required to be deposited to effect an equivalent Legal
Defeasance or Covenant Defeasance with respect to such Series of Notes.

 

55

--------------------------------------------------------------------------------


 


SECTION 8.07.                      REPAYMENT TO ISSUERS.


 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuers, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
and premium, if any, or interest has become due and payable shall be paid to the
Issuers on their request or (if then held by the Issuers) shall be discharged
from such trust; and the Holder of such Note shall thereafter, as a general
creditor, look only to the Issuers for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money, and all liability
of the Issuers as trustees thereof, shall thereupon cease; provided, however,
that the Trustee or such Paying Agent, before being required to make any such
repayment, may at the expense of the Issuers cause to be published once, in the
New York Times and The Wall Street Journal (national edition), notice that such
money remains unclaimed and that, after a date specified therein, which shall
not be less than 30 days from the date of such notification or publication, any
unclaimed balance of such money then remaining will be repaid to the Issuers.

 


SECTION 8.08.                      REINSTATEMENT.


 

If the Trustee or Paying Agent is unable to apply any United States Dollars or
Government Notes in accordance with Section 8.03 or 8.04 hereof, as the case may
be, by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, then the
Issuers’ obligations under this Indenture and the Notes of the applicable
Series shall be revived and reinstated as though no deposit had occurred
pursuant to Section 8.03 or 8.04 hereof until such time as the Trustee or Paying
Agent is permitted to apply all such money in accordance with Section 8.03 or
8.04 hereof, as the case may be; provided, however, that, if the Company makes
any payment of principal of, premium, if any, or interest on any Note following
the reinstatement of its obligations, the Company shall be subrogated to the
rights of the Holder of such Note to receive such payment from the money held by
the Trustee or Paying Agent.

 


ARTICLE 9


 


AMENDMENT, SUPPLEMENT AND WAIVER


 


SECTION 9.01.                      WITHOUT CONSENT OF HOLDERS OF NOTES.


 

Notwithstanding Section 9.02 hereof, the Issuers, the Guarantors and the Trustee
may amend or supplement this Indenture, the Notes of any Series and the
Guarantees or any amended or supplemental indenture without the consent of any
Holder of a Note:

 

(a)           to cure any ambiguity, defect or inconsistency;

 

(b)           to provide for uncertificated Notes or Guarantees in addition to
or in place of certificated Notes or Guarantees (provided that the
uncertificated Notes are issued in registered form for purposes of
Section 163(f) of the Code, or in a manner such that the uncertificated Notes
are described in Section 163(f)(2)(B) of the Code);

 

56

--------------------------------------------------------------------------------


 

(c)           to provide for the assumption of the obligations of the Issuers or
any Guarantor to the Holders of the Notes in the case of a merger or
consolidation pursuant to Article 5 or Article 10 hereof;

 

(d)           to make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not adversely affect the legal
rights hereunder of any Holder of the Notes; or

 

(e)           to comply with requirements of the Commission in order to effect
or maintain the qualification hereof under the TIA.

 

Upon the request of the Issuers accompanied by a resolution of the Boards of
Directors of each Issuer and a resolution of the Board of Directors of each
Guarantor and upon receipt by the Trustee of the documents described in
Section 11.04 hereof, the Trustee shall join with the Issuers and the Guarantors
in the execution of any amended or supplemental Indenture authorized or
permitted by the terms hereof and shall make any further appropriate agreements
and stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into such amended or supplemental Indenture which affects its
own rights, duties or immunities under this Indenture or otherwise.

 


SECTION 9.02.                      WITH CONSENT OF HOLDERS OF NOTES.


 

The Issuers, the Guarantors and the Trustee may amend or supplement this
Indenture as it relates to any Series of Notes, the Notes of any Series or the
Guarantees or any amended or supplemental Indenture with the written consent of
the Holders of Notes of at least a majority of the aggregate principal amount of
Notes of such Series then outstanding (including consents obtained in connection
with a tender offer or exchange offer for such Notes), and any existing Default
and its consequences or compliance with any provision hereof or the Notes of
such Series may be waived with the consent of the Holders of a majority of the
aggregate principal amount of Notes of such Series then outstanding (including
consents obtained in connection with a tender offer or exchange offer for the
Notes).  Notwithstanding the foregoing, without the consent of each Holder
affected, an amendment or waiver may not (with respect to any Notes held by a
non-consenting Holder of Notes):

 

(a)           reduce the aggregate principal amount of Notes whose Holders must
consent to an amendment, supplement or waiver;

 

(b)           reduce the principal of or change the fixed maturity of any Note
or alter the provisions with respect to the amount of redemption premium on the
Notes;

 

(c)           reduce the rate of or change the time for payment of interest on
any Note;

 

(d)           waive a Default or Event of Default in the payment of principal of
or premium, if any, or interest on the Notes (except a rescission of
acceleration of the Notes by the Holders of at least a majority in aggregate
principal amount of the then outstanding Notes of such Series and a waiver of
the payment default that resulted from such acceleration);

 

57

--------------------------------------------------------------------------------


 

(e)           make any Note payable in money other than that stated in the
Notes;

 

(f)            make any change in the provisions hereof relating to waivers of
past Defaults or the rights of Holders of Notes to receive payments of principal
of or interest on the Notes;

 

(g)           waive a redemption payment or mandatory redemption with respect to
any Note;

 

(h)           amend, change or modify in any material respect the obligation of
the Company to make and consummate a Change of Control Offer in the event of a
Change of Control Triggering Event after such Change of Control Triggering Event
has occurred; or

 

(i)            make any change in the foregoing amendment and waiver provisions.

 

Upon the request of the Issuers accompanied by a resolution of the Boards of
Directors of the Issuers and a resolution of the Board of Directors of each
Guarantor, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 11.04 hereof, the Trustee
shall join with the Issuers and the Guarantors in the execution of such amended
or supplemental Indenture unless such amended or supplemental Indenture affects
the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such amended or supplemental Indenture.

 

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

 

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver.  Any failure of
the Issuers to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
Indenture or waiver.  Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes of a Series then outstanding
may waive compliance with respect to such Series of Notes in a particular
instance by the Issuers with any provision hereof or the Notes.

 


SECTION 9.03.                      COMPLIANCE WITH TRUST INDENTURE ACT.


 

Every amendment or supplement to this Indenture and the Notes shall be set forth
in an amended or supplemental Indenture that complies with the TIA as then in
effect.

 


SECTION 9.04.                      REVOCATION AND EFFECT OF CONSENTS.


 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note

 

58

--------------------------------------------------------------------------------


 

or portion of a Note that evidences the same debt as the consenting Holder’s
Note, even if notation of the consent is not made on any Note.  However, any
such Holder of a Note or subsequent Holder of a Note may revoke the consent as
to its Note if the Trustee receives written notice of revocation before the date
the waiver, supplement or amendment becomes effective.  An amendment, supplement
or waiver becomes effective in accordance with its terms and thereafter binds
every Holder of a Note.

 

The Issuers may fix a record date for determining which Holders of the Notes
must consent to such amendment, supplement or waiver.  If the Issuers fix a
record date, the record date shall be fixed at (i) the later of 30 days prior to
the first solicitation of such consent or the date of the most recent list of
Holders of Notes furnished to the Trustee prior to such solicitation pursuant to
Section 2.05 hereof or (ii) such other date as the Issuers shall designate.

 


SECTION 9.05.                      NOTATION ON OR EXCHANGE OF NOTES.


 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated.  The Issuers in exchange for all
Notes of a Series may issue and the Trustee shall authenticate new Notes of such
Series that reflect the amendment, supplement or waiver.

 

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 


SECTION 9.06.                      TRUSTEE TO SIGN AMENDMENTS, ETC.


 

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modification thereby of the trusts
created by this Indenture, the Trustee shall receive, and shall by fully
protected in relying upon, an Opinion of Counsel and an Officers’ Certificate
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture.  The Trustee may, but shall not be obligated to,
enter into any such supplemental indenture which affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise.

 


ARTICLE 10


 


GUARANTEES


 


SECTION 10.01.                    GUARANTEE.


 

Each of the Guarantors (together with any successor to such Guarantor pursuant
to any merger or consolidation, unless such Guarantor’s Guarantee is released in
accordance with Section 10.03 hereof), jointly and severally, hereby
unconditionally guarantees to each Holder of a Note authenticated and delivered
by the Trustee and to the Trustee and its successors and assigns, irrespective
of the validity and enforceability of this Indenture, the Notes or the
Obligations of the Issuers hereunder or thereunder, that

 

59

--------------------------------------------------------------------------------


 

(a)           the principal of, premium, if any, and interest on the Notes will
be promptly paid in full when due, whether at maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal of and interest
on the Notes, if any, if lawful, and all other obligations of the Issuers to the
Holders or the Trustee hereunder or thereunder will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and

 

(b)           in case of any extension of time of payment or renewal of any
Notes or any of such other obligations, that the same will be promptly paid in
full when due or performed in accordance with the terms of the extension or
renewal, whether at stated maturity, by acceleration or otherwise.  Failing
payment when due of any amount so guaranteed or any performance so guaranteed
for whatever reason, each of the Guarantors, jointly and severally, will be
obligated to pay the same immediately.

 

Each of the Guarantors, jointly and severally, hereby agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of the Notes or this Indenture, the absence of any
action to enforce the same, any waiver or consent by any Holder of the Notes
with respect to any provisions hereof or thereof, the recovery of any judgment
against the Issuers, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor.

 

Each of the Guarantors, jointly and severally, hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Issuers, any right to require a proceeding first
against the Issuers, protest, notice (except that the Trustee shall provide at
least ten days’ prior written notice to the Issuers on behalf of the Guarantors
before taking any action for which the Communications Act and/or the FCC
rules require such notice and which right to notice is not waivable by any
Guarantor) and all demands whatsoever and covenant that this Guarantee will not
be discharged except by complete performance of the Obligations guaranteed
hereby.  If any Holder or the Trustee is required by any court or otherwise to
return to the Issuers or any Guarantor, or any Custodian, Trustee, liquidator or
other similar official acting in relation to either the Issuers or any
Guarantor, any amount paid by either to the Trustee or such Holder, this
Guarantee, to the extent theretofore discharged, shall be reinstated in full
force and effect.

 

Each of the Guarantors, jointly and severally, agrees that it shall not be
entitled to any right of subrogation in relation to the Holders in respect of
any obligations guaranteed hereby until payment in full of all obligations
guaranteed hereby.  Each of the Guarantors, jointly and severally, further
agrees that, as between such Guarantor, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the Obligations guaranteed
hereby may be accelerated as provided in Article 6 for the purposes of this
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations guaranteed hereby, and (y) in
the event of any declaration of acceleration of such obligations as provided in
Article 6, such obligations (whether or not due and payable) shall forthwith
become due and payable by each Guarantor for the purpose of this Guarantee. 
Notwithstanding the foregoing, in the event that any Guarantee would constitute
or result in a violation of any applicable fraudulent conveyance or similar law
of any relevant jurisdiction, the liability of the applicable Guarantor under
its Guarantee shall be reduced to the maximum amount permissible under such
fraudulent conveyance or similar law.

 

60

--------------------------------------------------------------------------------


 

The Guarantors hereby agree as among themselves that each Guarantor that makes a
payment or distribution under a Guarantee shall be entitled to a pro rata
contribution from each other Guarantor hereunder based on the net assets of each
other Guarantor.  The preceding sentence shall in no way affect the rights of
the Holders of Notes to the benefits hereof, the Notes or the Guarantees.

 

Nothing in this Section 10.01 shall apply to claims of, or payments to, the
Trustee under or pursuant to the provisions of Section 7.07 hereof.  Nothing
contained in this Section 10.01 or elsewhere in this Indenture, the Notes or the
Guarantees shall impair, as between any Guarantor and the Holder of any Note,
the obligation of such Guarantor, which is unconditional and absolute, to pay to
the Holder thereof the principal of, premium, if any, and interest on the Notes
in accordance with their terms and the terms of the Guarantee and this
Indenture, nor shall anything herein or therein prevent the Trustee or the
Holder of any Note from exercising all remedies otherwise permitted by
applicable law or hereunder or thereunder upon the occurrence of an Event of
Default.

 


SECTION 10.02.                    EXECUTION AND DELIVERY OF GUARANTEES.


 

To evidence its Guarantee set forth in Section 10.01 hereof, each Guarantor
hereby agrees that a notation of such Guarantee substantially in the form of
Exhibit B hereto shall be endorsed by an officer of such Guarantor on each Note
authenticated and delivered by the Trustee and that this Indenture shall be
executed on behalf of such Guarantor by any of its Officers.  Each of the
Guarantors, jointly and severally, hereby agrees that its Guarantee set forth in
Section 10.01 hereof shall remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of such Guarantee.  If an officer or
Officer whose signature is on this Indenture or on the Guarantee of a Guarantor
no longer holds that office at the time the Trustee authenticates the Note on
which the Guarantee of such Guarantor is endorsed, the Guarantee of such
Guarantor shall be valid nevertheless.  The delivery of any Note by the Trustee,
after the authentication thereof hereunder, shall constitute due delivery of the
Guarantees set forth in this Indenture on behalf of the Guarantors.

 


SECTION 10.03.                    MERGER, CONSOLIDATION OR SALE OF ASSETS OF
GUARANTORS.


 

Subject to Section 10.05 hereof, a Guarantor may not, and the Company will not
cause or permit any Guarantor to, consolidate or merge with or into (whether or
not such Guarantor is the surviving entity), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to, another Person other than the
Company or another Guarantor unless:

 

(a)           such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, limited partnership or limited liability
company organized or existing under the laws of the United States, any state
thereof or the District of Columbia;

 

61

--------------------------------------------------------------------------------


 

(b)           the Person formed by or surviving any such consolidation or merger
(if other than such Guarantor) or the Person to which such sale, assignment,
transfer, lease, conveyance or other disposition shall have been made assumes
all the obligations of such Guarantor, pursuant to a supplemental indenture in
form reasonably satisfactory to the Trustee, under the Notes and this Indenture;
and

 

(c)           immediately after such transaction, no Default or Event of Default
exists.

 

Nothing contained in this Indenture shall prevent any consolidation or merger of
a Guarantor with or into the Company or another Guarantor that is a Wholly Owned
Subsidiary of the Company or shall prevent any sale or conveyance of the
property of a Guarantor as an entirety or substantially as an entirety to the
Company or another Guarantor that is a Wholly Owned Subsidiary of the Company. 
Except as set forth in Articles 4 and 5 hereof, nothing contained in this
Indenture shall prevent any consolidation or merger of a Guarantor with or into
the Company or another Guarantor that is a Subsidiary of the Company or shall
prevent any sale or conveyance of the property of a Guarantor as an entirety or
substantially as an entirety to the Company or another Guarantor that is a
Subsidiary of the Company.

 


SECTION 10.04.                    SUCCESSOR CORPORATION SUBSTITUTED.


 

Upon any consolidation, merger, sale or conveyance described in paragraphs
(a) through (c) of Section 10.03 hereof, and upon the assumption by the
successor corporation, by supplemental indenture, executed and delivered to the
Trustee and satisfactory in form to the Trustee, of any Guarantee previously
signed by the Guarantor and the due and punctual performance of all of the
covenants and conditions hereof to be performed by the Guarantor, such successor
corporation shall succeed to and be substituted for the Guarantor with the same
effect as if it had been named herein as a Guarantor.  Such successor
corporation thereupon may cause to be signed any or all of the Guarantees to be
issuable hereunder by such Guarantor and delivered to the Trustee.  All the
Guarantees so issued shall in all respects have the same legal rank and benefit
under this Indenture as the Guarantees theretofore and thereafter issued in
accordance with the terms hereof as though all of such Guarantees had been
issued at the date of the execution of such Guarantee by such Guarantor.

 


SECTION 10.05.                    RELEASES FROM GUARANTEES.


 

If pursuant to any direct or indirect sale of assets (including, if applicable,
all of the Capital Stock of any Guarantor) or other disposition by way of
merger, consolidation or otherwise, the assets sold include all or substantially
all of the assets of any Guarantor or all of the Capital Stock of any such
Guarantor, then such Guarantor or the Person acquiring the property (in the
event of a sale or other disposition of all or substantially all of the assets
of such a Guarantor) shall be released and relieved of its obligations under its
Guarantee.  In addition, a Guarantor shall be released and relieved of its
obligations under its Guarantee if (1) such Guarantor is dissolved or liquidated
in accordance with the provisions hereof; (2) such Guarantor no longer
guarantees or is otherwise obligated under the Senior Secured Credit Facility or
any of the Existing Notes; or (3) with respect to a Series of Notes, the Issuers
effectively discharge their obligations

 

62

--------------------------------------------------------------------------------


 

or defease all Notes of such Series in compliance with the terms of Article 8
hereof.  Upon delivery by the Company to the Trustee of an Officers’ Certificate
and an Opinion of Counsel to the effect that such sale or other disposition was
made by the Company in accordance with the provisions hereof, if applicable, the
Trustee shall execute any documents pursuant to written direction of the Company
in order to evidence the release of any such Guarantor from its obligations
under its Guarantee.  Any such Guarantor not released from its obligations under
its Guarantee shall remain liable for the full amount of principal of and
interest on the Notes and for the other obligations of such Guarantor under this
Indenture as provided in this Article 10.

 


ARTICLE 11


 


MISCELLANEOUS


 


SECTION 11.01.                    TRUST INDENTURE ACT CONTROLS.


 

If any provision hereof limits, qualifies or conflicts with the duties imposed
by TIA § 318(c), the imposed duties shall control.

 


SECTION 11.02.                    NOTICES.


 

Any notice or communication by the Issuers, any Guarantor or the Trustee to the
other is duly given if in writing by hand-delivery, registered first-class mail,
next-day air courier or facsimile:

 

If to the Issuers or any Guarantor, to it care of:

 

DIRECTV Holdings LLC
2230 East Imperial Highway
El Segundo, California  90245
Facsimile No.:  (310) 964-0839
Attention:  General Counsel

 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention:  Erika L. Weinberg, Esq.

 

If to the Trustee:

 

The Bank of New York Mellon Trust Company, N.A.
700 South Flower Street, Suite 500
Los Angeles, CA 90017
Facsimile No.:  (213) 630-6298

Attention:  Corporate Unit

 

63

--------------------------------------------------------------------------------


 

The Issuers, any Guarantor or the Trustee, by notice to the other, may designate
additional or different addresses for subsequent notices or communications.

 

All notices and communications (other than those sent to Holders of Notes) shall
be deemed to have been duly given:  when delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; one Business Day after being timely delivered to a next-day
air courier; and when transmission is confirmed, if sent by facsimile.

 

Any notice or communication to a Holder of a Note shall be mailed by first class
mail, certified or registered, return receipt requested, or by overnight air
courier guaranteeing next day delivery to its address shown on the register kept
by the Registrar.  Any notice or communication shall also be so mailed to any
Person described in TIA § 313(c), to the extent required by the TIA.  Failure to
mail a notice or communication to a Holder of a Note or any defect in it shall
not affect its sufficiency with respect to other Holders of Notes.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

If the Issuers mail a notice or communication to Holders of Notes, they shall
mail a copy to the Trustee and each Agent at the same time.

 

The Trustee agrees to accept and act upon facsimile and electronic mail
transmission (including via pdf.) of written instructions and/or directions
pursuant to this Indenture given by the Issuers, provided, however that: (i) the
Issuers, subsequent to such facsimile or electronic mail transmission of written
instructions and/or directions, shall provide the originally executed
instructions and/or directions to the Trustee in a timely manner and (ii) such
originally executed instructions and/or directions shall be signed by an
authorized “Officer” of the Company (it being understood that follow-up delivery
of original instructions or directions is not necessary for effective notice to
be deemed given by such facsimile or electronic mail transmission).

 


SECTION 11.03.                    COMMUNICATION BY HOLDERS OF NOTES WITH OTHER
HOLDERS OF NOTES.


 

Holders of the Notes may communicate pursuant to TIA § 312(b) with other Holders
of Notes with respect to their rights under this Indenture or the Notes.  The
Issuers, the Trustee, the Registrar and anyone else shall have the protection of
TIA § 312(c).

 


SECTION 11.04.                    CERTIFICATE AND OPINION AS TO CONDITIONS
PRECEDENT.


 

Upon any request or application by the Issuers to the Trustee to take any action
under this Indenture (except in connection with the original issuance of the
Notes), the Issuers shall furnish to the Trustee:

 

(a)           an Officers’ Certificate of each Issuer in form and substance
reasonably satisfactory to the Trustee stating that, in the opinion of the
signers, all conditions precedent and covenants, if any, provided for in this
Indenture relating to the proposed action have been satisfied; and

 

64

--------------------------------------------------------------------------------


 

(b)                                 an Opinion of Counsel in form and substance
reasonably satisfactory to the Trustee stating that, in the opinion of such
counsel, all such conditions precedent and covenants have been satisfied.

 


SECTION 11.05.                                                     STATEMENTS
REQUIRED IN CERTIFICATE OR OPINION.


 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall include:

 

(a)                                  a statement that the Person making such
certificate or opinion has read such covenant or condition;

 

(b)                                 a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based;

 

(c)                                  a statement that, in the opinion of such
Person, he or she has made such examination or investigation as is necessary to
enable him to express an informed opinion as to whether or not such covenant or
condition has been satisfied; and

 

(d)                                 a statement as to whether or not, in the
opinion of such Person, such condition or covenant has been satisfied.

 


SECTION 11.06.                                                     RULES BY
TRUSTEE AND AGENTS.


 

The Trustee may make reasonable rules for action by or at a meeting of Holders
of Notes.  The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.

 


SECTION 11.07.                                                     NO PERSONAL
LIABILITY OF DIRECTORS, OWNERS, EMPLOYEES, INCORPORATORS AND STOCKHOLDERS.


 

No director, owner, officer, employee, incorporator or stockholder of the
Issuers, the Guarantors or any of their Affiliates, as such, shall have any
liability for any obligations of the Issuers, the Guarantors and any of their
Affiliates under the Notes, the Guarantees or this Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their creation. 
Each Holder of the Notes by accepting a Note waives and releases all such
liability.  The waiver and release are part of the consideration for issuance of
the Notes.  Such waiver may not be effective to waive liabilities under the
federal securities laws and it is the view of the Commission that such waiver is
against public policy.

 


SECTION 11.08.                                                     GOVERNING
LAW.


 

The internal law of the State of New York shall govern and be used to construe
this Indenture, the Notes and the Guarantees without giving effect to applicable
principles of conflicts of law to the extent that the application of the laws of
another jurisdiction would be required thereby.

 

65

--------------------------------------------------------------------------------


 


SECTION 11.09.                                                     NO ADVERSE
INTERPRETATION OF OTHER AGREEMENTS.


 

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Issuers or any of their respective Subsidiaries.  Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

 


SECTION 11.10.                                                     SUCCESSORS.


 

All agreements of the Issuers and the Guarantors in this Indenture and the Notes
and the Guarantees shall bind the successors of the Issuers and the Guarantors,
respectively.  All agreements of the Trustee in this Indenture shall bind its
successor.

 


SECTION 11.11.                                                     SEVERABILITY.


 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 


SECTION 11.12.                                                     COUNTERPART
ORIGINALS.


 

The parties may sign any number of copies hereof.  Each signed copy shall be an
original, but all of them together represent the same agreement.

 


SECTION 11.13.                                                     TABLE OF
CONTENTS, HEADINGS, ETC.


 

The Table of Contents and headings of the Articles and Sections hereof have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

 


SECTION 11.14.                                                     FORCE
MAJEURE.


 

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

 


SECTION 11.15.                                                     WAIVER OF
JURY TRIAL.


 

EACH OF THE ISSUERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signatures on following page]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

 

DIRECTV HOLDINGS LLC, as Issuer

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

DIRECTV FINANCING CO., INC., as Issuer

 

 

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

DIRECTV, INC., as Guarantor

 

 

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

DIRECTV CUSTOMER SERVICES, INC.,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

DIRECTV MERCHANDISING, INC.,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

DIRECTV ENTERPRISES, LLC,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Indenture]

 

--------------------------------------------------------------------------------


 

 

DIRECTV OPERATIONS, LLC,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

LABC PRODUCTIONS, LLC,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

DIRECTV HOME SERVICES, LLC,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS I, INC.,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

DIRECTV PROGRAMMING HOLDINGS II, INC.,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ J. William Little

 

 

Name:

J. William Little

 

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Indenture]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

 

as Trustee

 

 

 

 

 

 

 

By:

/s/ Raymond Torres

 

 

Name:

Raymond Torres

 

 

Title:

Senior Associate

 

[Signature Page to Indenture]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[Face of 2014 Note]

4.750% Senior Note due 2014

 

Cert. No.
CUSIP No. [             ]

 

DIRECTV Holdings LLC and
DIRECTV Financing Co., Inc.

 

jointly and severally promise to pay to

 

or its registered assigns

 

the principal sum of

 

Dollars on October 1, 2014

 

Interest Payment Dates:  April 1 and October 1, commencing April 1, 2010.

 

Record Dates:  March 15 and September 15 (whether or not a Business Day).

 

IN WITNESS WHEREOF, the Issuers have caused this 2014 Note to be duly executed.

 

Dated:

 

 

DIRECTV HOLDINGS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DIRECTV FINANCING CO., INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

This is one of the 2014 Notes referred to in
the within-mentioned Indenture:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. , as Trustee

 

By:

 

 

 

Authorized Signatory

 

 

 

 

Dated:

 

 

 

A-1-1

--------------------------------------------------------------------------------


 

 

(Back of 2014 Note)

 

Capitalized terms used herein have the meanings assigned to them in the
Indenture (as defined below) unless otherwise indicated.

 

(1)                         Interest.  DIRECTV Holdings LLC, a Delaware limited
liability company (the “Company”) and DIRECTV Financing Co., Inc., a Delaware
corporation (“DIRECTV Financing” and, together with the Company, the “Issuers”)
jointly and severally promise to pay interest on the principal amount of this
2014 Note at the rate and in the manner specified below.  Interest will accrue
at 4.750% per annum and will be payable semi-annually in cash on each April 1
and October 1, commencing April 1, 2010, or if any such day is not a Business
Day on the next succeeding Business Day (each, an “Interest Payment Date”) to
Holders of record of the 2014 Notes at the close of business on the immediately
preceding March 15 and September 15, whether or not a Business Day.  Interest
will be computed on the basis of a 360-day year consisting of twelve 30-day
months.  Interest shall accrue from the most recent date to which interest has
been paid or, if no interest has been paid, from the date of original issuance. 
To the extent lawful, the Issuers shall pay interest on overdue principal at the
rate of the then applicable interest rate on the 2014 Notes; they shall pay
interest on overdue installments of interest (without regard to any applicable
grace periods) at the same rate to the extent lawful.  In addition, Holders may
be entitled to the benefits of certain provisions of the Registration Rights
Agreement.

 

(2)                         Method of Payment.  The Issuers shall pay interest
on the 2014 Notes (except defaulted interest) to the Persons who are registered
Holders of 2014 Notes at the close of business on the record date next preceding
the Interest Payment Date, even if such 2014 Notes are canceled after such
record date and on or before such Interest Payment Date.  The Holder hereof must
surrender this 2014 Note to a Paying Agent to collect principal payments.  The
Issuers will pay principal and interest in money of the United States that at
the time of payment is legal tender for payment of public and private debts. 
The 2014 Notes will be payable both as to principal and interest at the office
or agency of the Issuers maintained for such purpose or, at the option of the
Issuers, payment of interest may be made by check mailed to the Holders of 2014
Notes at their respective addresses set forth in the register of Holders of 2014
Notes.  Unless otherwise designated by the Issuers, the Issuers’ office or
agency will be the office of the Trustee maintained for such purpose.

 

(3)                         Paying Agent and Registrar.  Initially, the Trustee
will act as Paying Agent and Registrar.  The Issuers may change any Paying
Agent, Registrar or co-registrar without prior notice to any Holder of a 2014
Note.  The Company may act in any such capacity.

 

(4)                         Indenture.  The Issuers issued the 2014 Notes under
an Indenture, dated as of September 22, 2009 (the “Indenture”), among the
Issuers, the Guarantors and the Trustee.  This is one of an issue of 2014 Notes
of the Issuers issued, or to be issued, under the Indenture.  The Issuers shall
be entitled to issue additional 2014 Notes pursuant to Section 2.02 of the
Indenture.  All 2014 Notes issued under the Indenture shall be treated as a
single Series of Notes under the Indenture.  The terms of the 2014 Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended (15 U.S. Code §§ 77aaa-77bbbb),
as in effect on the date of the Indenture.  The 2014 Notes are subject to all
such terms, and Holders of 2014 Notes are referred to the Indenture and such act
for a statement of such terms.  The terms of the Indenture shall govern any
inconsistencies between the Indenture and the 2014 Notes.  The 2014 Notes are
senior unsecured obligations of the Issuers.

 

A-1-2

--------------------------------------------------------------------------------


 

(5)                         Optional Redemption.  At any time and from time to
time the Company may redeem all or any portion of the 2014 Notes outstanding at
a redemption price equal to the greater of:

 

(a)                                                                100% of the
aggregate principal amount of the 2014 Notes to be redeemed, and

 

(b)                                                               an amount
equal to sum of the present values of the remaining scheduled payments of
principal of and interest on the 2014 Notes to be redeemed (excluding accrued
and unpaid interest to the redemption date and subject to the right of Holders
on the relevant record date to receive interest due on the relevant interest
payment date) discounted from their scheduled date of payment to the redemption
date on a semi-annual basis (assuming a 360-day year consisting of twelve 30-day
months) using a discount rate equal to the Treasury Rate plus 40 basis points,

 

plus, in each of the above cases, accrued and unpaid interest, if any, to such
redemption date.

 

“Treasury Rate” means, at the time of computation, (1) the semi-annual
equivalent yield to maturity of the United States Treasury Securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) which has become publicly available at least two
Business Days prior to the redemption date or, if such Statistical Release is no
longer published, any publicly available source of similar market data) for the
maturity corresponding to the Comparable Treasury Issue; provided, however, that
if no maturity is within three months before or after the maturity date for the
2014 Notes, yields for the two published maturities most closely corresponding
to the Comparable Treasury Issue will be determined and the Treasury Rate will
be interpolated or extrapolated from those yields on a straight line basis,
rounding to the nearest month; or (2) if that release, or any successor release,
is not published during the week preceding the calculation date or does not
contain such yields, the rate per annum equal to the semiannual equivalent yield
to maturity of the Comparable Treasury Issue, calculated using a price for the
Comparable Treasury Issue (expressed as a percentage of its principal amount)
equal to the Comparable Treasury Price for that redemption date.  The Treasury
Rate will be calculated on the third Business Day preceding the redemption date.

 

(6)                         Repurchase at Option of Holder.  Upon the occurrence
of a Change of Control Triggering Event with respect to the 2014 Notes, the
Company shall make an offer to purchase on the Change of Control Payment Date
all outstanding 2014 Notes at a purchase price equal to 101% of the aggregate
principal amount thereof, together with accrued and unpaid interest thereon to
the date of repurchase.  Holders of 2014 Notes that are subject to an offer to
purchase will receive a Change of Control Offer from the Company prior to any
related Change of Control Payment Date and may elect to have such 2014 Notes
purchased by completing the form entitled “Option of Holder To Elect Purchase”
appearing below.

 

(7)                         Notice of Redemption.  Notice of redemption shall be
mailed at least 30 days but not more than 60 days before the redemption date to
each Holder whose 2014 Notes are to be

 

A-1-3

--------------------------------------------------------------------------------


 

redeemed at its registered address.  Notes may be redeemed in part but only in
whole multiples of $2,000, unless all of the 2014 Notes held by a Holder of 
2014 Notes are to be redeemed.  On and after the redemption date, interest
ceases to accrue on 2014 Notes or portions of them called for redemption unless
the Company fails to redeem such 2014 Notes or such portions thereof.

 

(8)        Denominations, Transfer, Exchange.  The 2014 Notes are in registered
form without coupons in denominations of $2,000 and integral multiples of
$1,000.  The transfer of 2014 Notes may be registered and 2014 Notes may be
exchanged as provided in the Indenture.  The Registrar and the Trustee may
require a Holder of a 2014 Note, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture.  The Registrar need not exchange or register
the transfer of any 2014 Note or portion of a 2014 Note selected for
redemption.  Also, it need not exchange or register the transfer of any 2014
Notes for a period of 15 days before a selection of 2014 Notes to be redeemed.

 

(9)        Persons Deemed Owners.  Prior to due presentment to the Trustee for
registration of the transfer of this 2014 Note, the Trustee, any Agent and the
Issuers may deem and treat the Person in whose name this 2014 Note is registered
as their absolute owner for the purpose of receiving payment of principal of,
premium, if any, and interest on this 2014 Note and for all other purposes
whatsoever, whether or not this 2014 Note is overdue, and neither the Trustee,
any Agent nor the Issuers shall be affected by notice to the contrary.  The
registered Holder of a 2014 Note shall be treated as its owner for all purposes.

 

(10)      Amendments, Supplement and Waivers.  Subject to certain exceptions,
the Indenture, the 2014 Notes or the Guarantees or any amended or supplemental
indenture with respect to the 2014 Notes may be amended or supplemented with the
written consent of the Holders of 2014 Notes of at least a majority of the
aggregate principal amount of 2014 Notes then outstanding (including consents
obtained in connection with a tender offer or exchange offer for the 2014
Notes), and any existing Default and its consequences or compliance with any
provision of the Indenture or the 2014 Notes may be waived with the consent of
the Holders of a majority of the aggregate principal amount of 2014 Notes then
outstanding (including consents obtained in connection with a tender offer or
exchange offer for the 2014 Notes).  Notwithstanding the foregoing, without the
consent of each Holder affected, an amendment or waiver may not (with respect to
any 2014 Notes held by a non-consenting Holder of 2014 Notes): reduce the
aggregate principal amount of 2014 Notes whose Holders must consent to an
amendment, supplement or waiver; reduce the principal of or change the fixed
maturity of any 2014 Note or alter the provisions with respect to the amount of
redemption premium on the 2014 Notes; reduce the rate of or change the time for
payment of interest on any 2014 Note; waive a Default or Event of Default with
respect to the 2014 Notes in the payment of principal of or premium, if any, or
interest on the 2014 Notes (except a rescission of acceleration of the 2014
Notes by the Holders of at least a majority in aggregate principal amount of the
then outstanding 2014 Notes and a waiver of the payment default that resulted
from such acceleration); make any 2014 Note payable in money other than that
stated in the 2014 Notes; make any change in the provisions of the Indenture
relating to waivers of past Defaults or the rights of Holders of 2014 Notes to
receive payments of principal of or interest on the 2014 Notes; waive a
redemption payment or mandatory redemption with respect to any 2014 Note; amend,
change or modify in any material respect the obligation of the Company to make
and consummate a Change of Control Offer in the event of a Change of

 

A-1-4

--------------------------------------------------------------------------------


 

Control Triggering Event after such Change of Control Triggering Event has
occurred; or make any change in the foregoing amendment and waiver provisions. 
Notwithstanding the foregoing, without the consent of any Holder of a 2014 Note,
the Indenture, the 2014 Notes or the Guarantees or any amended or supplemental
indenture with respect to the 2014 Notes may be amended or supplemented to cure
any ambiguity, defect or inconsistency; to provide for uncertificated 2014 Notes
or Guarantees in addition to or in place of certificated 2014 Notes or
Guarantees; to provide for the assumption of the obligations of the Issuers or
any Guarantor to the Holders of the 2014 Notes in case of a merger or
consolidation pursuant to Article 5 or Article 10 of the Indenture; to make any
change that would provide any additional rights or benefits to the Holders of
the 2014 Notes or that does not adversely affect the legal rights under the
Indenture of any such Holder; or to comply with the requirements of the
Commission in order to effect or maintain the qualification of the Indenture
under the Trust Indenture Act.

 

(11)      Defaults and Remedies.  Each of the following constitutes an Event of
Default with respect to the 2014 Notes:

 

(a)           default for 30 days in the payment when due of interest or
additional interest, if any, on the 2014 Notes;

 

(b)           default in payment when due of principal of or premium, if any, on
the 2014 Notes at maturity, upon repurchase, redemption or otherwise;

 

(c)           failure to comply with Section 4.10 or 5.01 of the Indenture;

 

(d)           default under any other provision of the Indenture or the 2014
Notes, which default remains uncured for 60 days after notice from the Trustee
or the Holders of at least 25% of the aggregate principal amount then
outstanding of the 2014 Notes;

 

(e)           there shall occur any (i) default under any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any Indebtedness for money borrowed by the Company and any of its
Subsidiaries (or the payment of which is guaranteed by the Company and any of
its Subsidiaries), other than the Indebtedness evidenced by the Existing Notes,
which default is caused by a failure to pay the principal of such Indebtedness
at the final stated maturity thereof within the grace period provided in such
Indebtedness (a “Payment Default”), and the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
under which there has been a Payment Default, aggregates $100 million or more or
(ii) “Event of Default” under and as defined in any indenture governing any of
the Existing Notes (but only for so long as the Existing Notes issued thereunder
remain outstanding and such “Event of Default” has not been cured or waived, in
accordance with such indenture) whether or not any of the Existing Notes have
been accelerated in accordance with the terms of the indentures governing the
Existing Notes;

 

(f)            default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company and any of its Subsidiaries (or
the payment of which is guaranteed by the Company or any of its Subsidiaries),
other than the Indebtedness evidenced

 

A-1-5

--------------------------------------------------------------------------------


 

by the Existing Notes, which default results in the acceleration of such
Indebtedness prior to its express maturity not rescinded or cured within 30 days
after such acceleration, and the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $100 million or more;

 

(g)           failure by the Company and any of its Subsidiaries to pay final
judgments (other than any judgment as to which a reputable insurance company has
accepted full liability) aggregating $100 million or more, which judgments are
not stayed within 60 days after their entry;

 

(h)           any Guarantee of a Significant Subsidiary with respect to the 2014
Notes shall be held in a judicial proceeding to be unenforceable or invalid or
shall cease for any reason to be in full force and effect, or any Guarantor that
qualifies as a Significant Subsidiary, or any Person acting on behalf of any
Guarantor that qualifies as a Significant Subsidiary, shall deny or disaffirm
its obligations under its Guarantee of the 2014 Notes;

 

(i)            the Company, DIRECTV Financing or any Significant Subsidiary of
the Company pursuant to or within the meaning of Bankruptcy Law (i) commences a
voluntary case; (ii) consents to the entry of an order for relief against it in
an involuntary case; (iii) consents to the appointment of a Custodian of it or
for all or substantially all of its property; or (iv) makes a general assignment
for the benefit of its creditors; and

 

(j)            a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that: (i) is for relief against the Company, DIRECTV
Financing or any Significant Subsidiary of the Company in an involuntary case;
(ii) appoints a custodian of the Company, DIRECTV Financing or any Significant
Subsidiary of the Company or for all or substantially all of the property of the
Company, DIRECTV Financing or any Significant Subsidiary of the Company; or
(iii) orders the liquidation of the Company, DIRECTV Financing or any
Significant Subsidiary of the Company, and the order or decree remains unstayed
and in effect for 60 consecutive days.

 

If an Event of Default (other than an Event of Default relating to an Issuer
specified in clause (i) or (j) above) occurs and is continuing, the Trustee by
notice to the Issuers, or the Holders of at least 25% of the aggregate principal
amount then outstanding of the 2014 Notes by written notice to the Issuers and
the Trustee, may declare all the 2014 Notes to be due and payable immediately. 
Notwithstanding the foregoing, in the case of an Event of Default specified in
clause (i) or (j) above with respect to an Issuer, all outstanding 2014 Notes
shall become and immediately be due and payable without further action or
notice.  Holders of the 2014 Notes may not enforce the Indenture or the 2014
Notes except as provided in the Indenture.  The Trustee may withhold from
Holders of the 2014 Notes notice of any continuing Default or Event of Default
(except a Default or Event of Default relating to the payment of principal or
interest) if it determines that withholding notice is in such Holders’ interest.

 

In the event the 2014 Notes are accelerated as a result of an Event of Default
specified in clause (e)(ii) above, such Event of Default and all consequences
thereof (excluding any resulting payment default, other than as a result of the
acceleration of the 2014 Notes) shall be annulled,

 

A-1-6

--------------------------------------------------------------------------------


 

waived and rescinded, automatically and without action by the Trustee or the
Holders, if (i) such rescission would not conflict with any judgment or decree
and (ii) within 60 days following the occurrence of such Event of Default:

 

(1)

the applicable Existing Notes have been redeemed, repaid or discharged in full;

 

 

(2)

the Trustee thereunder or the requisite holders thereof have rescinded or waived
the acceleration, notice or action (as the case may be) giving rise to the Event
of Default; or

 

 

(3)

the default that is the basis for the Event of Default has been cured.

 

The Holders of a majority in aggregate principal amount of the then outstanding
2014 Notes by written notice to the Trustee may on behalf of all the Holders of
2014 Notes rescind an acceleration and its consequences if the rescission would
not conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest or premium that has become due solely
because of the acceleration) have been cured or waived.  The Holders of a
majority in aggregate principal amount of the then outstanding 2014 Notes, by
written notice to the Trustee, may on behalf of the Holders of all of the 2014
Notes waive any existing Default or Event of Default and its consequences under
the Indenture, except a continuing Default or Event of Default in the payment of
interest or premium on, or principal of, the 2014 Notes.

 

The Issuers are required to deliver to the Trustee annually a statement
regarding compliance with the Indenture, and the Issuers are required upon
becoming aware of any Default or Event of Default to deliver to the Trustee a
statement specifying such Default or Event of Default.

 

All powers of the Trustee under the Indenture will be subject to applicable
provisions of the Communications Act, including, without limitation, the
requirements of prior approval for de facto or de jure transfer of control or
assignment of Title III licenses.

 

(12)      Trustee Dealings with Issuers.  The Trustee under the Indenture, in
its individual or any other capacity, may make loans to, accept deposits from,
and perform services for the Issuers or their Subsidiaries, and may otherwise
deal with the Issuers or their Subsidiaries, as if it were not Trustee; however,
if the Trustee acquires any conflicting interest it must eliminate such conflict
within 90 days, apply to the Commission for permission to continue as Trustee or
resign.

 

(13)      No Personal Liabilities of Directors, Owners, Employees, Incorporators
and Stockholders.  No director, owner, officer, employee, incorporator or
stockholder of the Issuers, the Guarantors or any of their Affiliates, as such,
shall have any liability for any obligations of the Issuers, the Guarantors or
any of their Affiliates under this Note, the Guarantees or the Indenture or for
any claim based on, in respect of, or by reason of, such obligations or their
creation.  Each Holder of 2014 Notes by accepting a 2014 Note waives and
releases all such liability.  The waiver and release are part of the
consideration for issuance of the 2014 Notes.

 

A-1-7

--------------------------------------------------------------------------------


 

(14)      Guarantees.  Payment of principal and interest (including interest on
overdue principal and overdue interest, if lawful) is unconditionally
guaranteed, jointly and severally, by each of the Guarantors.

 

(15)      Authentication.  This 2014 Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.

 

(16)      Abbreviations.  Customary abbreviations may be used in the name of a
Holder of a 2014 Note or an assignee, such as TEN COM (= tenants in common), TEN
ENT (= tenants by the entireties), JT TEN ( = joint tenants with right of
survivorship and not as tenants in common), CUST (5 Custodian), and U/G/M/A (=
Uniform Gifts to Minors Act).

 

(17)      CUSIP Numbers.  Pursuant to a recommendation promulgated by the
Committee on Uniform Note Identification Procedures, the Company has caused
CUSIP numbers to be printed on the 2014 Notes and has directed the Trustee to
use CUSIP numbers in notices of redemption as a convenience to Holders of 2014
Notes.  No representation is made as to the accuracy of such numbers either as
printed on the 2014 Notes or as contained in any notice of redemption and
reliance may be placed only on the other identification numbers placed thereon.

 

The Company will furnish to any Holder of a 2014 Note upon written request and
without charge a copy of the Indenture.  Request may be made to:

 

DIRECTV Holdings LLC
2230 East Imperial Highway
El Segundo, California  90245
Attention:  Corporate Secretary

 

A-1-8

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:  (I) or (we) assign and transfer
this 2014 Note to

 

 

(Insert assignee’s Soc. Sec. or tax I.D. no.)

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint                              agent to transfer this 2014
Note on the books of the Company.  The agent may substitute another to act for
him.

 

Date:

 

 

 

 

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of
this Note)

Signature Guarantee.

 

 

A-1-9

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have all or any part of this 2014 Note purchased by the
Issuers pursuant to Section 4.10 (Change of Control and Ratings Decline) of the
Indenture, check the box below:

 

o      Section 4.10

 

If you want to have only part of the 2014 Note purchased by the Issuers pursuant
to Section 4.10 of the Indenture, state the amount you elect to have purchased:

 

$

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Your Signature:

 

 

 

 

(Sign exactly as your name appears on the face of
this Note)

Signature Guarantee.

 

 

 

A-1-10

--------------------------------------------------------------------------------


 

[ATTACHMENT FOR GLOBAL NOTES]

 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of
decrease in
Principal Amount of
this Global Note

 

Amount of Increase Principal Amount of
the Global Note

 

Principal Amount
of this Global Note following such
Decrease (or Increase)

 

Signature of
authorized officer
of Trustee or
Note Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1-11

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[Face of 2019 Note]

5.875% Senior Note due 2019

 

Cert. No.
CUSIP No. [             ]

 

DIRECTV Holdings LLC and
DIRECTV Financing Co., Inc.

 

jointly and severally promise to pay to

 

or its registered assigns

 

the principal sum of

 

Dollars on October 1, 2019

 

Interest Payment Dates:  April 1 and October 1, commencing April 1, 2010.

 

Record Dates:  March 15 and September 15 (whether or not a Business Day).

 

IN WITNESS WHEREOF, the Issuers have caused this 2019 Note to be duly executed.

 

Dated:

 

 

 

 

 

 

DIRECTV HOLDINGS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DIRECTV FINANCING CO., INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

This is one of the 2019 Notes referred to in

 

the within-mentioned Indenture:

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. , as Trustee

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

Dated:

 

 

 

 

A-2-1

--------------------------------------------------------------------------------

 


 

(Back of 2019 Note)

 

Capitalized terms used herein have the meanings assigned to them in the
Indenture (as defined below) unless otherwise indicated.

 

(1)                         Interest.  DIRECTV Holdings LLC, a Delaware limited
liability company (the “Company”) and DIRECTV Financing Co., Inc., a Delaware
corporation (“DIRECTV Financing” and, together with the Company, the “Issuers”)
jointly and severally promise to pay interest on the principal amount of this
2019 Note at the rate and in the manner specified below.  Interest will accrue
at 5.875% per annum and will be payable semi-annually in cash on each April 1
and October 1, commencing April 1, 2010, or if any such day is not a Business
Day on the next succeeding Business Day (each, an “Interest Payment Date”) to
Holders of record of the 2019 Notes at the close of business on the immediately
preceding March 15 and September 15, whether or not a Business Day.  Interest
will be computed on the basis of a 360-day year consisting of twelve 30-day
months.  Interest shall accrue from the most recent date to which interest has
been paid or, if no interest has been paid, from the date of original issuance. 
To the extent lawful, the Issuers shall pay interest on overdue principal at the
rate of the then applicable interest rate on the 2019 Notes; they shall pay
interest on overdue installments of interest (without regard to any applicable
grace periods) at the same rate to the extent lawful.  In addition, Holders may
be entitled to the benefits of certain provisions of the Registration Rights
Agreement.

 

(2)                         Method of Payment.  The Issuers shall pay interest
on the 2019 Notes (except defaulted interest) to the Persons who are registered
Holders of 2019 Notes at the close of business on the record date next preceding
the Interest Payment Date, even if such 2019 Notes are canceled after such
record date and on or before such Interest Payment Date.  The Holder hereof must
surrender this 2019 Note to a Paying Agent to collect principal payments.  The
Issuers will pay principal and interest in money of the United States that at
the time of payment is legal tender for payment of public and private debts. 
The 2019 Notes will be payable both as to principal and interest at the office
or agency of the Issuers maintained for such purpose or, at the option of the
Issuers, payment of interest may be made by check mailed to the Holders of 2019
Notes at their respective addresses set forth in the register of Holders of 2019
Notes.  Unless otherwise designated by the Issuers, the Issuers’ office or
agency will be the office of the Trustee maintained for such purpose.

 

(3)                         Paying Agent and Registrar.  Initially, the Trustee
will act as Paying Agent and Registrar.  The Issuers may change any Paying
Agent, Registrar or co-registrar without prior notice to any Holder of a 2019
Note.  The Company may act in any such capacity.

 

(4)                         Indenture.  The Issuers issued the 2019 Notes under
an Indenture, dated as of September 22, 2009 (the “Indenture”), among the
Issuers, the Guarantors and the Trustee.  This is one of an issue of 2019 Notes
of the Issuers issued, or to be issued, under the Indenture.  The Issuers shall
be entitled to issue additional 2019 Notes pursuant to Section 2.02 of the
Indenture.  All 2019 Notes issued under the Indenture shall be treated as a
single Series of Notes under the Indenture.  The terms of the 2019 Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the Trust Indenture Act of 1939, as amended (15 U.S. Code §§ 77aaa-77bbbb),
as in effect on the date of the Indenture.  The 2019 Notes are subject to all
such terms, and Holders of 2019 Notes are referred to the Indenture and such act
for a statement of such terms.  The terms of the Indenture shall govern any
inconsistencies between the Indenture and the 2019 Notes.  The 2019 Notes are
senior unsecured obligations of the Issuers.

 

A-2-2

--------------------------------------------------------------------------------


 

(5)                         Optional Redemption.  At any time and from time to
time the Company may redeem all or any portion of the 2019 Notes outstanding at
a redemption price equal to the greater of:

 

(a)                                100% of the aggregate principal amount of the
2019 Notes to be redeemed, and

 

(b)                               an amount equal to sum of the present values
of the remaining scheduled payments of principal of and interest on the 2019
Notes to be redeemed (excluding accrued and unpaid interest to the redemption
date and subject to the right of holders on the relevant record date to receive
interest due on the relevant interest payment date) discounted from their
scheduled date of payment to the redemption date on a semi-annual basis
(assuming a 360-day year consisting of twelve 30-day months) using a discount
rate equal to the Treasury Rate plus 40 basis points,

 

plus, in each of the above cases, accrued and unpaid interest, if any, to such
redemption date.

 

“Treasury Rate” means, at the time of computation, (1) the semi-annual
equivalent yield to maturity of the United States Treasury Securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) which has become publicly available at least two
Business Days prior to the redemption date or, if such Statistical Release is no
longer published, any publicly available source of similar market data) for the
maturity corresponding to the Comparable Treasury Issue; provided, however, that
if no maturity is within three months before or after the maturity date for the
2019 Notes, yields for the two published maturities most closely corresponding
to the Comparable Treasury Issue will be determined and the Treasury Rate will
be interpolated or extrapolated from those yields on a straight line basis,
rounding to the nearest month; or (2) if that release, or any successor release,
is not published during the week preceding the calculation date or does not
contain such yields, the rate per annum equal to the semiannual equivalent yield
to maturity of the Comparable Treasury Issue, calculated using a price for the
Comparable Treasury Issue (expressed as a percentage of its principal amount)
equal to the Comparable Treasury Price for that redemption date.  The Treasury
Rate will be calculated on the third Business Day preceding the redemption date.

 

(6)                         Repurchase at Option of Holder.  Upon the occurrence
of a Change of Control Triggering Event with respect to the 2019 Notes, the
Company shall make an offer to purchase on the Change of Control Payment Date
all outstanding 2019 Notes at a purchase price equal to 101% of the aggregate
principal amount thereof, together with accrued and unpaid interest thereon to
the date of repurchase.  Holders of 2019 Notes that are subject to an offer to
purchase will receive a Change of Control Offer from the Company prior to any
related Change of Control Payment Date and may elect to have such 2019 Notes
purchased by completing the form entitled “Option of Holder To Elect Purchase”
appearing below.

 

A-2-3

--------------------------------------------------------------------------------


 

(7)                         Notice of Redemption.  Notice of redemption shall be
mailed at least 30 days but not more than 60 days before the redemption date to
each Holder whose 2019 Notes are to be redeemed at its registered address. 
Notes may be redeemed in part but only in whole multiples of $2,000, unless all
of the 2019 Notes held by a Holder of 2019 Notes are to be redeemed.  On and
after the redemption date, interest ceases to accrue on 2019 Notes or portions
of them called for redemption unless the Company fails to redeem such 2019 Notes
or such portions thereof.

 

(8)                         Denominations, Transfer, Exchange.  The 2019 Notes
are in registered form without coupons in denominations of $2,000 and integral
multiples of $1,000.  The transfer of 2019 Notes may be registered and 2019
Notes may be exchanged as provided in the Indenture.  The Registrar and the
Trustee may require a Holder of a 2019 Note, among other things, to furnish
appropriate endorsements and transfer documents and to pay any taxes and fees
required by law or permitted by the Indenture.  The Registrar need not exchange
or register the transfer of any 2019 Note or portion of a 2019 Note selected for
redemption.  Also, it need not exchange or register the transfer of any 2019
Notes for a period of 15 days before a selection of 2019 Notes to be redeemed.

 

(9)                         Persons Deemed Owners.  Prior to due presentment to
the Trustee for registration of the transfer of this 2019 Note, the Trustee, any
Agent and the Issuers may deem and treat the Person in whose name this 2019 Note
is registered as their absolute owner for the purpose of receiving payment of
principal of, premium, if any, and interest on this 2019 Note and for all other
purposes whatsoever, whether or not this 2019 Note is overdue, and neither the
Trustee, any Agent nor the Issuers shall be affected by notice to the contrary. 
The registered Holder of a 2019 Note shall be treated as its owner for all
purposes.

 

(10)                   Amendments, Supplement and Waivers.  Subject to certain
exceptions, the Indenture, the 2019 Notes or the Guarantees or any amended or
supplemental indenture with respect to the 2019 Notes may be amended or
supplemented with the written consent of the Holders of 2019 Notes of at least a
majority of the aggregate principal amount of 2019 Notes then outstanding
(including consents obtained in connection with a tender offer or exchange offer
for the 2019 Notes), and any existing Default and its consequences or compliance
with any provision hereof or the 2019 Notes may be waived with the consent of
the Holders of a majority of the aggregate principal amount of 2019 Notes then
outstanding (including consents obtained in connection with a tender offer or
exchange offer for the 2019 Notes).  Notwithstanding the foregoing, without the
consent of each Holder affected, an amendment or waiver may not (with respect to
any 2019 Notes held by a non-consenting Holder of 2019 Notes): reduce the
aggregate principal amount of 2019 Notes whose Holders must consent to an
amendment, supplement or waiver; reduce the principal of or change the fixed
maturity of any 2019 Note or alter the provisions with respect to the amount of
redemption premium on the 2019 Notes; reduce the rate of or change the time for
payment of interest on any 2019 Note; waive a Default or Event of Default with
respect to the 2019 Notes in the payment of principal of or premium, if any, or
interest on the 2019 Notes (except a rescission of acceleration of the 2019
Notes by the Holders of at least a majority in aggregate principal amount of the
then outstanding 2019 Notes and a waiver of the payment default that resulted
from such acceleration); make any 2019 Note payable in money other than that
stated in the 2019 Notes; make any change in the provisions to the Indenture
relating to waivers of past Defaults or the rights of Holders of 2019 Notes to
receive payments of principal of or interest on the 2019 Notes; waive a
redemption payment or mandatory redemption with respect to any 2019 Note; amend,
change or modify in any material respect the obligation of the Company to make
and consummate a Change of Control Offer in the event of a Change of Control

 

A-2-4

--------------------------------------------------------------------------------


 

Triggering Event after such Change of Control Triggering Event has occurred; or
make any change in the foregoing amendment and waiver provisions. 
Notwithstanding the foregoing, without the consent of any Holder of a 2019 Note,
the Indenture, the 2019 Notes or the Guarantees or any amended or supplemental
indenture with respect to the 2019 Notes may be amended or supplemented to cure
any ambiguity, defect or inconsistency; to provide for uncertificated 2019 Notes
or Guarantees in addition to or in place of certificated 2019 Notes or
Guarantees; to provide for the assumption of the obligations of the Issuers or
any Guarantor to the Holders of the 2019 Notes in case of a merger or
consolidation pursuant to Article 5 or Article 10 of the Indenture; to make any
change that would provide any additional rights or benefits to the Holders of
the 2019 Notes or that does not adversely affect the legal rights under the
Indenture of any such Holder; or to comply with the requirements of the
Commission in order to effect or maintain the qualification of the Indenture
under the Trust Indenture Act.

 

(11)                   Defaults and Remedies.  Each of the following constitutes
an Event of Default with respect to the 2019 Notes:

 

(a)                                  default for 30 days in the payment when due
of interest or additional interest, if any, on the 2019 Notes;

 

(b)                                 default in payment when due of principal of
or premium, if any, on the 2019 Notes at maturity, upon repurchase, redemption
or otherwise;

 

(c)                                  failure to comply with Section 4.10 or 5.01
of the Indenture;

 

(d)                                 default under any other provision of the
Indenture or the 2019 Notes, which default remains uncured for 60 days after
notice from the Trustee or the Holders of at least 25% of the aggregate
principal amount then outstanding of the 2019 Notes;

 

(e)                                  there shall occur any (i) default under any
mortgage, indenture or instrument under which there may be issued or by which
there may be secured or evidenced any Indebtedness for money borrowed by the
Company and any of its Subsidiaries (or the payment of which is guaranteed by
the Company and any of its Subsidiaries), other than the Indebtedness evidenced
by the Existing Notes, which default is caused by a failure to pay the principal
of such Indebtedness at the final stated maturity thereof within the grace
period provided in such Indebtedness (a “Payment Default”), and the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a Payment Default, aggregates $100
million or more or (ii) “Event of Default” under and as defined in any indenture
governing any of the Existing Notes (but only for so long as the Existing Notes
issued thereunder remain outstanding and such “Event of Default” has not been
cured or waived, in accordance with such indenture) whether or not any of the
Existing Notes have been accelerated in accordance with the terms of the
indentures governing the Existing Notes;

 

(f)                                    default under any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any Indebtedness for money borrowed by the Company and any of its
Subsidiaries (or the payment of which is guaranteed by the Company or any of its
Subsidiaries), other than the Indebtedness evidenced

 

A-2-5

--------------------------------------------------------------------------------


 

by the Existing Notes, which default results in the acceleration of such
Indebtedness prior to its express maturity not rescinded or cured within 30 days
after such acceleration, and the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $100 million or more;

 

(g)                                 failure by the Company and any of its
Subsidiaries to pay final judgments (other than any judgment as to which a
reputable insurance company has accepted full liability) aggregating $100
million or more, which judgments are not stayed within 60 days after their
entry;

 

(h)                                 any Guarantee of a Significant Subsidiary
with respect to the 2019 Notes shall be held in a judicial proceeding to be
unenforceable or invalid or shall cease for any reason to be in full force and
effect, or any Guarantor that qualifies as a Significant Subsidiary, or any
Person acting on behalf of any Guarantor that qualifies as a Significant
Subsidiary, shall deny or disaffirm its obligations under its Guarantee of the
2019 Notes;

 

(i)                                     the Company, DIRECTV Financing or any
Significant Subsidiary of the Company pursuant to or within the meaning of
Bankruptcy Law (i) commences a voluntary case; (ii) consents to the entry of an
order for relief against it in an involuntary case; (iii) consents to the
appointment of a Custodian of it or for all or substantially all of its
property; or (iv) makes a general assignment for the benefit of its creditors;
and

 

(j)                                     a court of competent jurisdiction enters
an order or decree under any Bankruptcy Law that: (i) is for relief against the
Company, DIRECTV Financing or any Significant Subsidiary of the Company in an
involuntary case; (ii) appoints a custodian of the Company, DIRECTV Financing or
any Significant Subsidiary of the Company or for all or substantially all of the
property of the Company, DIRECTV Financing or any Significant Subsidiary of the
Company; or (iii) orders the liquidation of the Company, DIRECTV Financing or
any Significant Subsidiary of the Company, and the order or decree remains
unstayed and in effect for 60 consecutive days.

 

If an Event of Default (other than an Event of Default relating to an Issuer
specified in clause (i) or (j) above) occurs and is continuing, the Trustee by
notice to the Issuers, or the Holders of at least 25% of the aggregate principal
amount then outstanding of the 2019 Notes by written notice to the Issuers and
the Trustee, may declare all the 2019 Notes to be due and payable immediately. 
Notwithstanding the foregoing, in the case of an Event of Default specified in
clause (i) or (j) above with respect to an Issuer, all outstanding 2019 Notes
shall become and immediately be due and payable without further action or
notice.  Holders of the 2019 Notes may not enforce the Indenture or the 2019
Notes except as provided in the Indenture.  The Trustee may withhold from
Holders of the 2019 Notes notice of any continuing Default or Event of Default
(except a Default or Event of Default relating to the payment of principal or
interest) if it determines that withholding notice is in such Holders’ interest.

 

In the event the 2019 Notes are accelerated as a result of an Event of Default
specified in clause (e)(ii) above, such Event of Default and all consequences
thereof (excluding any resulting payment default, other than as a result of the
acceleration of the 2019 Notes) shall be annulled,

 

A-2-6

--------------------------------------------------------------------------------


 

waived and rescinded, automatically and without action by the Trustee or the
Holders, if (i) such rescission would not conflict with any judgment or decree
and (ii) within 60 days following the occurrence of such Event of Default:

 

(1)                                 the applicable Existing Notes have been
redeemed, repaid or discharged in full;

 

(2)                                 the Trustee thereunder or the requisite
holders thereof have rescinded or waived the acceleration, notice or action (as
the case may be) giving rise to the Event of Default; or

 

(3)                                 the default that is the basis for the Event
of Default has been cured.

 

The Holders of a majority in aggregate principal amount of the then outstanding
2019 Notes by written notice to the Trustee may on behalf of all the Holders of
2019 Notes rescind an acceleration and its consequences if the rescission would
not conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest or premium that has become due solely
because of the acceleration) have been cured or waived.  The Holders of a
majority in aggregate principal amount of the then outstanding 2019 Notes, by
written notice to the Trustee, may on behalf of the Holders of all of the 2019
Notes waive any existing Default or Event of Default and its consequences under
the Indenture, except a continuing Default or Event of Default in the payment of
interest or premium on, or principal of, the 2019 Notes.

 

The Issuers are required to deliver to the Trustee annually a statement
regarding compliance with the Indenture, and the Issuers are required upon
becoming aware of any Default or Event of Default to deliver to the Trustee a
statement specifying such Default or Event of Default.

 

All powers of the Trustee under the Indenture will be subject to applicable
provisions of the Communications Act, including, without limitation, the
requirements of prior approval for de facto or de jure transfer of control or
assignment of Title III licenses.

 

(12)                   Trustee Dealings with Issuers.  The Trustee under the
Indenture, in its individual or any other capacity, may make loans to, accept
deposits from, and perform services for the Issuers or their Subsidiaries, and
may otherwise deal with the Issuers or their Subsidiaries, as if it were not
Trustee; however, if the Trustee acquires any conflicting interest it must
eliminate such conflict within 90 days, apply to the Commission for permission
to continue as Trustee or resign.

 

(13)                   No Personal Liabilities of Directors, Owners, Employees,
Incorporators and Stockholders.  No director, owner, officer, employee,
incorporator or stockholder of the Issuers, the Guarantors or any of their
Affiliates, as such, shall have any liability for any obligations of the
Issuers, the Guarantors or any of their Affiliates under this Note, the
Guarantees or the Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation.  Each Holder of 2019 Notes by
accepting a 2019 Note waives and releases all such liability.  The waiver and
release are part of the consideration for issuance of the 2019 Notes.

 

A-2-7

--------------------------------------------------------------------------------


 

(14)                   Guarantees.  Payment of principal and interest (including
interest on overdue principal and overdue interest, if lawful) is
unconditionally guaranteed, jointly and severally, by each of the Guarantors.

 

(15)                   Authentication.  This 2019 Note shall not be valid until
authenticated by the manual signature of the Trustee or an authenticating agent.

 

(16)                   Abbreviations.  Customary abbreviations may be used in
the name of a Holder of a 2019 Note or an assignee, such as TEN COM (= tenants
in common), TEN ENT (= tenants by the entireties), JT TEN ( = joint tenants with
right of survivorship and not as tenants in common), CUST (5 Custodian), and
U/G/M/A (= Uniform Gifts to Minors Act).

 

(17)                   CUSIP Numbers.  Pursuant to a recommendation promulgated
by the Committee on Uniform Note Identification Procedures, the Company has
caused CUSIP numbers to be printed on the 2019 Notes and has directed the
Trustee to use CUSIP numbers in notices of redemption as a convenience to
Holders of 2019 Notes.  No representation is made as to the accuracy of such
numbers either as printed on the 2019 Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

 

The Company will furnish to any Holder of a 2019 Note upon written request and
without charge a copy of the Indenture.  Request may be made to:

 

DIRECTV Holdings LLC
2230 East Imperial Highway
El Segundo, California  90245
Attention:  Corporate Secretary

 

A-2-8

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:  (I) or (we) assign and transfer
this 2019 Note to

 

 

(Insert assignee’s Soc. Sec. or tax I.D. no.)

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint                              agent to transfer this 2019
Note on the books of the Company.  The agent may substitute another to act for
him.

 

Date:

 

 

 

 

 

 

 

 

Your Signature:

 

 

 

 

(Sign exactly as your name appears on the face of

 

 

 

this Note)

Signature Guarantee.

 

 

 

A-2-9

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have all or any part of this 2019 Note purchased by the
Issuers pursuant to Section 4.10 (Change of Control and Ratings Decline) of the
Indenture, check the box below:

 

o                            Section 4.10

 

If you want to have only part of the 2019 Note purchased by the Issuers pursuant
to Section 4.10 of the Indenture, state the amount you elect to have purchased:

 

$

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Your Signature:

 

 

 

 

(Sign exactly as your name appears on the face of

 

 

 

this Note)

Signature Guarantee.

 

 

 

A-2-10

--------------------------------------------------------------------------------


 

[ATTACHMENT FOR GLOBAL NOTES]

 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of
decrease in
Principal Amount of
this Global Note

 

Amount of Increase
Principal Amount of
the Global Note

 

Principal Amount
of this Global Note
following such
Decrease (or Increase)

 

Signature of
authorized officer
of Trustee or
Note Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2-11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTEE

 

[Name of Guarantor] and its successors under the Indenture, jointly and
severally with any other Guarantors, hereby irrevocably and unconditionally
(i) guarantee the due and punctual payment of the principal of, premium, if any,
and interest on the Notes, whether at maturity, by acceleration, redemption or
otherwise, the due and punctual payment of interest on the overdue principal of
and interest, if any, on the Notes, to the extent lawful, and the due and
punctual performance of all other obligations of DIRECTV Holdings LLC and
DIRECTV Financing Co., Inc. (together the “Issuers”) to the Holders or the
Trustee all in accordance with the terms set forth in Article 10 of the
Indenture and (ii) in case of any extension of time of payment or renewal of any
Notes or any of such other obligations, guarantee that the same will be promptly
paid in full when due or performed in accordance with the terms of the extension
or renewal, whether at stated maturity, by acceleration or otherwise. 
Capitalized terms used herein have the meanings assigned to them in the
Indenture unless otherwise indicated.

 

No director, owner, officer, employee, incorporator or stockholder of any
Guarantor or any of its Affiliates, as such, shall have any liability for any
obligations of such Guarantor or any of its Affiliates under this guarantee by
reason of his or its status as such.  This Guarantee shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and assigns of the Trustee and the Holders and, in the event of any
transfer or assignment of rights by any Holder or the Trustee, the rights and
privileges herein conferred upon that party shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
hereof.

 

This Guarantee shall not be valid or obligatory for any purpose until the
certificate of authentication on the Note upon which this Guarantee is noted
shall have been executed by the Trustee under the Indenture by the manual
signature of one of its authorized officers.

 

THE TERMS OF ARTICLE 10 OF THE INDENTURE ARE INCORPORATED HEREIN BY REFERENCE.

 

This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York.

 

 

[NAME OF GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF CERTIFICATE OF TRANSFER

 

DIRECTV Holdings LLC
DIRECTV Financing Co., Inc.
2230 East Imperial Highway
El Segundo, California  92405

 

The Bank of New York Mellon Trust Company, N.A.
700 South Flower Street, Suite 500
Los Angeles, CA 90017
Attn:  Corporate Unit

 

Re:  4.750% Senior Notes due 2014

 

Reference is hereby made to the Indenture, dated as of September 22, 2009 (the
“Indenture”), among DIRECTV Holdings LLC and DIRECTV Financing Co., Inc., as
co-issuers (the “Issuers”), the Guarantors named therein and The Bank of New
York Mellon Trust Company, N.A., as trustee.  Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

 

(the “Transferor”) owns and proposes to transfer the Note[s] or interest in such
Note[s] specified in Annex A hereto, in the principal amount of $         in
such Note[s] or interests (the “Transfer”), to                      (the
“Transferee”), as further specified in Annex A hereto.  In connection with the
Transfer, the Transferor hereby certifies that:

 

[CHECK ALL THAT APPLY]

 

1.

o

Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Definitive Note Pursuant to Rule 144A. The Transfer is being
effected pursuant to and in accordance with Rule 144A under the United States
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believed
and believes is purchasing the beneficial interest or Definitive Note for its
own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Definitive Note and in the
Indenture and the Securities Act.

 

C-1-1

--------------------------------------------------------------------------------


 

2.

o

Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Definitive Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a Person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or
Rule 904(b) of Regulation S under the Securities Act, (iii) the transaction is
not part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person (other than an Initial
Purchaser). Upon consummation of the proposed transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on Transfer enumerated in the Private
Placement Legend printed on the Regulation S Global Note and/or the Definitive
Note and in the Indenture and the Securities Act.

 

 

 

3.

o

Check and complete if Transferee will take delivery of a beneficial interest in
a Definitive Note pursuant to any provision of the Securities Act other than
Rule 144A or Regulation S. The Transfer is being effected in compliance with the
transfer restrictions applicable to beneficial interests in Restricted Global
Notes and Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act and any applicable blue sky securities laws of any state of the
United States, and accordingly the Transferor hereby further certifies that
(check one):

 

 

 

 

 

(a)

o

such Transfer is being effected pursuant to and in accordance with Rule 144
under the Securities Act;

 

 

 

 

 

or

 

 

 

 

 

 

 

(b)

o

or such Transfer is being effected to the Issuers or a subsidiary thereof;

 

 

 

 

 

or

 

 

 

 

 

 

 

(c)

o

such Transfer is being effected pursuant to an effective registration statement
under the Securities Act and in compliance with the prospectus delivery
requirements of the Securities Act.

 

C-1-2

--------------------------------------------------------------------------------


 

4.

o

Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

 

 

 

 

 

 

 

(a)

o

Check if Transfer is pursuant to Rule 144.  (i)  The Transfer is being effected
pursuant to and in accordance with Rule 144 under the Securities Act and in
compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act.  Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

 

 

 

 

 

 

 

(b)

o

Check if Transfer is Pursuant to Regulation S.  (i)  The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

 

 

 

 

 

 

 

(c)

o

Check if Transfer is Pursuant to Other Exemption.  (i)  The Transfer is being
effected pursuant to and in compliance with an exemption from the registration
requirements of the Securities Act other than Rule 144, Rule 903 or Rule 904 and
in compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act.  Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will not be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes or Restricted
Definitive Notes and in the Indenture.

 

C-1-3

--------------------------------------------------------------------------------


 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

 

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Dated:

 

 

 

 

C-1-4

--------------------------------------------------------------------------------


 

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.                    The Transferor owns and proposes to transfer the
following:

 

[CHECK ONE OF (a) OR (b)]

 

(a)                         o                 a beneficial interest in the:

 

(i)             o             144A Global Note (CUSIP [               ]), or

 

(ii)          o             Regulation S Global  (CUSIP [               ])),  or

 

(b)                        o                 a Restricted Definitive Note.

 

2.                    After the Transfer the Transferee will hold:

 

[CHECK ONE]

 

(a)                         o                 a beneficial interest in the:

 

(i)             o             144A Global Note  (CUSIP [               ]),  or

 

(ii)          o             Regulation S Global Note (CUSIP [               ]),
or

 

(iii)       o             Unrestricted Global Note  CUSIP [               ],  or

 

(b)                        o                 a Restricted Definitive Note; or

 

(c)                         o                 an Unrestricted Definitive Note,

 

in accordance with the terms of the Indenture.

 

C-1-5

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF CERTIFICATE OF TRANSFER

 

DIRECTV Holdings LLC
DIRECTV Financing Co., Inc.
2230 East Imperial Highway
El Segundo, California  92405

 

The Bank of New York Mellon Trust Company, N.A.
700 South Flower Street, Suite 500
Los Angeles, CA 90017
Attn:  Corporate Unit

 

Re:  5.875% Senior Notes due 2019

 

Reference is hereby made to the Indenture, dated as of September 22, 2009 (the
“Indenture”), among DIRECTV Holdings LLC and DIRECTV Financing Co., Inc., as
co-issuers (the “Issuers”), the Guarantors named therein and The Bank of New
York Mellon Trust Company, N.A., as trustee.  Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

 

(the “Transferor”) owns and proposes to transfer the Note[s] or interest in such
Note[s] specified in Annex A hereto, in the principal amount of $         in
such Note[s] or interests (the “Transfer”), to                      (the
“Transferee”), as further specified in Annex A hereto.  In connection with the
Transfer, the Transferor hereby certifies that:

 

[CHECK ALL THAT APPLY]

 

1.

o

Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Definitive Note Pursuant to Rule 144A. The Transfer is being
effected pursuant to and in accordance with Rule 144A under the United States
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believed
and believes is purchasing the beneficial interest or Definitive Note for its
own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Definitive Note and in the
Indenture and the Securities Act.

 

C-2-1

--------------------------------------------------------------------------------


 

2.

o

Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Definitive Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a Person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or
Rule 904(b) of Regulation S under the Securities Act, (iii) the transaction is
not part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person (other than an Initial
Purchaser). Upon consummation of the proposed transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on Transfer enumerated in the Private
Placement Legend printed on the Regulation S Global Note and/or the Definitive
Note and in the Indenture and the Securities Act.

 

 

 

3.

o

Check and complete if Transferee will take delivery of a beneficial interest in
a Definitive Note pursuant to any provision of the Securities Act other than
Rule 144A or Regulation S. The Transfer is being effected in compliance with the
transfer restrictions applicable to beneficial interests in Restricted Global
Notes and Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act and any applicable blue sky securities laws of any state of the
United States, and accordingly the Transferor hereby further certifies that
(check one):

 

 

 

 

 

(a)

o

such Transfer is being effected pursuant to and in accordance with Rule 144
under the Securities Act;

 

 

 

 

 

or

 

 

 

 

 

 

 

(b)

o

or such Transfer is being effected to the Issuers or a subsidiary thereof;

 

 

 

 

 

or

 

 

 

 

 

 

 

(c)

o

such Transfer is being effected pursuant to an effective registration statement
under the Securities Act and in compliance with the prospectus delivery
requirements of the Securities Act.

 

C-2-2

--------------------------------------------------------------------------------


 

4.

o

Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

 

 

 

 

 

 

 

(a)

o

Check if Transfer is pursuant to Rule 144. (i)  The Transfer is being effected
pursuant to and in accordance with Rule 144 under the Securities Act and in
compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

 

 

 

 

 

 

 

(b)

o

Check if Transfer is Pursuant to Regulation S. (i)  The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

 

 

 

 

 

 

 

(c)

o

Check if Transfer is Pursuant to Other Exemption. (i)  The Transfer is being
effected pursuant to and in compliance with an exemption from the registration
requirements of the Securities Act other than Rule 144, Rule 903 or Rule 904 and
in compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will not be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes or Restricted
Definitive Notes and in the Indenture.

 

C-2-3

--------------------------------------------------------------------------------


 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

 

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Dated:

 

 

 

 

C-2-4

--------------------------------------------------------------------------------


 

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.                    The Transferor owns and proposes to transfer the
following:

 

[CHECK ONE OF (a) OR (b)]

 

(a)                         o                 a beneficial interest in the:

 

(i)             o             144A Global Note (CUSIP [               ]), or

 

(ii)          o             Regulation S Global  (CUSIP [               ])),  or

 

(b)                        o                 a Restricted Definitive Note.

 

2.                    After the Transfer the Transferee will hold:

 

[CHECK ONE]

 

(a)                         o                 a beneficial interest in the:

 

(i)             o             144A Global Note  (CUSIP [               ]),  or

 

(ii)          o             Regulation S Global Note (CUSIP [               ]),
or

 

(iii)       o             Unrestricted Global Note  CUSIP [               ],  or

 

(b)                        o                 a Restricted Definitive Note; or

 

(c)                         o                 an Unrestricted Definitive Note,

 

in accordance with the terms of the Indenture.

 

C-2-5

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF CERTIFICATE OF EXCHANGE

 

DIRECTV Holdings LLC
DIRECTV Financing Co., Inc.
2230 East Imperial Highway
El Segundo, California   92405

 

The Bank of New York Mellon Trust Company, N.A.
700 South Flower Street, Suite 500
Los Angeles, CA 90017
Attn:  Corporate Unit



Re:  4.750% Senior Notes due 2014

 

(CUSIP [             ])

 

Reference is hereby made to the Indenture, dated as of September 22, 2009 (the
“Indenture”), among DIRECTV Holdings LLC and DIRECTV Financing Co., Inc., as
co-issuers (the “Issuers”), the Guarantors named therein and The Bank of New
York Mellon, as trustee.  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

 

(the “Owner”) owns and proposes to exchange the Note[s] or interest in such
Note[s] specified herein, in the principal amount of $                 in such
Note[s] or interests (the “Exchange”).  In connection with the Exchange, the
Owner hereby certifies that:

 

1.                              Exchange of Restricted Definitive Notes or
Beneficial Interests in a Restricted Global Note for Unrestricted Definitive
Notes or Beneficial Interests in an Unrestricted Global Note.

 

(a)                         o                 Check if Exchange is from
beneficial interest in a Restricted Global Note to beneficial interest in an
Unrestricted Global Note.  In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a beneficial interest in an
Unrestricted Global Note in an equal principal amount, the Owner hereby
certifies (i) the beneficial interest is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to the Global Notes and pursuant to
and in accordance with the United States Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

D-1-1

--------------------------------------------------------------------------------


 

(b)                        o                 Check if Exchange is from
beneficial interest in a Restricted Global Note to Unrestricted Definitive
Note.  In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Definitive Note is being acquired for the Owner’s own account
without transfer, (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the Definitive
Note is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.

 

(c)                         o                 Check if Exchange is from
Restricted Definitive Note to beneficial interest in an Unrestricted Global
Note.  In connection with the Owner’s Exchange of a Restricted Definitive Note
for a beneficial interest in an Unrestricted Global Note, the Owner hereby
certifies (i) the beneficial interest is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest is being acquired in compliance with any applicable blue sky
securities laws of any state of the United States.

 

(d)                        o                 Check if Exchange is from
Restricted Definitive Note to Unrestricted Definitive Note.  In connection with
the Owner’s Exchange of a Restricted Definitive Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Unrestricted Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Unrestricted Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.

 

2.                              Exchange of Restricted Definitive Notes or
Beneficial Interests in Restricted Global Notes for Restricted Definitive Notes
or Beneficial Interests in Restricted Global Notes.

 

(a)                         o                 Check if Exchange is from
beneficial interest in a Restricted Global Note to Restricted Definitive Note. 
In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for a Restricted Definitive Note with an equal principal
amount, the Owner hereby certifies that the Restricted Definitive Note is being
acquired for the Owner’s own account without transfer.  Upon consummation of the
proposed Exchange in accordance with the terms of the Indenture, the Restricted
Definitive Note issued will continue to be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Definitive Note and in the Indenture and the Securities Act.

 

(b)                        o                 Check if Exchange is from
Restricted Definitive Note to beneficial interest in a Restricted Global Note. 
In connection with the Exchange of the Owner’s Restricted Definitive Note for a
beneficial interest in the [CHECK ONE] _ 144A Global Note, _ Regulation S Global
Note with an equal principal amount, the Owner hereby certifies (i) the
beneficial interest

 

D-1-2

--------------------------------------------------------------------------------


 

is being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States.  Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

 

 

D-1-3

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF CERTIFICATE OF EXCHANGE

 

DIRECTV Holdings LLC
DIRECTV Financing Co., Inc.
2230 East Imperial Highway
El Segundo, California   92405

 

The Bank of New York Mellon Trust Company, N.A.
700 South Flower Street, Suite 500
Los Angeles, CA 90017
Attn:  Corporate Unit

 

Re:  5.875% Senior Notes due 2019

 

(CUSIP [             ])

 

Reference is hereby made to the Indenture, dated as of September 22, 2009 (the
“Indenture”), among DIRECTV Holdings LLC and DIRECTV Financing Co., Inc., as
co-issuers (the “Issuers”), the Guarantors named therein and The Bank of New
York Mellon, as trustee.  Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.

 

(the “Owner”) owns and proposes to exchange the Note[s] or interest in such
Note[s] specified herein, in the principal amount of $                 in such
Note[s] or interests (the “Exchange”).  In connection with the Exchange, the
Owner hereby certifies that:

 

1.                              Exchange of Restricted Definitive Notes or
Beneficial Interests in a Restricted Global Note for Unrestricted Definitive
Notes or Beneficial Interests in an Unrestricted Global Note.

 

(a)                         o                 Check if Exchange is from
beneficial interest in a Restricted Global Note to beneficial interest in an
Unrestricted Global Note.  In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a beneficial interest in an
Unrestricted Global Note in an equal principal amount, the Owner hereby
certifies (i) the beneficial interest is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to the Global Notes and pursuant to
and in accordance with the United States Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

D-2-1

--------------------------------------------------------------------------------


 

(b)                        o                 Check if Exchange is from
beneficial interest in a Restricted Global Note to Unrestricted Definitive
Note.  In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Definitive Note is being acquired for the Owner’s own account
without transfer, (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the Definitive
Note is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.

 

(c)                         o                 Check if Exchange is from
Restricted Definitive Note to beneficial interest in an Unrestricted Global
Note.  In connection with the Owner’s Exchange of a Restricted Definitive Note
for a beneficial interest in an Unrestricted Global Note, the Owner hereby
certifies (i) the beneficial interest is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest is being acquired in compliance with any applicable blue sky
securities laws of any state of the United States.

 

(d)                        o                 Check if Exchange is from
Restricted Definitive Note to Unrestricted Definitive Note.  In connection with
the Owner’s Exchange of a Restricted Definitive Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Unrestricted Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Unrestricted Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.

 

2.                              Exchange of Restricted Definitive Notes or
Beneficial Interests in Restricted Global Notes for Restricted Definitive Notes
or Beneficial Interests in Restricted Global Notes.

 

(a)                         o                 Check if Exchange is from
beneficial interest in a Restricted Global Note to Restricted Definitive Note. 
In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for a Restricted Definitive Note with an equal principal
amount, the Owner hereby certifies that the Restricted Definitive Note is being
acquired for the Owner’s own account without transfer.  Upon consummation of the
proposed Exchange in accordance with the terms of the Indenture, the Restricted
Definitive Note issued will continue to be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Definitive Note and in the Indenture and the Securities Act.

 

(b)                        o                 Check if Exchange is from
Restricted Definitive Note to beneficial interest in a Restricted Global Note. 
In connection with the Exchange of the Owner’s Restricted Definitive Note for a
beneficial interest in the [CHECK ONE] _ 144A Global Note, _ Regulation S Global
Note with an equal principal amount, the Owner hereby certifies (i) the
beneficial interest

 

D-2-2

--------------------------------------------------------------------------------


 

is being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States.  Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

D-2-3

--------------------------------------------------------------------------------